



FIRST AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of February 15, 2018
among
SUMMIT HOTEL OP, LP,
as Borrower,
SUMMIT HOTEL PROPERTIES, INC.,
as Parent Guarantor,
THE OTHER GUARANTORS NAMED HEREIN,
as Subsidiary Guarantors,
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders,
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent,
REGIONS BANK,
RAYMOND JAMES BANK, N.A.,
PNC BANK, NATIONAL ASSOCIATION,
CAPITAL ONE, NATIONAL ASSOCIATION,
and
BRANCH BANKING AND TRUST COMPANY,
as Co-Syndication Agents,
and
KEYBANC CAPITAL MARKETS, INC.,
as Sole Bookrunner,
KEYBANC CAPITAL MARKETS, INC.,
REGIONS CAPITAL MARKETS,
RAYMOND JAMES BANK, N.A.,
PNC CAPITAL MARKETS LLC,
CAPITAL ONE, NATIONAL ASSOCIATION,
and
BRANCH BANKING AND TRUST COMPANY,
as Joint Lead Arrangers







--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
SECTION 1.01
Certain Defined Terms
1
 
SECTION 1.02
Computation of Time Periods; Other Definitional Provisions
35
 
SECTION 1.03
Accounting Terms
35
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
35
 
SECTION 2.01
The Advances
35
 
SECTION 2.02
Making the Advances
36
 
SECTION 2.03
[Intentionally Omitted.]
37
 
SECTION 2.04
Repayment of Advances
37
 
SECTION 2.05
Termination or Reduction of the Commitments
37
 
SECTION 2.06
Prepayments
37
 
SECTION 2.07
Interest
38
 
SECTION 2.08
Fees
41
 
SECTION 2.09
Conversion of Advances
41
 
SECTION 2.10
Increased Costs, Etc.
42
 
SECTION 2.11
Payments and Computations
43
 
SECTION 2.12
Taxes
46
 
SECTION 2.13
Sharing of Payments, Etc
51
 
SECTION 2.14
Use of Proceeds
52
 
SECTION 2.15
Evidence of Debt
52
 
SECTION 2.16
[Intentionally Omitted]
53
 
SECTION 2.17
Increase in the Aggregate Commitments
53
ARTICLE III CONDITIONS OF LENDING
55
 
SECTION 3.01
Conditions Precedent to Initial Extension of Credit
55
 
SECTION 3.02
Conditions Precedent to Each Borrowing and Increase
59
 
SECTION 3.03
Determinations Under Section 3.01 and 3.02
60
ARTICLE IV REPRESENTATIONS AND WARRANTIES
60
 
SECTION 4.01
Representations and Warranties of the Loan Parties
60
ARTICLE V COVENANTS OF THE LOAN PARTIES
67
 
SECTION 5.01
Affirmative Covenants
67








--------------------------------------------------------------------------------





 
SECTION 5.02
Negative Covenants
73
 
SECTION 5.03
Reporting Requirements
83
 
SECTION 5.04
Financial Covenants
86
ARTICLE VI EVENTS OF DEFAULT
88
 
SECTION 6.01
Events of Default
88
 
SECTION 6.02
[Intentionally Omitted]
90
ARTICLE VII GUARANTY
91
 
SECTION 7.01
Guaranty; Limitation of Liability
91
 
SECTION 7.02
Guaranty Absolute
92
 
SECTION 7.03
Waivers and Acknowledgments
93
 
SECTION 7.04
Subrogation
94
 
SECTION 7.05
Guaranty Supplements
94
 
SECTION 7.06
Indemnification by Guarantors
95
 
SECTION 7.07
Subordination
95
 
SECTION 7.08
Continuing Guaranty
96
 
SECTION 7.09
Keepwell
96
ARTICLE VIII THE AGENTS
96
 
SECTION 8.01
Authorization and Action
96
 
SECTION 8.02
Agents’ Reliance, Etc.
97
 
SECTION 8.03
KeyBank and Affiliates
98
 
SECTION 8.04
Lender Party Credit Decision
98
 
SECTION 8.05
Indemnification by Lender Parties
98
 
SECTION 8.06
Successor Agent
99
 
SECTION 8.07
Relationship of Agent and Lenders
99
 
SECTION 8.08
Plan Assets
99
ARTICLE IX MISCELLANEOUS
100
 
SECTION 9.01
Amendments, Etc.
100
 
SECTION 9.02
Notices, Etc.
101
 
SECTION 9.03
No Waiver; Remedies
103
 
SECTION 9.04
Costs and Expenses
103
 
SECTION 9.05
Right of Set-off
105
 
SECTION 9.06
Binding Effect
106
 
SECTION 9.07
Assignments and Participations; Replacement Notes
106





ii



--------------------------------------------------------------------------------





 
SECTION 9.08
Execution in Counterparts
110
 
SECTION 9.09
[Intentionally Omitted]
110
 
SECTION 9.10
Defaulting Lenders
110
 
SECTION 9.11
Confidentiality
112
 
SECTION 9.12
[Intentionally Omitted]
114
 
SECTION 9.13
Patriot Act Notification
114
 
SECTION 9.14
Jurisdiction, Etc.
115
 
SECTION 9.15
GOVERNING LAW
115
 
SECTION 9.16
WAIVER OF JURY TRIAL
115
 
SECTION 9.17


ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS


116
 
SECTION 9.18
Waiver of Claims
116
 
SECTION 9.19


CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND RESTATEMENT


116



SCHEDULES


Schedule I    -    Commitments and Applicable Lending Offices
Schedule II    -    Unencumbered Assets
Schedule III    -    Approved Managers
Schedule IV    -    Reserved
Schedule 4.01(a)    -    Taxpayer Identification Numbers
Schedule 4.01(b)    -    Subsidiaries
Schedule 4.01(f)    -    Material Litigation
Schedule 4.01(n)    -    Existing Debt
Schedule 4.01(o)    -    Existing Liens
Schedule 4.01(p)    -    Real Property
Part I    -    Owned Assets
Part II    -    Leased Assets
Part III    -    Management Agreements
Part IV    -    Franchise Agreements
Schedule 4.01(q)    -    Environmental Matters
Schedule 4.01(w)    -    Plans and Welfare Plans


EXHIBITS


Exhibit A    -    Form of Note
Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Reserved
Exhibit D    -    Form of Guaranty Supplement
Exhibit E    -    Form of Assignment and Acceptance


iii



--------------------------------------------------------------------------------





Exhibit F-1    -    Form of Opinion of Kleinberg, Kaplan, Wolff & Cohen, P.C.
Exhibit F-2    -    Form of Opinion of Venable LLP
Exhibit F-3    -    Form of Opinion of Hagen, Wilka & Archer, LLP
Exhibit F-4    -    Form of Opinion of Arnall Golden Gregory LLP
Exhibit F-5    -    Form of Delaware Opinion
Exhibit G    -    Form of Section 2.12(g) U.S. Tax Compliance Certificate




iv



--------------------------------------------------------------------------------






FIRST AMENDED AND RESTATED CREDIT AGREEMENT
FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 15, 2018 (this
“Agreement”) among SUMMIT HOTEL OP, LP, a Delaware limited partnership (the
“Borrower”), SUMMIT HOTEL PROPERTIES, INC., a Maryland corporation (the “Parent”
or the “Parent Guarantor”), the entities listed on the signature pages hereof as
the subsidiary guarantors (together with any Additional Guarantors (as
hereinafter defined) acceding hereto pursuant to Section 5.01(j), 5.01(x) or
7.05, the “Subsidiary Guarantors” and, together with the Parent Guarantor, the
“Guarantors”), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as the initial lenders (the “Initial
Lenders”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as administrative agent
(together with any successor administrative agent appointed pursuant to Article
VIII, the “Administrative Agent” or “Agent”) for the Lender Parties (as
hereinafter defined), REGIONS BANK, RAYMOND JAMES BANK, N.A., PNC BANK, NATIONAL
ASSOCIATION, CAPITAL ONE, NATIONAL ASSOCIATION AND BRANCH BANKING AND TRUST
COMPANY, as co-syndication agents, and KEYBANC CAPITAL MARKETS, INC. (“KCM”), as
Sole Bookrunner, and KCM, REGIONS CAPITAL MARKETS, RAYMOND JAMES BANK, N.A., PNC
CAPITAL MARKETS LLC, CAPITAL ONE, NATIONAL ASSOCIATION and BRANCH BANKING AND
TRUST COMPANY, collectively as joint lead arrangers (collectively, the “Joint
Lead Arrangers”).
PRELIMINARY STATEMENTS:
The Borrower, the Parent Guarantor, the other guarantors named therein,
Administrative Agent, and certain of the Lenders have entered into that certain
Credit Agreement dated as of April 7, 2015, as amended by that certain First
Amendment to Credit Agreement dated as of December 21, 2015, that certain Second
Amendment to Credit Agreement dated as of January 15, 2016, and that certain
Third Amendment to Credit Agreement dated as of September 26, 2017 (as amended,
the “Original Credit Agreement”).
The Borrower, the Administrative Agent and the Lenders have agreed to amend and
restate the Original Credit Agreement on the terms and subject to the conditions
hereinafter set forth.
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.16    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Acceding Lender” has the meaning specified in Section 2.17(d).
“Accession Agreement” has the meaning specified in Section 2.17(d)(i).
“Additional Margin Amounts” has the meaning specified in the definition of
Applicable Margin.
“Additional Guarantor” has the meaning specified in Section 7.05.





--------------------------------------------------------------------------------





“Adjusted Consolidated EBITDA” means Consolidated EBITDA for the consecutive
four fiscal quarters of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be, minus an amount equal to the
aggregate Deemed FF&E Reserves for all Consolidated Assets owned by the Parent
Guarantor and its Consolidated Subsidiaries.
“Adjusted Net Operating Income” or “Adjusted NOI” means, with respect to any
Unencumbered Asset, (a) the Net Operating Income attributable to such
Unencumbered Asset less (b) the Deemed FF&E Reserve for such Unencumbered Asset,
less (c) the Deemed Management Fee for such Unencumbered Asset, in each case for
the consecutive four fiscal quarters most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
“Administrative Agent’s Account” means such account or accounts as the
Administrative Agent shall specify in writing to the Lender Parties or the
Borrower, as applicable.
“Administrative Agent’s Head Office” means the Administrative Agent’s head
office located at 127 Public Square, Cleveland, Ohio 44114-1306, or at such
other location as the Administrative Agent may designate from time to time by
written notice to the Borrower and the Lenders.
“Advance” means a Term Loan Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 35% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party to such Hedge Agreement determined by the
Administrative Agent based on the


2



--------------------------------------------------------------------------------





settlement price of such Hedge Agreement on such date of determination; or (c)
in all other cases, the mark-to-market value of such Hedge Agreement, which will
be the unrealized loss on such Hedge Agreement to the Loan Party or Subsidiary
of a Loan Party to such Hedge Agreement determined by the Administrative Agent
as the amount, if any, by which (i) the present value of the future cash flows
to be paid by such Loan Party or Subsidiary exceeds (ii) the present value of
the future cash flows to be received by such Loan Party or Subsidiary pursuant
to such Hedge Agreement; capitalized terms used and not otherwise defined in
this definition shall have the respective meanings set forth in the above
described Master Agreement.
“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:
Pricing Level
Leverage Ratio
Applicable Margin
for Base Rate Advances
Applicable Margin
for Eurodollar Rate Advances
   I
< 4.0:1.0
0.80%
1.80%
   II
> 4.0:1.0, but < 4.5:1.0
0.85%
1.85%
   III
> 4.5:1.0 but < 5.0:1.0
0.90%
1.90%
   IV
> 5.0:1.0, but < 5.5:1.0
1.05%
2.05%
   V
> 5.5:1.0, but < 6.0:1.0
1.25%
2.25%
   VI
> 6.0:1.0
1.55%
2.55%



The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level II on the Closing Date
based on the certificate delivered pursuant to Section 3.01(a)(xv), (b) no
change in the Applicable Margin resulting from the Leverage Ratio shall be
effective until three Business Days after the date on which the Administrative
Agent receives (i) the financial statements required to be delivered pursuant to
Section 5.03(b) or (c), as the case may be, and (ii) a certificate of the Chief
Financial Officer (or other Responsible Officer performing similar functions) of
the Borrower demonstrating the Leverage Ratio, (c)  the Applicable Margin shall
be at Pricing Level VI during any period that an increase in the maximum ratio
of Consolidated Unsecured Indebtedness of the Parent Guarantor to Unencumbered
Asset Value in accordance with the proviso in Section 5.04(b)(i) is in effect,
and (d) the Applicable Margin shall be at Pricing Level VI for so long as the
Borrower has not submitted to the Administrative Agent as and when required
under Section 5.03(b) or (c), as applicable, the information described in clause
(b) of this proviso. If (i) the Leverage Ratio used to determine the Applicable
Margin for any period is incorrect as a result of any error, misstatement or
misrepresentation contained in any financial statement or certificate delivered
pursuant to Section 5.03(b) or (c), and (ii) as a result thereof, the Applicable
Margin paid to the Lenders, at any


3



--------------------------------------------------------------------------------





time pursuant to this Agreement is lower than the Applicable Margin that would
have been payable to the Lenders, had the Applicable Margin been calculated on
the basis of the correct Leverage Ratio, the Applicable Margin in respect of
such period will be adjusted upwards automatically and retroactively, and the
Borrower shall pay to each Lender such additional amounts (“Additional Margin
Amounts”) as are necessary so that after receipt of such amounts such Lender
receives an amount equal to the amount it would have received had the Applicable
Margin been calculated during such period on the basis of the correct Leverage
Ratio. Additional Margin Amounts shall be payable within (10) days after
delivery by the Administrative Agent to the Borrower of a notice (which shall be
conclusive and binding absent manifest error) setting forth in reasonable detail
the Administrative Agent’s calculation of the amount of any Additional Margin
Amounts owed to the Lenders. The payment of Additional Margin Amounts pursuant
to this Agreement shall be in addition to, and not in limitation of, any other
amounts payable by the Borrower pursuant to the Loan Documents.
“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
request for delayed draw, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.06(a) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article III or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.
“Approved Electronic Platform” has the meaning specified in Section 9.02(c).
“Approved Franchisor” means, with respect to any Hotel Asset, a nationally
recognized hotel brand franchisor that has entered into a written franchise
agreement (i) substantially in the form customarily used by such franchisor at
such time or (ii) in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent confirms that each of the
existing franchisors of the Hotel Assets shown on Schedule Part IV of Schedule
4.01(p) hereto are satisfactory to the Administrative Agent and shall be
considered an Approved Franchisor.
“Approved Manager” means a nationally recognized hotel manager (a) with (or
controlled by a Person or Persons with) at least ten years of experience in the
management of limited service, select service and full service hotels that have
been rated “upscale”, “upper midscale” or “midscale”


4



--------------------------------------------------------------------------------





or better by Smith Travel Research and (b) that is engaged pursuant to a written
management agreement. The Administrative Agent confirms that as of the Closing
Date the existing managers of the Hotel Assets shown on Schedule III hereto are
satisfactory to the Administrative Agent and are deemed Approved Managers. For
purposes of this definition, the term “control” (including the term “controlled
by”) of a Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Interests, by contract or otherwise.
“Assets” means Hotel Assets, Development Assets and Joint Venture Assets.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit E
hereto.
“Assumed Unsecured Interest Expense” means the greater of (a) the actual
Interest Expense on Unsecured Indebtedness of the Parent Guarantor and its
Consolidated Subsidiaries, or (b) the outstanding principal balance of all
Unsecured Indebtedness of the Parent Guarantor and its Consolidated
Subsidiaries, multiplied by the greater of (i) the sum of the one month LIBOR as
of the last day of the most recent fiscal quarter plus the Applicable Margin, or
(ii) 6.00%, in each case for the consecutive four fiscal quarters most recently
ended for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.
“Base Rate” means the greatest of (a) the fluctuating annual rate of interest
announced from time to time by the Administrative Agent at the Administrative
Agent’s Head Office as its “prime rate”, (b) one half of one percent (0.5%)
above the Federal Funds Rate, or (c) the then applicable Eurodollar Rate for an
Interest Period of one month plus one percent (1%). The Base Rate is a reference
rate and does not necessarily represent the lowest or best rate being charged to
any customer. Any change in the rate of interest payable hereunder resulting
from a change in the Base Rate shall become effective as of the opening of
business on the Business Day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.
“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).


5



--------------------------------------------------------------------------------





“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with U.S. Bank, N.A., 777 East Wisconsin Avenue, Milwaukee, WI 53202,
ABA No. 075000022, Account No. XXXXXXXX3155 or such other account as the
Borrower shall specify in writing to the Administrative Agent.
“Borrowing” means a borrowing consisting of simultaneous Term Loan Advances of
the same Type made by the Lenders.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in Cleveland, Ohio and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.
“Capitalization Rate” means (i) 7.50% for any Assets located in the central
business districts of New York, Washington D.C., San Francisco, Boston, Chicago
or Los Angeles, and (ii) 7.75% for all other Assets.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens and
having a maturity of not greater than 90 days from the date of issuance thereof:
(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,
(b) certificates of deposit of or time deposits with any commercial bank that is
a Lender Party or a member of the Federal Reserve System, which issues (or the
parent of which issues) commercial paper rated as described in clause (c) below,
is organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1,000,000,000 or (c) commercial paper
in an aggregate amount of not more than $50,000,000 per issuer outstanding at
any time, issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime 1” (or the then equivalent grade) by
Moody’s or “A 1” (or the then equivalent grade) by S&P.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Interests of the Parent
Guarantor (or other securities convertible into such Voting Interests)
representing 35%


6



--------------------------------------------------------------------------------





or more of the combined voting power of all Voting Interests of the Parent
Guarantor; or (b) there is a change in the composition of the Parent Guarantor’s
Board of Directors over a period of 24 consecutive months (or less) such that a
majority of Board members (rounded up to the nearest whole number) ceases, by
reason of one or more proxy contests for the election of Board members, to be
comprised of individuals who either (i) have been Board members continuously
since the beginning of such period or (ii) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board; or (c) any Person or two or
more Persons acting in concert shall have acquired and shall continue to have
following the date hereof, by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation will result in its or their
acquisition of the power to direct, directly or indirectly, the management or
policies of the Parent Guarantor; or (d) the Parent Guarantor ceases to be the
sole member of and the direct legal and beneficial owner of all of the limited
liability company interests in, Summit Hotel GP, LLC and/or Summit Hotel GP, LLC
ceases to be the sole general partner of and the direct legal and beneficial
owner of all of the general partnership interests in, the Borrower or (e) the
Parent Guarantor ceases to be the direct or indirect beneficial owner of more
than 60% of the limited partnership interests in the Borrower; or (f) the Parent
Guarantor shall create, incur, assume or suffer to exist any Lien on the Equity
Interests in the Borrower owned by it; or (g) the Borrower ceases to be the
direct or indirect legal and beneficial owner of all of the Equity Interests in
each direct and indirect Subsidiary that owns or leases an Unencumbered Asset;
or (h) the Borrower ceases to be the direct legal and beneficial owner of all of
the Equity Interests in TRS Holdco; or (i) TRS Holdco ceases to be the direct
legal and beneficial owner of all of the Equity Interests in each TRS Lessee.
“Closing Date” means February 15, 2018 or such other date as may be agreed upon
by the Borrower and the Administrative Agent.
“Closing Authorizing Resolution” has the meaning specified in Section
3.01(a)(v).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Commitment” means a Term Loan Commitment.
“Commitment Date” has the meaning specified in Section 2.17(b).
“Commitment Increase” has the meaning specified in Section 2.17(a).
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.
“Consent Request Date” has the meaning specified in Section 9.01(b).


7



--------------------------------------------------------------------------------





“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated EBITDA” means, for the most recently completed four fiscal
quarters, without duplication, for the Parent Guarantor and its Consolidated
Subsidiaries, Consolidated net income or loss for such period, plus (w) the sum
of (i) to the extent actually deducted in determining said Consolidated net
income or loss, Consolidated Interest Expense, minority interest and provision
for taxes for such period (excluding, however, Consolidated Interest Expense and
taxes attributable to unconsolidated subsidiaries of the Parent Guarantor and
any of its Subsidiaries), (ii) the amount of all amortization of intangibles and
depreciation that were deducted determining Consolidated net income or loss for
such period, (iii) any non-recurring non-cash charges (including one-time
non-cash impairment charges) in such period to the extent that such non-cash
charges (A) do not give rise to a liability that would be required to be
reflected on the Consolidated balance sheet of the Parent Guarantor (and so long
as no cash payments or cash expenses will be associated therewith (whether in
the current period or for any future period)) and (B) were deducted in
determining Consolidated net income or loss for such period, and (iv) any other
non-recurring charges in such period, minus (x) to the extent included in
determining Consolidated net income or loss for such period, the amount of
non-recurring non-cash gains during such period, plus (y) with respect to each
Joint Venture, the JV Pro Rata Share of the sum of (i) to the extent actually
deducted in determining said Consolidated net income or loss, Consolidated
Interest Expense, minority interest and provision for taxes for such period,
(ii) the amount of all amortization of intangibles and depreciation that were
deducted determining Consolidated net income or loss for such period, (iii) any
non-recurring non-cash charges (including one-time non-cash impairment charges)
in such period to the extent that such non-cash charges (A) do not give rise to
a liability that would be required to be reflected on the Consolidated balance
sheet of the Parent Guarantor (and so long as no cash payments or cash expenses
will be associated therewith (whether in the current period or for any future
period)) and (B) were deducted in determining Consolidated net income or loss
for such period, and (iv) any other non-recurring charges in such period, minus
(z) to the extent included in determining Consolidated net income or loss for
such period, the amount of non-recurring non-cash gains during such period, in
each case of such Joint Venture determined on a Consolidated basis and in
accordance with GAAP for such four fiscal quarter period; provided that
Consolidated EBITDA shall be determined without giving effect to any
extraordinary gains or losses (including any taxes attributable to any such
extraordinary gains or losses) or gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from sales
of inventory (excluding Real Property) in the ordinary course of business;
provided further that for purposes of this definition, in the case of any
acquisition or disposition of any direct or indirect interest in any Asset
(including through the acquisition or disposition of Equity Interests) by the
Parent Guarantor or any of its Subsidiaries during such four fiscal quarter
period, Consolidated EBITDA will be adjusted (1) in the case of an acquisition,
by adding thereto an amount equal to (A) in the case of an acquired Asset that
is a newly constructed Hotel Asset with no operating history, the Pro Forma
EBITDA, if any, of such Asset, or (B) in the case of any other acquired Asset,
such acquired Asset’s actual Consolidated EBITDA (computed as if such Asset was
owned by the Parent Guarantor or one of its Subsidiaries for the entire four
fiscal quarter period) generated during the portion of such four fiscal quarter
period that such Asset was not owned by the Parent Guarantor or such Subsidiary
and (2) in the case of a disposition, by subtracting therefrom an amount equal
to the actual Consolidated EBITDA generated by the Asset so disposed of during
such four fiscal quarter period;


8



--------------------------------------------------------------------------------





provided further that in the case of Hotel Asset that shall be repositioned by
means of a change of hotel brand franchisor and where such Asset is fully closed
for renovations, upon the re-opening of such Asset, all Consolidated EBITDA
allocable to such Asset prior to the re-opening shall be excluded from the
calculation of Consolidated EBITDA and instead Consolidated EBITDA will be
increased by the amount of Pro Forma EBITDA of such Asset, if any, (it being
understood, for the avoidance of doubt, that such Asset’s actual Consolidated
EBITDA from (including) and after the re-opening date shall not be excluded);
provided further still that no more than 10% of Consolidated EBITDA shall be Pro
Forma EBITDA (provided, that to the extent such limitation is exceeded, the
amount of such Pro Forma EBITDA shall be removed from the calculation of
Consolidated EBITDA to the extent of such excess).
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Adjusted Consolidated EBITDA to (b) Consolidated Fixed Charges,
in each case, of the Parent Guarantor and its Subsidiaries for the consecutive
four fiscal quarters of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be.
“Consolidated Fixed Charges” means, for the most recently completed four fiscal
quarters, for the Parent Guarantor and its Consolidated Subsidiaries, the sum
(without duplication) of (i) Consolidated Interest Expense for such period, plus
(ii) the scheduled principal amount of all amortization payments (but not final
balloon payments at maturity) for such period on all Consolidated Indebtedness;
plus (iii) distributions on Preferred Interests payable by the Borrower for such
period and distributions made by the Borrower in such period for the purpose of
paying dividends on Preferred Interests issued by the Parent Guarantor.
“Consolidated Indebtedness” means, at any time, the Indebtedness of the Parent
Guarantor and its Consolidated Subsidiaries; provided, however, that
Consolidated Indebtedness shall also include, without duplication, the JV Pro
Rata Share of Indebtedness for each Joint Venture.
“Consolidated Interest Expense” means, for the most recently completed four
fiscal quarters, the sum of (a) the aggregate cash interest expense of the
Parent Guarantor and its Subsidiaries for such period, as determined in
accordance with GAAP, including capitalized interest and the portion of any
payments made in respect of capitalized lease liabilities allocable to interest
expense, but excluding (i) deferred financing costs, (ii) other non-cash
interest expense and (iii) any capitalized interest relating to construction
financing for an Asset to the extent an interest reserve or a loan “holdback” is
maintained in respect of such capitalized interest pursuant to the terms of such
financing as reasonably approved by the Administrative Agent, plus (b) such
Persons’ JV Pro Rata Share of the items described in clause (a) above of its
Joint Ventures for such period.
“Consolidated Tangible Net Worth” means, as of a given date, the stockholders’
equity of the Parent Guarantor and its Subsidiaries determined on a Consolidated
basis plus accumulated depreciation and amortization, minus (to the extent
included when determining such stockholders’ equity): (a) the amount of any
write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks,


9



--------------------------------------------------------------------------------





trade names, goodwill, treasury stock, experimental or organizational expenses
and other like assets which would be classified as intangible assets under GAAP,
all determined on a Consolidated basis.
“Consolidated Unsecured Indebtedness” means, at any time, the Unsecured
Indebtedness of Parent Guarantor and its Subsidiaries.
“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness, leases, dividends or other payment Obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guarantee, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the Obligation of a primary obligor, (b) the
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.
“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.
“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.
“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided further that as used in the definition of “Consolidated Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
the consecutive four fiscal quarters of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt
for Borrowed Money” (a) shall include, in the case of an acquisition, any Debt
for Borrowed Money directly


10



--------------------------------------------------------------------------------





relating to such Asset existing immediately following such acquisition computed
as if such indebtedness also existed for the portion of such period that such
Asset was not owned by the Parent Guarantor or such Subsidiary, and (b) shall
exclude, in the case of a disposition, for such period any Debt for Borrowed
Money to which such Asset was subject to the extent such Debt for Borrowed Money
was repaid or otherwise terminated upon the disposition of such Asset.
“Debtor Relief Laws” means any Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Debtor Subsidiary” has the meaning specified in Section 6.01(f).
“Deemed FF&E Reserve” means, with respect to any Asset or Assets for the
consecutive four fiscal quarters most recently ended, an amount equal to 4% of
the Gross Hotel Revenues for such fiscal period.
“Deemed Management Fee” means, with respect to any Asset for the consecutive
four fiscal quarters most recently ended, the greater of (i) an amount equal to
3.0% of the Gross Hotel Revenues of such Asset for such fiscal period and (ii)
all actual management fees payable in respect of such Asset during such fiscal
period.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Rate” means a rate equal to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to Section 2.07(a)(i).
“Defaulting Lender” means, subject to Section 9.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Commitments within two Business
Days of the date any such Commitment was required to be funded by such Lender
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding the Advance has
not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice) or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lenders’ obligation to fund a Commitment hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within two Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the


11



--------------------------------------------------------------------------------





Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Person. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
9.10(a)) upon delivery of written notice of such determination to the Borrower
and each Lender.
“Delayed Draw” has the meaning set forth in Section 2.01(a).
“Designated Person” has the meaning specified in Section 4.01(x).
“Development Assets” means all Real Property acquired for development into Hotel
Assets that, in accordance with GAAP, would be classified as development
property on a Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries.
“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum of, without duplication, all dividends
paid by the Parent Guarantor on account of any common stock or preferred stock
of the Parent Guarantor, except dividends payable solely in additional Equity
Interests of the same class, to (b) Funds From Operations, in each case for the
four consecutive fiscal quarters of the Parent Guarantor most recently ended.
“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


12



--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate or Fund Affiliate of a
Lender; (iii) a commercial bank organized under the laws of the United States,
or any State thereof, respectively, and having total assets in excess of
$500,000,000; (iv) a savings and loan association or savings bank organized
under the laws of the United States or any State thereof, and having total
assets in excess of $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $500,000,000, so long as such bank is
acting through a branch or agency located in the United States; (vi) the central
bank of any country that is a member of the OECD; (vii) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $500,000,000; and (viii) any other Person
approved by the Administrative Agent, and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 9.07,
approved by the Borrower, each such approval not to be unreasonably withheld or
delayed; provided, however, that neither any Loan Party nor any Affiliate of a
Loan Party shall qualify as an Eligible Assignee under this definition; and
provided further that that neither a Defaulting Lender nor any Affiliate of a
Defaulting Lender nor any natural person shall qualify as an Eligible Assignee
under this definition.
“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation, (a)
by any governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief.
“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


13



--------------------------------------------------------------------------------





“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or (g) the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.


14



--------------------------------------------------------------------------------





“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, the greater of (a) zero percent
(0%) and (b) the rate as shown in Reuters Screen LIBOR 01 Page (or any successor
service, or if such Person no longer reports such rate as determined by
Administrative Agent, by another commercially available source providing such
quotations approved by Administrative Agent) (in each case, the “LIBOR Screen
Rate”) at which deposits in U.S. dollars are offered by first class banks in the
London Interbank Market at approximately 11:00 a.m. (London time) on the day
that is two (2) Business Days prior to the first day of such Interest Period
with a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by Administrative Agent described above no
longer reports such rate or Administrative Agent determines in good faith that
the rate so reported no longer accurately reflects the rate available to
Administrative Agent in the London Interbank Market, Eurodollar Rate Advances
shall subject to Section 2.07(d) accrue interest at the Base Rate plus the
Applicable Margin for Base Rate Advances. For any period during which a
Eurodollar Rate Percentage shall apply, the Eurodollar Rate with respect to
Eurodollar Rate Advances shall be equal to the amount determined above divided
by an amount equal to 1 minus the Eurodollar Rate Reserve Percentage.
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable three Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in Cleveland, Ohio with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.
“Excluded Taxes” has the meaning specified in Section 2.12(a).
“Existing Debt” means Indebtedness of each Loan Party and its Subsidiaries
outstanding on the Closing Date.


15



--------------------------------------------------------------------------------





“Existing Credit Agreement” means collectively (i) that certain Credit
Agreement, dated as of January 15, 2016, among Borrower, Parent Guarantor, the
other guarantors party thereto, Deutsche Bank AG New York Branch, as
administrative agent, and the other lenders party thereto, as amended,
supplemented or otherwise modified to date, and (ii) that certain Credit
Agreement, dated as of September 26, 2017, among Borrower, Parent Guarantor, the
other guarantors party thereto, KeyBank, as administrative agent, and the other
lenders party thereto, as amended, supplemented or otherwise modified to date.
“Facility” means the Term Loan Facility.
“Facility Exposure” means, at any date of determination, the sum of (a) the
aggregate principal amount of all outstanding Advances, plus (b) all Obligations
of the Loan Parties in respect of Guaranteed Hedge Agreements, valued at the
Agreement Value thereof.
“FATCA” means sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with, any
current or future regulations or official interpretations thereof, and any
agreement entered into pursuant to section 1471(b) of the Internal Revenue
Code).
“Federal Funds Rate” means, for any period, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”
“Fee Letter” means collectively (a) the fee letter dated as of January 17, 2018
among the Parent Guarantor, KeyBank and KCM, and (b) each other fee letter among
the Parent Guarantor and a Joint Lead Arranger, as the same may be amended from
time to time.
“FF&E” means all “furniture, furnishings and equipment” (as such phrase is
commonly understood in the hotel industry) and all appurtenances and additions
thereto and substitutions or replacements thereof owned by the applicable Loan
Party and now or hereafter attached to, contained in or used in connection with
the use, occupancy, operation or maintenance of the applicable Hotel Asset,
including, without limitation, any and all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property, appliances, machinery,
equipment, signs, artwork (including paintings, prints, sculpture and other fine
art), office furnishings and equipment, guest room furnishings, and specialized
equipment for kitchens, laundries, drying, bars, restaurants, spas, public
rooms, health and recreational facilities, linens, dishware, two-way radios, all
partitions, screens, awnings, shades, blinds, rugs, carpets, hall and lobby
equipment, heating, lighting, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning and communication plants
or systems with appurtenant fixtures, vacuum cleaning systems, call or beeper
systems, security systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials; generators, boilers, compressors and
engines; gas and electric machinery and equipment; facilities used to provide
utility services; garbage disposal machinery or equipment;


16



--------------------------------------------------------------------------------





communication apparatus, including television, radio, music, and cable antennae
and systems; attached floor coverings, window coverings, curtains, drapes and
rods; storm doors and windows; stoves, refrigerators, dishwashers and other
installed appliances; attached cabinets; trees, plants and other items of
landscaping; visual and electronic surveillance systems; and swimming pool
heaters and equipment, fuel, water and other pumps and tanks; irrigation
equipment; reservation system computer and related equipment; all equipment,
manual, mechanical or motorized, for the construction, maintenance, repair and
cleaning of, parking areas, walks, underground ways, truck ways, driveways,
common areas, roadways, highways and streets and all equipment, fixtures,
furnishings, and articles of personal property now or hereafter attached to or
used in or about any such Hotel Asset which is or may be used in or related to
the planning, development, financing or operation thereof and all renewals of or
replacements or substitutions for any of the foregoing.
“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
“Franchise Agreements” means (a) the Franchise Agreements set forth on Part IV
of Schedule 4.01(p) hereto, and (b) any Franchise Agreement in respect of a
Hotel Asset entered into after the Closing Date in compliance with Section
5.01(q).
“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Funds From Operations” means, with respect to the Parent Guarantor, net income
(computed in accordance with GAAP), excluding gains (or losses) from sales of
property and extraordinary and unusual items, plus depreciation and
amortization, and after adjustments for unconsolidated Joint Ventures.
Adjustments for unconsolidated Joint Ventures will be calculated to reflect
funds from operations on the same basis.
“GAAP” has the meaning specified in Section 1.03.
“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Gross Hotel Revenues” means all revenues and receipts of every kind derived
from operating such Asset or Assets, as the case may be, and parts thereof,
including, without limitation, income (from both cash and credit transactions),
before commissions and discounts for prompt or


17



--------------------------------------------------------------------------------





cash payments, from rentals or sales of rooms, stores, offices, meeting space,
exhibit space, or sales space of every kind (including rentals from timeshare
marketing and sales desks); license, lease, and concession fees and rentals (not
including gross receipts of licensees, lessees, and concessionaires); net income
from vending machines; health club membership fees; food and beverage sales;
parking; sales of merchandise (other than proceeds from the sale of FF&E no
longer necessary to the operation of such Asset or Assets); service charges, to
the extent not distributed to the employees at such Asset or Assets as, or in
lieu of, gratuities; and proceeds, if any, from business interruption or other
loss of income insurance; provided, however, that Gross Hotel Revenues shall not
include gratuities to employees of such Asset or Assets; federal, state, or
municipal excise, sales, use, or similar taxes collected directly from tenants,
patrons, or guests or included as part of the sales price of any goods or
services; insurance proceeds (other than proceeds from business interruption or
other loss of income insurance); condemnation proceeds; or any proceeds from any
sale of such Asset or Assets.
“Guaranteed Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank.
“Guaranteed Obligations” has the meaning specified in Section 7.01.
“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).
“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j), Section 5.01(x) or Section 7.05.
“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit D hereto.
“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
“Hedge Bank” means any entity that is a Lender Party or an Affiliate of a Lender
Party at the time it enters into a Guaranteed Hedge Agreement in its capacity as
a party to such Guaranteed Hedge Agreement.
“Hotel Asset” means Real Property (other than any Joint Venture Asset) that
operates or is intended to be operated as a hotel, resort or other lodging for
transient use of rooms or is a structure from which a hotel, resort or other
lodging for transient use of rooms is operated or intended to be operated.


18



--------------------------------------------------------------------------------





“Increase Date” has the meaning specified in Section 2.17(a).
“Increasing Lender” has the meaning specified in Section 2.17(b).
“Indebtedness” of any Person means the sum of (without duplication) (i) all Debt
for Borrowed Money and for the deferred purchase price of property or services
(excluding ordinary payable and accrued expenses and deferred purchase price
which is not yet a liquidated sum), (ii) the aggregate amount of all Capitalized
Leases Obligations, (iii) all indebtedness of the types described in clause (i)
or (ii) of this definition of Persons other than the Parent Guarantor and its
Consolidated Subsidiaries secured by any Lien on any property owned by the
Parent Guarantor or any of its Consolidated Subsidiaries, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of such indebtedness or, if not stated or if
indeterminable, in an amount equal to the fair market value of the property to
which such Lien relates, as determined in good faith by such Person), (iv) all
Contingent Obligations, and (v) the net termination value (if negative) of all
indebtedness in respect of Hedge Agreements;
“Indemnified Costs” has the meaning specified in Section 8.05(a).
“Indemnified Party” has the meaning specified in Section 7.06(a).
“Indemnified Taxes” has the meaning specified in Section 2.12(a).
“Information” has the meaning specified in Section 9.11.
“Initial Extension of Credit” means the Borrowing at the Closing Date.
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s JV Pro Rata Share of Interest Expense of its Joint Venture for
such period. Interest Expense shall include the interest component of
Obligations in respect of Capitalized Leases and shall exclude the amortization
of any deferred financing fees.
“Interest Period” means for each Eurodollar Rate Advance comprising part of the
same Borrowing, (i) the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the first day of the month corresponding
to the duration of the Interest Period selected by the Borrower pursuant to the
following sentence, and (ii) thereafter, each subsequent period commencing on
the last day of the immediately preceding Interest Period and ending on the
first day of the month corresponding to the duration of the Interest Period
selected by the Borrower pursuant to the


19



--------------------------------------------------------------------------------





following sentence. The duration of each such Interest Period shall be one, two,
three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon (Cleveland, Ohio time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:
(a)    the Borrower may not select any Interest Period with respect to any such
Term Loan Advance that ends after the Termination Date;
(b)    Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration; and
(c)    whenever the last day of any such Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; and
(d)    whenever the first day of any such Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Investment” means (a) any loan or advance to any Person, any purchase or other
acquisition of any Equity Interests or Indebtedness or the assets comprising a
division or business unit or a substantial part or all of the business of any
Person, any capital contribution to any Person or any other direct or indirect
investment in any Person, including, without limitation, any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Indebtedness of the types referred to in clause (iii) or (iv) of the
definition of “Indebtedness” in respect of any Person, and (b) the purchase or
other acquisition of any real property.
“Joint Lead Arrangers” has the meaning specified in the recital of the parties
to this Agreement.
“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.
“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.
“JV Pro Rata Share” means, with respect to any Subsidiary of a Person (other
than a wholly-owned Subsidiary) or any Joint Venture of a Person, the greater of
(a) such Person’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or Joint Venture


20



--------------------------------------------------------------------------------





or (b) such Person’s relative direct and indirect economic interest (calculated
as a percentage) in such Subsidiary or Joint Venture, in each case determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Joint Venture.
“KCM” has the meaning specified in the recital of parties to this Agreement.
“KeyBank” has the meaning specified in the recital of parties to this Agreement.
“Lender Party” means any Lender.
“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.
“Leverage Ratio” means, at any date of determination, the ratio of Total
Indebtedness to Consolidated EBITDA as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.
“Leverage Ratio Increase Election” means an election by notice from the Borrower
to the Administrative Agent to increase the maximum Leverage Ratio in accordance
with the proviso in Section 5.04(a)(i), which election may only be made
contemporaneously with the closing of a Specified Acquisition and shall
otherwise be subject to the limitations set forth in such proviso.
“LIBOR Screen Rate” has the meaning set forth in the definition of Eurodollar
Rate.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Guaranty Supplement, (e) each Guaranteed Hedge Agreement, and (f) each
other document or instrument now or hereafter executed and delivered by a Loan
Party in connection with, pursuant to or relating to this Agreement; in each
case as the same may be amended, supplemented or otherwise modified from time to
time.
“Loan Parties” means the Borrower and the Guarantors.
“Management Agreements” means (a) the Management Agreements set forth on Part
III of Schedule 4.01(p) hereto (as supplemented from time to time in accordance
with the provisions hereof), and (b) any Management Agreement in respect of an
Unencumbered Asset entered into after the Closing Date in compliance with
Section 5.01(p).
“Margin Stock” has the meaning specified in Regulation U.


21



--------------------------------------------------------------------------------





“Material Adverse Change” means a material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document, (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party, or (d) the value, use or ability to sell or
refinance any Unencumbered Asset.
“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such Subsidiary in an amount of $5,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole. Without limitation of the foregoing, the
Operating Leases, the Management Agreements and the Franchise Agreements shall
be deemed to comprise Material Contracts hereunder.
“Material Debt” means (a) Recourse Debt of the Borrower that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$15,000,000 or more, either individually or in the aggregate, (b) any other
Indebtedness of any Loan Party or any Subsidiary of a Loan Party (other than
Indebtedness described in clause (c) below) that is outstanding in a principal
amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$75,000,000 or more, either individually or in the aggregate, or (c) any
Unsecured Indebtedness (including, without limitation, the indebtedness under
the Existing Credit Agreement) of the Parent Guarantor or any of its
Subsidiaries; in each case (i) whether or not the primary obligation of the
applicable obligor, (ii) whether the subject of one or more separate debt
instruments or agreements, and (iii) exclusive of Indebtedness outstanding under
this Agreement. For the avoidance of doubt, Material Debt may include
Refinancing Debt to the extent comprising Material Debt as defined herein.
“Material Litigation” has the meaning specified in Section 3.01(e).
“Material Renovation” means any renovation of an Unencumbered Asset the
completion of which causes 25% or more of the rooms located in such Asset to be
unavailable for use for a period of forty-five (45) consecutive days or longer.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and


22



--------------------------------------------------------------------------------





at least one Person other than the Loan Parties and the ERISA Affiliates or (b)
was so maintained and in respect of which any Loan Party or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.
“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that (a) an agreement that conditions a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and (b) a provision in any agreement governing
unsecured Indebtedness generally prohibiting the encumbrance of assets shall not
constitute a Negative Pledge so long as such provision is generally consistent
with a comparable provision of the Loan Documents.
“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Operating Income, in each case for consecutive four fiscal
quarters most recently ended.
“New Property” means each Hotel Asset acquired by the Parent Guarantor or any
Subsidiary or any Joint Venture (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof; provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by the Borrower), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.
“Non-Consenting Lender” has the meaning specified in Section 9.01(b).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt for Borrowed Money may
include customary carve-outs to such limited recourse (any such customary
carve-outs or agreements limited to such customary carve-outs, being a
“Customary Carve-Out Agreement”) such as, for example, personal recourse to the
Parent Guarantor or any Subsidiary of the Parent Guarantor for fraud,
misrepresentation, misapplication or misappropriation of cash, waste,
environmental claims, damage to properties, non-payment of taxes or other liens
despite the existence of sufficient cash flow, interference with the enforcement
of loan documents upon maturity or acceleration, voluntary or involuntary
bankruptcy filings, violation of loan document prohibitions against transfer of
properties or ownership interests therein and liabilities and other
circumstances customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification and/or guaranty agreements in non-recourse
financings of real estate. For the


23



--------------------------------------------------------------------------------





avoidance of doubt, Debt for Borrowed Money that refinances Existing Debt shall
be permitted as Non-Recourse Debt, so long as such Debt for Borrowed Money meets
all the requirements of Non-Recourse Debt.
“Note” shall mean a promissory note of the Borrower payable to the order of any
Term Loan Lender, in substantially the form of Exhibit A hereto, evidencing the
indebtedness of the Borrower to such Lender under the Term Loan Facility.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“NPL” means the National Priorities List under CERCLA.
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender Party, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party, provided that in no event shall the
Obligations of the Loan Parties under the Loan Documents include the Excluded
Swap Obligations.
“OECD” means the Organization for Economic Cooperation and Development.
“OFAC” has the meaning specified in Section 4.01(x).
“Operating Expenses” means, with respect to any Unencumbered Asset for any
applicable measurement period, the actual costs and expenses of owning,
operating, managing, and maintaining such Unencumbered Asset during such period,
including, without limitation, repairs, real estate and chattel taxes and bad
debt expenses, but excluding (i) depreciation or amortization or other noncash
items, (ii) the principal of and interest on Debt for Borrowed Money, (iii)
income taxes or other taxes in the nature of income taxes, (iv) distributions to
the shareholders, members or partners of the Unencumbered Asset owner and (v)
capital expenditures, payments (without duplication) for FF&E or into FF&E
reserves or management fees actually paid or payable during such period, all as
determined in accordance with GAAP.
“Operating Income” means, with respect to any Unencumbered Asset for any
applicable measurement period, all income received from any Person during such
period in connection with the ownership or operation of the Property, including,
without limitation, (i) the Gross Hotel Revenues, (ii) all amounts payable
pursuant to any reciprocal easement and/or operating agreements, covenants,
conditions and restrictions, condominium documents and similar agreements
affecting such Unencumbered Asset (but excluding any management agreements), and
(iii) condemnation


24



--------------------------------------------------------------------------------





awards to the extent that such awards are compensation for lost rent allocable
to such period, all as determined in accordance with GAAP.
“Operating Lease” means any operating lease of an Unencumbered Asset between the
applicable Loan Party that owns such Unencumbered Asset (whether in fee simple
or subject to a Qualifying Ground Lease) and the applicable TRS Lessee that
leases such Unencumbered Asset, as each may be amended, restated, supplemented
or otherwise modified from time to time.
“Original Credit Agreement” has the meaning specified in the Preliminary
Statements to this Agreement.
“Original TL Principal Amount” shall mean the original principal amount of the
Term Loan (i.e., $225,000,000).
“Other Taxes” has the meaning specified in Section 2.12(b).
“Parent” has the meaning specified in the recital of parties to this Agreement.
“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.
“Participant Register” has the meaning specified in Section 9.07(g).
“Patriot Act” has the meaning specified in Section 9.13.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet due
and payable; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that (i) are not overdue
for a period of more than 30 days or are otherwise subject to a Good Faith
Contest and (ii) individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate; (c) pledges or deposits to secure
obligations under workers’ compensation or unemployment laws or similar
legislation or to secure public or statutory obligations; (d) easements, zoning
restrictions, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use or value of such property for its present
purposes; and (e) Tenancy Leases.
“Permitted Recourse Debt” means Recourse Debt that is either (a) Unsecured
Indebtedness that does not result in a Default or an Event of Default under the
financial covenants set forth in Section 5.04(b) provided that the aggregate
principal amount of any such Unsecured Indebtedness, other than the Unsecured
Indebtedness under the Existing Credit Agreement, that has a scheduled maturity
date or commitment termination date prior to the one year anniversary of the
latest Termination Date under the Credit Agreement (taking into account any
extensions thereof) shall in no event exceed $125,000,000, or (b) Indebtedness
(i) secured by (x) a Lien on the Equity Interests


25



--------------------------------------------------------------------------------





of a Property-Level Subsidiary that directly or indirectly does not hold any fee
or leasehold interest in any Unencumbered Asset, or (y) a mortgage Lien granted
by such Property-Level Subsidiary, as mortgagor, pursuant to the terms of the
loan documents evidencing such Recourse Debt, (ii) in an aggregate principal
amount not to exceed 10% of Total Asset Value at any time outstanding, and (iii)
that does not result in Default or Event of Default under the financial
covenants set forth in Sections 5.04(a)(v) and 5.04(a)(vi).
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Post Petition Interest” has the meaning specified in Section 7.07(b).
“Potential Unencumbered Asset” means a Hotel Asset that is (i) owned by a
Subsidiary Guarantor on the date hereof and (ii) that meets all of the
Unencumbered Asset Pool Conditions other than clauses (f) and (g) of the
definition of Unencumbered Asset Pool Conditions.
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
“Prepayment Consideration” has the meaning specified in Section 2.06(a).
“Pro Forma EBITDA” means, for any Asset, an amount equal to 90% of such Asset’s
forecasted EBITDA for the first four full fiscal quarters of such Asset’s
operation (following the fiscal quarter during which such Asset opens, in the
case of a newly built Asset, or re-opens, in the case of a repositioned Asset),
as determined by the Parent Guarantor and calculated in a manner consistent with
the definition of Consolidated EBITDA and as reasonably approved by the
Administrative Agent; provided, however, that (a) Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation shall be adjusted to be (x)
the amount of Pro Forma EBITDA for such fourth full fiscal quarter multiplied by
(y) a fraction the numerator of which is the number of days in the fiscal
quarter during which such Asset opens or re-opens, as applicable, from and
including the first day of such fiscal quarter to but excluding the opening or
re-opening date of such Asset, as applicable, and the denominator of which is
the total number of days in such fiscal quarter during which such Asset opens or
re-opens, and (b) Pro Forma EBITDA shall be adjusted on the last day of each
fiscal quarter, beginning with the last day of the first full fiscal quarter of
such Asset’s operation to remove the forecasted EBITDA attributable to such
fiscal quarter; and on the last day of the fourth full fiscal quarter of such
Asset’s operation, Pro Forma EBITDA for such Asset shall be equal to zero. For
the avoidance of doubt, until such Asset has four full fiscal quarters of actual
Consolidated EBITDA, it is intended that Consolidated EBITDA include (1) the
actual Consolidated EBITDA attributable to such Asset for the period commencing
on the opening date or re-opening date, as applicable, for such Asset and ending
on the last date of the fiscal quarter


26



--------------------------------------------------------------------------------





during which such Asset opened or re-opened and (2) a correspondingly adjusted
amount of Pro Forma EBITDA for the fourth full fiscal quarter of such Asset’s
operation.
“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.
“Proposed Unencumbered Asset” has the meaning specified in Section 5.01(k).
“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Term Loan Commitment at such time (or, if the Term Loan
Commitments shall have expired, been fully funded or been terminated, such
Lender’s Facility Exposure at such time with respect to the Term Loan Facility)
and the denominator of which is the aggregate amount of the Lenders’ Term Loan
Commitments at such time (or, if the Term Loan Commitments shall have expired,
been fully funded or been terminated, the aggregate Facility Exposure at such
time with respect to the Term Loan Facility).
“Qualifying Ground Lease” means a ground lease of Real Property that is in full
force and effect and not subject to any default and that the Administrative
Agent determines, in its reasonable discretion, to be a financeable ground lease
and that contains the following terms and conditions: (a) a remaining term
(exclusive of any unexercised extension options that are subject to terms or
conditions not yet agreed upon and specified in such ground lease or an
amendment thereto, other than a condition that the lessee not be in default
under such ground lease) of 30 years or more from the date the related Hotel
Asset becomes an Unencumbered Asset; (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor,
provided however, if the lessor’s consent is received, then this condition shall
be deemed satisfied; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and (e)
such other rights customarily required by mortgagees making a loan secured by
the interest of the holder of a leasehold estate demised pursuant to a ground
lease.
“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies, personal property
and all other rights and property in which such Person has an interest now or
hereafter located on or used in connection with such land and improvements, and
all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by such Person.


27



--------------------------------------------------------------------------------





“Recourse Debt” means Indebtedness for which the Parent Guarantor or any of its
Subsidiaries has personal or recourse liability in whole or in part, exclusive
of Non-Recourse Debt and any Indebtedness for which such personal or recourse
liability is limited to obligations under Customary Carve-Out Agreements, and
provided that no claim shall have been made under such Customary Carve-Out
Agreements.
“Reference Bank” means KeyBank.
“Refinancing Debt” means, with respect to any Indebtedness, any Indebtedness
extending the maturity of, or refunding or refinancing, in whole or in part,
such Indebtedness, provided that (a) the terms of any Refinancing Debt, and of
any agreement entered into and of any instrument issued in connection therewith,
(i) do not provide for any Lien on any Unencumbered Assets, and (ii) are not
otherwise prohibited by the Loan Documents, (b) the principal amount of such
Indebtedness shall not exceed the principal amount of the Indebtedness being
extended, refunded or refinanced plus the amount of any applicable premium and
expenses, and (c) the other material terms, taken as a whole, of any such
Indebtedness are no less favorable in any material respect to the Loan Parties
or the Lender Parties than the terms governing the Indebtedness being extended,
refunded or refinanced.
“Register” has the meaning specified in Section 9.07(d).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“REIT” means a Person that is qualified to be treated for U.S. federal income
tax purposes as a real estate investment trust under Sections 856-860 of the
Internal Revenue Code.
“Replacement Lender” has the meaning specified in Section 9.01(b).
“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the aggregate principal amount of the Advances outstanding at such time;
provided that should there be three (3) or fewer Lenders, Required Lenders shall
mean all Lenders that are Non-Defaulting Lenders. For purposes of this
definition, any of the foregoing amounts owed to or held by any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.
“Restricted Payments” has the meaning specified in Section 5.02(g).
“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and any successor thereto.
“Sanctions Laws” has the meaning set forth in Section 4.01(x).


28



--------------------------------------------------------------------------------





“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.
“Seasoned Date” means, with respect to each Hotel Asset acquired by the Parent
Guarantor or any Subsidiary or any Joint Venture (as the case may be), the date
which is four full fiscal quarters after the acquisition date thereof.
“Seasoned Property” means each Hotel Asset acquired by the Parent Guarantor or
any Subsidiary or any Joint Venture (as the case may be) which has been owned
for a period of more than four full fiscal quarters after the acquisition
thereof.
“Secured Indebtedness” means, with respect to Parent Guarantor and its
Subsidiaries as of a given date, the portion of Total Indebtedness that is
secured in any manner by any Lien on any property or any Equity Interests in
direct or indirect Subsidiaries of the Parent Guarantor.
“Secured Recourse Indebtedness” means the portion of Secured Indebtedness that
is not Non-Recourse Debt.
“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Smith Travel Research” means Smith Travel Research or a substitute lodging
industry research company proposed by the Borrower and approved by the
Administrative Agent.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The


29



--------------------------------------------------------------------------------





amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time
(including, without limitation, after taking into account appropriate discount
factors for the present value of future contingent liabilities), represents the
amount that can reasonably be expected to become an actual or matured liability.
“Specified Acquisition” means an acquisition of a portfolio of Hotel Assets
(whether by purchasing such properties directly or by acquiring an entity or
entities that owns such properties) with a minimum gross purchase price of
$150,000,000.
“Specified Operating Lessees” means those certain Subsidiaries of TRS Holdco
which, without a capital contribution, would not be Solvent; provided, however,
the Borrower shall provide notice to the Administrative Agent identifying the
name of such Specified Operating Lessee.
“Subordinated Obligations” has the meaning specified in Section 7.07.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Taxes” has the meaning specified in Section 2.12(a).
“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).
“Term Loan” shall mean the term loan to the Borrower from the Term Loan Lenders
in an amount up to the Original TL Principal Amount, as the same may be
increased as provided in Section 2.17.
“Term Loan Advance” has the meaning specified in Section 2.01(a).
“Term Loan Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term Loan


30



--------------------------------------------------------------------------------





Commitment” to make the initial advance to Borrower on the Closing Date (after
giving effect to advances outstanding under the Original Credit Agreement) and,
subject to the terms hereof, the Delayed Draw to Borrower, or (b) if such Lender
has entered into one or more Assignment and Acceptances, set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Term Loan Credit Commitment”, or as such
amount may be increased pursuant to Section 2.17, and as such amount may be
reduced at or prior to such time pursuant to Section 2.05. The aggregate Term
Loan Commitments of the Lenders on the Closing Date shall be $225,000,000.
“Term Loan Commitment Period” has the meaning specified in Section 2.01(a).
“Term Loan Facility” shall mean, at any time, the aggregate amount of the Term
Loan Commitments at such time.
“Term Loan Lender” means a Lender having a Term Loan Commitment, whether funded
or unfunded.
“Termination Date” means the earlier of (i) February 14, 2025, and (ii) the date
of termination in whole of the Term Loan Commitments pursuant to Section 6.01.
“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance,
(c) the date of the addition of any Proposed Unencumbered Asset to the
Unencumbered Asset Pool pursuant to Section 5.01(k), (d) the effective date of
any merger permitted under Section 5.02(d), and (e) the effective date of any
Transfer permitted under Section 5.02(e)(ii)(C).
“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by the Parent Guarantor or
any of its Subsidiaries: (i) for each Seasoned Property, (x) (1) the Adjusted
NOI for such Seasoned Property for the four quarters most recently ended prior
to such date of determination divided by (2) the applicable Capitalization Rate,
and (y) for each New Property, the acquisition cost of such New Property (until
the Seasoned Date, or earlier at the Borrower’s election); (ii) the amount of
all Unrestricted Cash and Cash Equivalents held by the Borrower and all
Guarantors; and (iii) the undepreciated book value of all Development Assets and
Unimproved Land; plus (b) (i) the applicable JV Pro Rata Share of any Joint
Venture of the Parent Guarantor of any asset described in clause (a) above and
(ii) the gross book value of any Investments consisting of loans, advances and
extensions of credit to any Person permitted under Section 5.02(f)(iv)(C);
provided, however, that the following asset concentration restrictions shall
apply to the calculation of Total Asset Value: (A) the maximum value allocable
to Joint Venture Assets shall not exceed 15% of Total Asset Value; (B) the
maximum value allocable to Development Assets shall not exceed 15% of Total
Asset Value based on the total budgeted costs attributable to such Development
Assets; (C) the maximum value allocable to Unimproved Land shall not exceed 5%
of Total Asset Value; (D) the maximum value allocable to Investments consisting
of loans, advances and extensions of credit to any Person permitted under
Section 5.02(f)(iv)(C) shall not exceed 15% of Total Asset Value; (E) the
maximum value allocable to improved Real Property that does not constitute Hotel
Assets shall not exceed 5% of Total Asset Value; and (F) the


31



--------------------------------------------------------------------------------





maximum value allocable to items (A) to (E) above shall not exceed 30% of Total
Asset Value (provided further that in each case, to the extent such limitation
is exceeded, the value of such assets shall be removed from the calculation of
the Total Asset Value to the extent of such excess).
“Total Unencumbered Asset Value” means, at any date of determination, the sum of
the Unencumbered Asset Values of all Unencumbered Assets; provided, however,
that no less than twenty (20) Hotel Assets must, at all times, qualify as
Unencumbered Assets or the Total Unencumbered Asset Value shall be deemed to be
zero ($0.00).
“Total Indebtedness” means, at any date of determination, all Consolidated
Indebtedness of the Parent Guarantor and its Subsidiaries as at the end of the
most recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, plus the JV Pro Rata Share of
Indebtedness of any Joint Venture.
“Transfer” has the meaning specified in Section 5.02(e)(i).
“TRS Holdco” means Summit Hotel TRS, Inc.
“TRS Lessee” means a lessee of an Unencumbered Asset pursuant to an Operating
Lease.
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
“Unencumbered Adjusted NOI” means aggregate Adjusted NOI for all Unencumbered
Assets.
“Unencumbered Asset Designation Package” means, with respect to any Proposed
Unencumbered Asset, the following items, each in form and substance satisfactory
to the Administrative Agent and in sufficient copies for each Lender: (a) a
description of such Asset in detail satisfactory to the Administrative Agent,
(b) a projected cash flow analysis of such Asset, (c) a statement of operating
expenses for such Asset for the immediately preceding 36 consecutive calendar
months, or such shorter period that the Asset has been open for business, (d) an
operating expense and capital expenditures budget for such Asset for the next
succeeding 12 consecutive months, (e) the information with respect to such
Proposed Unencumbered Asset required pursuant to Section 3.01(a)(iii), and (f)
such other items relating to such Asset as Administrative Agent may reasonably
request.
“Unencumbered Assets” means (a) the Hotel Assets listed on Schedule II hereto on
the Closing Date, (b) together with those Hotel Assets which are designated by
the Borrower and for which the applicable conditions (as may be determined by
the Administrative Agent in its sole discretion) in Section 3.01 and, if
applicable, Section 5.01(k) have been satisfied and as the Administrative Agent,
in its sole discretion, shall have elected to treat as Unencumbered Assets for
purposes of this Agreement, (c) but excluding, in each case, any such
Unencumbered Assets removed pursuant to Section 5.02(e)(ii)(C).


32



--------------------------------------------------------------------------------





“Unencumbered Asset Pool” means all of the Unencumbered Assets.
“Unencumbered Asset Pool Conditions” means, with respect to any Unencumbered
Asset or Proposed Unencumbered Asset, that such Asset (a) is a Hotel Asset
located in the United States of America; (b) is a limited service, select
service or full service hotel that is rated “upscale”, “upper midscale”,
“midscale” or better by Smith Travel Research; (c) is wholly owned, directly or
indirectly, by the Borrower either in fee simple absolute or subject to a
Qualifying Ground Lease and is leased to the applicable TRS Lessee (which is
wholly-owned by TRS Holdco) pursuant to an Operating Lease; (d) is fully
operating, open to the public, and not under significant development,
redevelopment or Material Renovation; (e) is free of all material structural
defects or architectural deficiencies, title defects, environmental or other
material matters (including a casualty event or condemnation) that could
reasonably be expected to have a material adverse effect on the value, use or
ability to sell or refinance such Asset; (f) is operated by an Approved Manager
or any other property manager approved by the Administrative Agent pursuant to a
Management Agreement; (g) is operated under a nationally recognized brand
subject to a Franchise Agreement with an Approved Franchisor or any other
franchisor approved by the Required Lenders; (h) is not subject to mezzanine
Indebtedness financing; (i) is not, and no interest of the Borrower or any of
its Subsidiaries therein is, subject to any Lien (other than Permitted Liens) or
any Negative Pledge; and (j) is 100% owned by the Borrower or a Subsidiary
Guarantor that satisfies the requirements of Section 5.02(p) and (1) none of the
Borrower’s or the Parent Guarantor’s direct or indirect Equity Interests in such
Subsidiary is subject to any Lien (other than Permitted Liens) or any Negative
Pledge and (2) (x) on or prior to the date such Asset is added to the
Unencumbered Asset Pool, such Subsidiary shall have become a Guarantor
hereunder, and (y) the Borrower directly, or indirectly through a Subsidiary,
has the right to take the following actions without the need to obtain the
consent of any Person: (i) to create Liens on such Asset and on the Equity
Interests in such Subsidiary as security for Indebtedness of the Borrower or
such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose
of such Asset (provided that any restrictions of the type described in the
proviso in the definition of “Negative Pledge” shall not be deemed to cause a
failure to satisfy the conditions set forth in (y)(i) and (ii) above); and
(k) is assessed for real estate tax purposes as one or more wholly independent
tax lot or lots, separate from any adjoining land or improvements not
constituting a part of such lot or lots, and no other land or improvements is
assessed and taxed together with such Hotel Asset or any portion thereof;
provided, however, that if two Hotel Assets are located on a single tax lot, the
Borrower may elect to treat such Hotel Assets for all purposes of this Agreement
as one Hotel Asset, in which case, such Hotel Asset shall be deemed to comply
with this clause (k) and such two components of such Hotel Asset shall be
included in and removed from the Unencumbered Assets simultaneously and both
must meet all Unencumbered Asset Pool Conditions for either component to qualify
as an Unencumbered Asset.
“Unencumbered Asset Value” means, with respect to any Unencumbered Asset, at any
date of determination
(a)    for each Seasoned Property, (i) the Adjusted NOI for such Seasoned
Property for the four quarters most recently ended prior to such date of
determination divided by (ii) the applicable Capitalization Rate, and


33



--------------------------------------------------------------------------------





(b)    for each New Property, the acquisition cost of such New Property (until
the Seasoned Date, or earlier at the Borrower’s election).
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.
“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of such Person.
“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness.
“Unsecured Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Unsecured Indebtedness of the Parent Guarantor to Unencumbered
Asset Value.
“Unsecured Leverage Ratio Increase Election” means an election by notice from
the Borrower to the Administrative Agent to increase the maximum Unsecured
Leverage Ratio in accordance with the proviso in Section 5.04(b)(i), which
election may only be made contemporaneously with the closing of a Specified
Acquisition and shall otherwise be subject to the limitations set forth in such
proviso.
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.17    Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.


34



--------------------------------------------------------------------------------





SECTION 1.18    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(g) (“GAAP”).
ARTICLE II    
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.16    The Advances.
(a)    Subject to the terms and conditions set forth in this Agreement, each
Term Loan Lender severally agrees, on the terms and conditions hereinafter set
forth, to make advances (each, a “Term Loan Advance”) to the Borrower from time
to time up to a maximum of one (1) advance on the Closing Date (after giving
effect to any advances outstanding under the Original Credit Agreement) and
three (3) times thereafter during the period beginning on the day after the
Closing Date and ending on May 16, 2018 (the “Term Loan Commitment Period”),
upon notice by the Borrower to the Administrative Agent given in accordance with
Section 2.02(a), such sums as are requested by the Borrower for the purposes set
forth in Section 2.14, in an amount (i) following the Closing Date of an
integral multiple of $25,000,000 (or if the remaining unadvanced portion of the
Term Loan Commitment is less than $25,000,000, Borrower shall be permitted to
make a single draw in the amount of the remaining unadvanced portion of the
Commitment in order to fully fund the Facility), and (ii) up to a maximum
aggregate principal amount outstanding (after giving effect to all amounts
requested) at any one time equal to such Lender’s Term Loan Commitment;
provided, however, that all Term Loan Borrowings shall be subject to the
satisfaction of the conditions precedent set forth in Section 3.02. The Term
Loan Advance on the Closing Date shall not be less than $140,000,000.00. Such
additional advances made in accordance with this Section 2.01(a) after the
Closing Date is each a “Delayed Draw” and are collectively referred to herein as
the “Delayed Draws.” Any amount of the Term Loan Commitment that is not drawn by
Borrower on or before the expiration of the Term Loan Commitment Period will not
be available to be drawn by the Borrower thereafter, and any undrawn portion of
the Term Loan Commitment shall terminate, provided however, that any expiration
of the Term Loan Commitment shall not abrogate Borrower’s right to request a
Commitment Increase as set forth in Section 2.17 hereunder.
(b)    Each Borrowing shall consist of Term Loan Advances made simultaneously by
the Term Loan Lenders ratably according to their Term Loan Commitments. The
Borrower may prepay Term Loan Advances pursuant to Section 2.06(a). The Borrower
shall not have the right to reborrow any portion of the Term Loan that is repaid
or prepaid, provided that such prepayment shall not limit the terms of Section
2.17.
(c)    By delivery of this Agreement and any Note, there shall not be deemed to
have occurred, and there has not otherwise occurred, any payment, satisfaction
or novation of the Indebtedness evidenced by the Original Credit Agreement or
the “Notes” described in the Original Credit Agreement, which Indebtedness under
the Original Credit Agreement and such Notes is instead allocated among the
Lenders as of the date hereof ratably in accordance with their respective Term
Loan Commitments, and such Indebtedness is evidenced by this Agreement and any
Notes. Lenders shall as of the date hereof make such adjustments to the
outstanding Term Loans of such


35



--------------------------------------------------------------------------------





Lenders so that such outstanding Term Loans are consistent with their ratable
share of the Term Loan Commitment.
SECTION 2.17    Making the Advances. Each Borrowing shall be made on notice,
given not later than 12:00 Noon (Cleveland, Ohio time) on the third Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or not later than 1:00 P.M. (Cleveland,
Ohio time) on the date one Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telex or telecopier. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telex or telecopier or e-mail, in each case in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Lender shall,
before 12:00 Noon (Cleveland, Ohio time) on the date of such Borrowing in the
case of a Borrowing consisting of Eurodollar Rate Advances and 1:00 P.M.
(Cleveland, Ohio time) on the date of such Borrowing in the case of a Borrowing
consisting of Base Rate Advances, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitments of such Lender and the
other Lenders. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account.
(a)    [Intentionally Omitted.]
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not be more than five
(5) separate Interest Periods in effect hereunder at any time.
(c)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such


36



--------------------------------------------------------------------------------





Borrowing in accordance with subsection (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay or
pay to the Administrative Agent forthwith on demand such corresponding amount
and to pay interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at such time under Section 2.07 to Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall pay to the Administrative Agent such corresponding amount, such amount so
paid shall constitute such Lender’s Advance as part of such Borrowing for all
purposes.
(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
SECTION 2.18    [Intentionally Omitted.]
SECTION 2.19    Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Loan Lenders on the
Termination Date in respect of the Term Loan Facility the aggregate outstanding
principal amount of the Term Loan Advances then outstanding.
SECTION 2.20    Termination or Reduction of the Commitments. The Term Loan
Facility shall be permanently reduced from time to time by the amount of each
payment or prepayment of principal made in respect of the Term Loan Facility.
SECTION 2.21    Prepayments.
(a)    Optional. The Borrower may, upon same day notice in the case of Base Rate
Advances and two Business Days’ notice in the case of Eurodollar Rate Advances,
in each case to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding aggregate principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the aggregate principal
amount prepaid and together with a prepayment premium, if applicable, for the
benefit of the Lenders in accordance with their Pro Rata Share in respect of the
principal amount of the Advances so prepaid in an amount equal to (i) two
percent (2%) of such principal amount of the Advances prepaid for any prepayment
made on or before February 15, 2019, and (ii) one percent (1%) of such principal
amount of the Advances prepaid for any prepayment made after February 15, 2019,
and on or before February 15, 2020 (the “Prepayment Consideration”); provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount of $5,000,000 or an integral multiple of $250,000 in excess thereof or,
if less, the amount of the Advances outstanding and (ii) if any prepayment of a
Eurodollar Rate Advance is made on a date other than the last day of an Interest
Period for such Advance, the Borrower shall also pay any amounts owing pursuant
to


37



--------------------------------------------------------------------------------





Section 9.04(c).  No Prepayment Consideration shall be required pursuant to this
paragraph in respect of any prepayment of such Advances made after February 15,
2020. Administrative Agent and the Lenders shall not be obligated to accept any
prepayment of the Advances on or prior to February 15, 2020 unless it is
accompanied by the applicable Prepayment Consideration. Borrower acknowledges
that the Prepayment Consideration is bargained for consideration and is not a
penalty. Borrower recognizes that the Lenders would incur substantial additional
costs and expense in the event of a prepayment of the Advances (including,
without limitation, the loss of Lenders’ investment opportunity during the
period from the prepayment date until the Termination Date). Borrower agrees
that Lenders shall not, as a condition to receiving the Prepayment
Consideration, be obligated to actually reinvest the amount prepaid in any
obligation or in any other manner whatsoever. If, following the occurrence and
during the continuance of any Event of Default, Borrower shall tender payment of
an amount sufficient to pay the Advances in whole or in part on or before
February 15, 2020, such tender by Borrower shall be deemed to be a voluntary
prepayment in the amount tendered and in such case Borrower shall also pay to
Administrative Agent, with respect to the amount tendered, the applicable
Prepayment Consideration. Administrative Agent shall not be obligated to accept
any such tender unless it is accompanied by all Prepayment Consideration due in
connection therewith.
(b)    Mandatory.
(i)    The Borrower shall, if applicable, on each Business Day, prepay an
aggregate principal amount of the Term Loan Advances comprising part of the same
Borrowings in an amount sufficient, and only to the extent necessary to cause
(A) the Leverage Ratio not to exceed the applicable maximum Leverage Ratio set
forth in Section 5.04(a)(i) on such Business Day, (B) compliance with the
covenants in Section 5.04(b)(i) and (ii), and (C) the Facility Exposure not to
exceed the aggregate Commitments of the Lenders on such Business Day.
(ii)    All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.
(c)    No Reborrowing. Any amount of Advances prepaid or otherwise repaid under
the Loan Documents may not be reborrowed (provided that such prepayment shall
not limit the terms of Section 2.17).
SECTION 2.22    Interest.
(a)    Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of


38



--------------------------------------------------------------------------------





each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.
(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.
(b)    Default Interest. Upon the occurrence and during the continuance of any
Event of Default, the Borrower shall pay interest on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum
equal at all times to the lesser of the maximum rate permitted by applicable law
and the Default Rate and (ii) to the fullest extent permitted by law, the amount
of any interest, fee or other amount payable under the Loan Documents that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to the Default
Rate.
(c)    Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
definition of “Interest Period”, the Administrative Agent shall give notice to
the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above, and the applicable rate, if any, furnished by
each Reference Bank for the purpose of determining the applicable interest rate
under clause (a)(ii) above.
(d)    Interest Rate Determination.
(i)    Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurodollar Rate.
(ii)    If the Reuters Screen LIBOR01 Page (or a successor page) is unavailable
and Reference Bank is not able to furnish timely information to the
Administrative Agent for determining the Eurodollar Rate for any Eurodollar Rate
Advances,
(A)    the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,


39



--------------------------------------------------------------------------------





(B)    each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
(C)    the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
(iii)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (A) adequate and reasonable
means for determining the Eurodollar Rate do not exist or are not reasonably
available (including, without limitation, because the LIBOR Screen Rate is not
available or published) and such circumstances are unlikely to be temporary or
(B) the circumstances set forth in clause (iii)(A) have not arisen but the
supervisor or administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Screen Rate or similar
reference shall no longer be used for determining interest rates for loans, then
the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the Eurodollar Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin). Administrative Agent may require each Guarantor to consent
to such amendment. Notwithstanding anything to the contrary in Section 9.01,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date Administrative Agent
shall have provided such amendment to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (iii) (but, in the case of the circumstances described in clause (B) of
the first sentence of this Section 2.07(d)(iii), only to the extent the LIBOR
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any request for the Conversion of any Advance to, or
continuation of any Advance as, a Eurodollar Rate Advance shall be ineffective
and (y) if any Notice of Borrowing requests a Eurodollar Rate Advance, such
Borrowing shall be made as a Base Rate Advance; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. Notwithstanding anything to the contrary
herein or otherwise, the Borrower may revoke any pending Notice of Borrowing
requesting a Eurodollar Rate Advance or request for a Conversion of any Advance
to, or continuation of any Advance as, a Eurodollar Rate


40



--------------------------------------------------------------------------------





Advance (to the extent of the affected requested Borrowing of a Eurodollar Rate
Advance or Interest Period) or, failing that, will be deemed to have converted
such request into a request for a Base Rate Advance.
SECTION 2.23    Fees. The Borrower shall pay to the Administrative Agent and the
Joint Lead Arrangers for their own account the fees, in the amounts and on the
dates, set forth in the Fee Letter and such other fees as may from time to time
be agreed between the Borrower and the Administrative Agent or a Joint Lead
Arranger.
SECTION 2.24    Conversion of Advances.
(a)    Optional. The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 12:00 Noon (Cleveland, Ohio time) on the
third Business Day prior to the date of the proposed Conversion and subject to
the provisions of Sections 2.07 and 2.10, Convert all or any portion of the
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(c), no Conversion of any Advances shall result in more
separate Borrowings than permitted under Section 2.02(c), each Conversion of
Advances comprising part of the same Borrowing shall be made ratably among the
Lenders in accordance with their Commitments, and with respect to any proposed
Term Loan Borrowing consisting a Conversion of Base Rate Advances to Eurodollar
Rate Advances, such Conversion must occur only on the first day of an Interest
Period. Each such notice of Conversion shall, within the restrictions specified
above, specify (i) the date of such Conversion, (ii) the Advances to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrower.
(b)    Mandatory.
(i)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
(ii)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, whereupon each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance.
(iii)    Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the


41



--------------------------------------------------------------------------------





obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
SECTION 2.25    Increased Costs, Etc.
(a)    If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender Party of agreeing to make or of making, funding or
maintaining Eurodollar Rate Advances (excluding, for purposes of this Section
2.10, any such increased costs resulting from (y), Taxes described in clauses
(ii) and (iii) of the definition of Excluded Taxes, Indemnified Taxes or Other
Taxes (as to which Section 2.12 shall govern) and (z) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender Party
is organized, has its Applicable Lending Office or otherwise has current or
former connections (other than such connections arising from such Lender Party’s
having executed, delivered, became a party to, performed its obligations under,
received or perfected a security interest under, engaged in any other
transactions pursuant to, or enforced any Loan Documents, or sold or assigned
any interest in any Obligations or Loan Document) or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such Lender
Party (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party additional amounts
sufficient to compensate such Lender Party for such increased cost; provided,
however, that a Lender Party claiming additional amounts under this Section
2.10(a) agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to designate a different Applicable
Lending Office if the making of such a designation would avoid the need for, or
reduce the amount of, such increased cost that may thereafter accrue and would
not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party. A certificate as to the amount of such
increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error. Notwithstanding
anything to the contrary contained in this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, as amended, and all requests, rules,
guidelines or directives thereunder or issued in connection therewith,
regardless of the date enacted, adopted or issued shall be deemed an
introduction or change of the type referred to in subclause (i) of this Section
2.10(a).
(b)    If any Lender Party determines that compliance with any law or regulation
or any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Lender Party or any corporation controlling such Lender Party and that the
amount of such capital or such liquidity requirement is increased by or based
upon the existence of such Lender Party’s commitment to lend hereunder and other
commitments of such type (or similar contingent obligations), then, upon demand
by such Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital or increase in


42



--------------------------------------------------------------------------------





liquidity to be allocable to the existence of such Lender Party’s commitment to
lend hereunder. A certificate as to such amounts submitted to the Borrower by
such Lender Party shall be conclusive and binding for all purposes, absent
manifest error.
Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority) shall be deemed an introduction or change of the type
referred to in Section 2.10(a) and this Section 2.10(b).
(c)    If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.
(d)    Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
SECTION 2.26    Payments and Computations.
(a)    The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.13), not later than 12:00 Noon (Cleveland, Ohio time) on
the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in same day funds, with payments being received
by the Administrative Agent after such time being deemed to have been received
on


43



--------------------------------------------------------------------------------





the next succeeding Business Day. The Administrative Agent shall promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees, Prepayment
Consideration or any other Obligation then payable hereunder and under the Notes
to more than one Lender Party, to such Lender Parties for the account of their
respective Applicable Lending Offices ratably in accordance with the amounts of
such respective Obligations then payable to such Lender Parties and (ii) if such
payment by the Borrower is in respect of any Obligation then payable hereunder
to one Lender Party, to such Lender Party for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Acceding Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.17 and upon the Administrative Agent’s
receipt of such Lender’s Accession Agreement and recording of information
contained therein in the Register, from and after the applicable Increase Date,
the Administrative Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to
such Acceding Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(d), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
(b)    The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender Party any amount
so due.
(c)    All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees shall be made by the Administrative Agent on the basis of
a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(d)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the


44



--------------------------------------------------------------------------------





Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender Party on such due date an amount
equal to the amount then due such Lender Party. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.
(f)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lender Parties under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:
(i)    first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as Administrative Agent) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Administrative Agent on such date;
(ii)    second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04, and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;
(iii)    third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12 on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lender Parties on such date;
(iv)    fourth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under Section
2.07(b) on such date, ratably based upon the respective aggregate amounts of all
such interest owing to the Administrative Agent and the Lender Parties on such
date;
(v)    fifth, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date or any periodic scheduled payments
due under any Guaranteed Hedge Agreement of which Administrative Agent has
received not less than five (5) Business Days prior written notice, ratably
based upon the respective


45



--------------------------------------------------------------------------------





aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;
(vi)    sixth, to the payment of any other accrued and unpaid interest and
Prepayment Consideration comprising Obligations that is due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;
(vii)    seventh, to the payment of the principal amount of all of the
outstanding Advances and any termination payments due under a Guaranteed Hedge
Agreement of which Administrative Agent has received not less than five (5)
Business Days prior written notice that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such principal and reimbursement obligations
owing to the Administrative Agent and the Lender Parties on such date; and
(viii)    eighth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Lender Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Lender Parties on such date.
SECTION 2.27    Taxes.
(a)    Any and all payments by any Loan Party to or for the account of any
Lender Party or the Administrative Agent hereunder or under any other Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including all backup withholding), assessments, fees
or other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto (collectively, “Taxes”), except
as required by applicable law, excluding (i) in the case of each Lender Party
and the Administrative Agent, taxes that are imposed on its overall net income
by the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender Party or the Administrative Agent, as the
case may be, is organized, has its Applicable Lending Office or otherwise has
current or former connections (other than such connections arising from such
Lender Party’s having executed, delivered, became a party to, performed its
obligations under, received or perfected a security interest under, engaged in
any other transactions pursuant to, or enforced any Loan Documents, or sold or
assigned any interest in any Obligations or Loan Document) or any political
subdivision thereof) or any political subdivision thereof, in the case of each
Lender Party, taxes that are imposed on its overall net income (and franchise
taxes imposed in lieu thereof) by the state or foreign jurisdiction of such
Lender Party’s Applicable Lending Office or any political subdivision thereof,
(ii) any U.S. federal withholding tax imposed on amounts payable to or for the
account of any Lender Party with respect to an applicable interest in an Advance
or Commitment pursuant to a law in effect on the date, including the Closing
Date, on which such


46



--------------------------------------------------------------------------------





Lender Party acquires such interest in the Advance or Commitment (other than
pursuant to an assignment request by the Borrower under Section 9.01(b)) or
designates a new Applicable Lending Office, except in each case to the extent
that, pursuant to this Section 2.12(a) or Section 2.12(c), amounts with respect
to such Taxes were payable either to such Lender Party’s assignor immediately
before such Person became a party hereto or to such Lender Party immediately
before it changed its Applicable Lending Office, and (iii) in the case of each
Lender Party, any U.S. federal withholding tax imposed pursuant to FATCA (all
such excluded Taxes in respect of payments hereunder or under the Notes being
referred to as “Excluded Taxes”, and all Taxes other than Other Taxes and
Excluded Taxes being referred to as “Indemnified Taxes”). If any Loan Party
shall be required by law (as determined in the good faith discretion of the
applicable Loan Party) to deduct any Indemnified Taxes from or in respect of any
sum payable hereunder or under any other Loan Document to any Lender Party or
the Administrative Agent, and unless such requirement arises from the failure of
a Lender to furnish the documentation described and required to be provided in
Section 2.12(f) or (g), (i) the sum payable by such Loan Party shall be
increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Party shall make all such deductions and (iii) such Loan Party shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.
(b)    In addition, each Loan Party shall pay any present or future stamp, court
or documentary, excise, property, intangible, recording, filing or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, or the other Loan Documents (hereinafter referred to as “Other
Taxes”).
(c)    Without duplication of Sections 2.12(a) or 2.12(b), the Loan Parties
shall indemnify each Lender Party and the Administrative Agent for and hold them
harmless against the full amount of Indemnified Taxes and Other Taxes, and for
the full amount of Indemnified Taxes and Other Taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.12, imposed
on or paid by such Lender Party or the Administrative Agent (as the case may
be), or required to be withheld or deducted from a payment to such Loan Party or
the Administrative Agent and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Loan Parties by a Lender
Party (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender Party, shall be conclusive absent
manifest error. This indemnification shall be made within 10 days from the date
such Lender Party or the Administrative Agent (as the case may be) makes written
demand therefor.
(d)    Each Lender Party shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender Party (but only to the extent that any Loan Party has not already
indemnified the Administrative


47



--------------------------------------------------------------------------------





Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender Party’s failure to
comply with the provisions of Section 9.07 relating to the maintenance of a
Register and (iii) any Excluded Taxes attributable to such Lender Party, in each
case that are payable or paid by the Administrative Agent in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender Party by the Administrative Agent
shall be conclusive absent manifest error. Each Lender Party hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender Party under any Loan Document or otherwise payable by the
Administrative Agent to the Lender Party from any other source against any
amount due to the Agent under this paragraph (d).
(e)    Within 30 days after the date of any payment of Taxes, the appropriate
Loan Party shall furnish to the Administrative Agent, at its address referred to
in Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such receipt is issued therefor, or other evidence of
payment thereof reasonably satisfactory to the Administrative Agent. In the case
of any payment hereunder or under the other Loan Documents by or on behalf of a
Loan Party through an account or branch outside the United States or by or on
behalf of a Loan Party by a payor that is not a United States person, if such
Loan Party determines that no Taxes are payable in respect thereof, such Loan
Party shall furnish, or shall cause such payor to furnish, to the Administrative
Agent, at such address, an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from Taxes. For purposes of
subsections (e) and (g) of this Section 2.12, the terms “United States” and
“United States person” shall have the meanings specified in section 7701 of the
Internal Revenue Code.
(f)    Any Lender Party that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g) below) shall not be required if in the applicable
Lender Party’s reasonable judgment such completion, execution or submission
would subject such Lender Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender
Party.
(g)    Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party, and on the date of the
Assignment and Acceptance or Accession


48



--------------------------------------------------------------------------------





Agreement pursuant to which it becomes a Lender Party in the case of each other
Lender Party, and from time to time thereafter as reasonably requested in
writing by the Borrower (but only so long thereafter as such Lender Party
remains lawfully able to do so), provide each of the Administrative Agent and
the Borrower with two original Internal Revenue Service Forms W-8BEN, W-8BEN-E
or W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender Party is exempt from or
entitled to a reduced rate of United States federal withholding tax on payments
pursuant to this Agreement or any other Loan Document or, in the case of a
Lender Party claiming the benefit of the exemption for portfolio interest under
section 881(c) of the Internal Revenue Code (x) a certificate in the form of
Exhibit G hereto to the effect that such Lender Party is not a (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) or
a “10 percent shareholder” of any Loan Party within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) two duly completed copies of an IRS W-8BEN or W-8BEN-E, as appropriate. If
the forms provided by a Lender Party at the time such Lender Party first becomes
a party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered an Excluded
Tax unless and until such Lender Party provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered an Excluded Tax for periods governed by such forms;
provided, however, that if, at the effective date of the Assignment and
Acceptance or Accession Agreement pursuant to which a Lender Party becomes a
party to this Agreement, the Lender Party assignor was entitled to payments
under subsection (a) of this Section 2.12 in respect of United States federal
withholding tax with respect to interest paid at such date, then, to such
extent, the term Indemnified Taxes shall include (in addition to withholding
taxes that may be imposed in the future or other amounts otherwise includable in
Taxes) United States federal withholding tax, if any, applicable with respect to
the Lender Party assignee on such date. Upon the request of the Borrower, any
Lender that is a United States person and is not an exempt recipient for U.S.
backup withholding purposes shall deliver to the Borrower two copies of Internal
Revenue Service form W-9 (or any successor form). If a payment made to a Lender
Party under any Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender Party were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender Party shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender Party has complied with such Lender Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this subsection (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. Each
Lender Party shall promptly notify the Borrower and the Administrative Agent of
any change in circumstances that would modify or render invalid any claimed
exemption from or reduction of Taxes.


49



--------------------------------------------------------------------------------





(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has received an indemnification payment pursuant to this Section 2.12
(including by the payment of additional amounts pursuant to this Section 2.12),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Indemnified Taxes or Other Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person. No party shall have any obligation
to pursue, or any right to assert, any refund of Taxes or Other Taxes that may
be paid by another party.
(i)    For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form or other document described, and required
to be provided, in subsection (f) or (g) above (other than if such failure is
due to a change in law, or in the interpretation or application thereof,
occurring after the date on which a form or other document originally was
required to be provided or if such form or other document otherwise is not
required under subsection (f) or (g) above), such Lender Party shall not be
entitled to indemnification under subsection (a) or (c) of this Section 2.12
with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender Party become subject to Taxes because of
its failure to deliver a form or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.
(j)    Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.
(k)    In the event that an additional payment is made under Section 2.12(a) or
(c) for the account of any Lender Party and such Lender Party, in its sole
discretion, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction


50



--------------------------------------------------------------------------------





or withholding giving rise to such payment, such Lender Party shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
applicable Loan Party such amount as such Lender Party shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave such Lender Party (after such payment) in no worse position
than it would have been in if the applicable Loan Party had not been required to
make such deduction or withholding. Nothing herein contained shall interfere
with the right of a Lender Party to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Lender Party to claim any tax credit or to disclose
any information relating to its affairs or any computations in respect thereof,
and no Loan Party shall be entitled to review the tax records of any Lender
Party or the Administrative Agent, or require any Lender Party to do anything
that would prejudice its ability to benefit from any other credits, reliefs,
remissions or repayments to which it may be entitled.
Without prejudice to the survival of any other agreement of any party hereunder
or under any other Loan Document, the agreements and obligations under this
Section 2.12 shall survive the resignation or replacement of the Administrative
Agent, the assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the payment in full of principal, interest
and all other amounts payable hereunder and under any of the other Loan
Documents.
SECTION 2.28    Sharing of Payments, Etc.
(a)    [Intentionally Omitted.]
(b)    Pro Rata Sharing. Subject to the provisions of Section 2.11(f), if any
Lender Party shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set off, or otherwise, other
than as a result of an assignment pursuant to Section 9.07) (a) on account of
Obligations due and payable to such Lender Party under the Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties under the Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lender Parties under the Loan Documents at
such time obtained by all the Lender Parties at such time or (b) on account of
Obligations owing (but not due and payable) to such Lender Party under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender Party at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lender Parties under the Loan Documents at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lender Parties under the Loan Documents at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of


51



--------------------------------------------------------------------------------





such Lender Party’s ratable share (according to the proportion of (i) the
purchase price paid to such Lender Party to (ii) the aggregate purchase price
paid to all Lender Parties) of such recovery together with an amount equal to
such Lender Party’s ratable share (according to the proportion of (i) the amount
of such other Lender Party’s required repayment to (ii) the total amount so
recovered from the purchasing Lender Party) of any interest or other amount paid
or payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this Section
2.13(b) may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off) with respect to such interest or
participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.
(c)    The provisions of this Section 2.13 shall be subject to the provisions of
Section 9.10(a)(ii).
SECTION 2.29    Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its Subsidiaries, including, without limitation,
(i) working capital purposes, (ii) the payment of capital expenditures, (iii)
the acquisition of Assets as permitted by this Agreement, (iv) the repayment in
full (or refinancing) of existing loans, including but not limited to those
loans affecting Unencumbered Assets that are added to the Unencumbered Asset
Pool after the Closing Date, and (v) the payment of fees and expenses related to
the Facility and the other transactions contemplated by the Loan Documents.
SECTION 2.30    Evidence of Debt.
(a)    Each Lender Party shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
Party resulting from each Advance owing to such Lender Party from time to time,
including the amounts of principal and interest payable and paid to such Lender
Party from time to time hereunder. The Borrower agrees that upon notice by any
Lender Party to the Borrower (with a copy of such notice to the Administrative
Agent) to the effect that one or more promissory notes or other evidence of
indebtedness is required or appropriate in order for such Lender Party to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender Party, the Borrower shall promptly
execute and deliver to such Lender Party, with a copy to the Administrative
Agent, a Note in substantially the form of Exhibit A hereto, payable to the
order of such Lender Party in a principal amount equal to the Term Loan
Commitment of such Lender Party. All references to Notes in the Loan Documents
shall mean Notes, if any, to the extent issued hereunder. To the extent no Note
has been issued to a Lender Party, this Agreement shall be deemed to comprise
conclusive evidence for all purposes of the indebtedness resulting from the
Advances and extensions of credit hereunder.
(b)    The Register maintained by the Administrative Agent pursuant to Section
9.07(d) shall include (i) the date and amount of each Borrowing made hereunder,
the Type of Advances comprising such Borrowing and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount


52



--------------------------------------------------------------------------------





of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender Party hereunder, and (iv) the amount of any sum
received by the Administrative Agent from the Borrower hereunder and each Lender
Party’s share thereof.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.
SECTION 2.31    [Intentionally Omitted].
SECTION 2.32    Increase in the Aggregate Commitments.
(a)    The Borrower may, at any time by written notice to the Administrative
Agent, request an increase in the aggregate amount of the Term Loan Commitments,
in the form of an additional tranche within the Term Loan Facility, by not less
than $5,000,000 (each such proposed increase, a “Commitment Increase”) to be
effective prior to the Termination Date (the “Increase Date”) as specified in
the related notice to the Administrative Agent; provided, however, that (i) in
no event shall the aggregate amount of the Commitments at any time exceed
$375,000,000 in the aggregate, (ii) on the date of any request by the Borrower
for a Commitment Increase and on the related Increase Date, the applicable
conditions set forth in Article III shall be satisfied and such Commitment
Increase shall not constitute or give rise to a default or event of default
(whether with the giving of notice, passage of time or otherwise) under any
agreement (including, without limitation, the Existing Credit Agreement) to
which the Parent Guarantor or any of its Subsidiaries are bound or subject, and
Borrower shall have delivered to Administrative Agent a certification of the
foregoing signed by a Responsible Officer together with such supporting
information demonstrating compliance with the foregoing as Administrative Agent
may reasonably request, (iii) with respect to any Term Loan Borrowing in
connection with any Commitment Increase consisting of Eurodollar Rate Advances,
such Borrowing must occur only on the first day of an Interest Period, and (iv)
the Borrower may not request a Commitment Increase in the event that all
Advances that had been outstanding prior to such requested increase have been
prepaid.
(b)    The Administrative Agent shall promptly notify the Lenders of each
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment in respect of the Facility (the “Proposed Increased Commitment”). If
the Lenders notify the Administrative Agent that they are willing to increase
the amount of their respective Commitments by an aggregate amount that exceeds


53



--------------------------------------------------------------------------------





the amount of the requested Commitment Increase, the requested Commitment
Increase shall be allocated to each Lender willing to participate therein in an
amount equal to the Commitment Increase multiplied by the ratio of each Lender’s
Proposed Increased Commitment to the aggregate amount of Proposed Increased
Commitments.
(c)    Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
(d)    On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.17(c) (an “Acceding Lender”) shall become a Lender party in respect of the
applicable Increasing Facility to this Agreement as of such Increase Date and
the Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.17(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received at or
before 12:00 Noon (Cleveland, Ohio time) on such Increase Date the following,
each dated such date:
(i)    an accession agreement from each Acceding Lender, if any, in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent
(each, an “Accession Agreement”), duly executed by such Acceding Lender, the
Administrative Agent and the Borrower;
(ii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing reasonably satisfactory to the Borrower and the
Administrative Agent, together with an amended Schedule I hereto as may be
necessary for such Schedule I to be accurate and complete, certified as correct
and complete by a Responsible Officer of the Borrower;
(iii)    a new Note for each Increasing Lender or Acceding Lender so that the
principal amount of such Lender’s Note shall equal its Term Loan Commitment. The
Agent shall deliver such replacement Note to the respective Acceding Lender or
Increasing Lenders (with respect to an Increasing Lender, in exchange for the
Notes replaced thereby which shall be surrendered by such Increasing Lender).
Such new Notes shall provide that they are replacements for the surrendered
Notes, and that they do not constitute a novation, shall be dated as of the
applicable Increase Date and shall otherwise be in substantially the form of the
replaced Notes. Simultaneously with such increase, the Borrower shall deliver an
opinion of counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Notes and the enforceability
thereof, in form and substance


54



--------------------------------------------------------------------------------





substantially similar to the opinion delivered in connection with the closing
under this Agreement. Any surrendered Notes shall be cancelled and returned to
the Borrower; and
(iv)    such certificates or other information as may be required pursuant to
Section 3.02.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (Cleveland, Ohio time), by telecopier
or telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.
(e)    On the Increase Date, each Increasing Lender or Acceding Lender, as
applicable, shall fund to Administrative Agent in immediately available funds
their respective Commitment Increase as an Advance, and Administrative Agent
shall make such Advance available to Borrower as an additional Term Loan.
ARTICLE III    
CONDITIONS OF LENDING
SECTION 3.16    Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance on the occasion of the Initial
Extension of Credit hereunder is subject to the satisfaction of the following
conditions precedent before or concurrently with the Initial Extension of
Credit:
(a)    The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the Notes, as to which one original
of each shall be sufficient) in sufficient copies for each Lender Party:
(i)    A Note duly executed by the Borrower and payable to the order of each
Lender that has requested the same.
(ii)    [Intentionally Omitted].
(iii)    As to each Unencumbered Asset:
(A)    [Intentionally Omitted]; and
(B)    evidence satisfactory to the Administrative Agent that the applicable
owner or lessee, as applicable, of such Unencumbered Asset shall be in
compliance with the requirements of Section 5.02(p).


55



--------------------------------------------------------------------------------





(iv)    This Agreement duly executed by the Loan Parties and the other parties
hereto.
(v)    Certified copies of the resolutions of the Board of Directors of the
Parent Guarantor on its behalf and on behalf of each Loan Party for which it is
the ultimate signatory approving the transactions contemplated by the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party (the “Closing Authorizing Resolution”), and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party.
(vi)    A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near (but prior to) the Closing Date, certifying,
if and to the extent such certification is generally available for entities of
the type of such Loan Party, (A) as to a true and correct copy of the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office, (B) that such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office, and (C)
such Loan Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation.
(vii)    A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party or any general partner
or managing member of a Loan Party owns or leases property or in which the
conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect, dated reasonably
near (but prior to) the Closing Date, stating, with respect to each such Loan
Party, general partner or managing member, that such Loan Party, general partner
or managing member, as the case may be, is duly qualified and in good standing
as a foreign corporation, limited partnership or limited liability company in
such State and has filed all annual reports required to be filed to the date of
such certificate.
(viii)    A certificate of each Loan Party and of each general partner or
managing member (if any) of each Loan Party, signed on behalf of such Loan
Party, general partner or managing member, as applicable, by its President, a
Vice President, Executive Chairman or Chief Manager and its Secretary or any
Assistant Secretary


56



--------------------------------------------------------------------------------





(or those of its general partner or managing member, if applicable), dated the
Closing Date (the statements made in which certificate shall be true on and as
of the date of the Initial Extension of Credit), certifying as to (A) the
absence of any amendments to the constitutive documents of such Loan Party,
general partner or managing member, as applicable, since the date of the
certificate referred to in Section 3.01(a)(vi), (B) a true and correct copy of
the bylaws, operating agreement, partnership agreement or other governing
document of such Loan Party, general partner or managing member, as applicable,
as in effect on the date on which the resolutions referred to in Section
3.01(a)(v) were adopted and on the date of the Initial Extension of Credit, (C)
the due incorporation, organization or formation and good standing or valid
existence of such Loan Party, general partner or managing member, as applicable,
as a corporation, limited liability company or partnership organized under the
laws of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
general partner or managing member, as applicable, (D) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the date of the Initial Extension of Credit and (E) the absence of any
event occurring and continuing, or resulting from the Initial Extension of
Credit, that constitutes a Default.
(ix)    A certificate of the Secretary or an Assistant Secretary of each Loan
Party (or Responsible Officer of the general partner or managing member of any
Loan Party) and of each general partner or managing member (if any) of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.
(x)    Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have reasonably requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, historical operating statements (if any),
audited annual financial statements for the year ending December 31, 2016 of the
Parent Guarantor, interim financial statements dated the end of the most recent
fiscal quarter for which financial statements are available and for the three
months then ended and financial projections for the Parent Guarantor’s
consolidated operations.
(xi)    [Intentionally Omitted.]
(xii)    An opinion of Kleinberg, Kaplan, Wolff & Cohen, P.C., New York counsel
for the Loan Parties, with respect to the matters (and in substantially the
form) set forth in Exhibit F-1 hereto and as to such other matters as any Lender
Party through the Administrative Agent may reasonably request.


57



--------------------------------------------------------------------------------





(xiii)    An opinion of local counsel for the Loan Parties (A) from Venable LLP
in substantially the form of Exhibit F-2 hereto, (B) from Hagen, Wilka & Archer,
LLP in substantially the form of Exhibit F-3 hereto, (C) from Arnall Golden
Gregory LLP in substantially the form of Exhibit F-4 hereto, and (D) a Delaware
opinion in the form of Exhibit F-5 hereto, in each case covering such other
matters as any Lender Party through the Administrative Agent may reasonably
request.
(xiv)    A Notice of Borrowing relating to the Initial Extension of Credit and
dated and delivered not less than three (3) Business Days prior to the date of
the Initial Extension of Credit.
(xv)    A certificate signed by a Responsible Officer of the Borrower, dated the
Closing Date, stating that after giving effect to the Initial Extension of
Credit the Parent Guarantor shall be in compliance with the covenants contained
in Section 5.04, together with supporting information in form satisfactory to
the Administrative Agent showing the computations used in determining compliance
with such covenants.
(b)    The Lender Parties shall be satisfied with the corporate and legal
structure and capitalization of each Loan Party and its Subsidiaries, including
the terms and conditions of the charter and bylaws, operating agreement,
partnership agreement or other governing document of each of them.
(c)    The Lender Parties shall be satisfied that all Existing Debt shall be on
terms and conditions reasonably satisfactory to the Lender Parties.
(d)    Before and after giving effect to the transactions contemplated by the
Loan Documents, there shall have occurred no material adverse change in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Loan Parties since
December 31, 2016.
(e)    There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect other than the
matters described on Schedule 4.01(f) hereto (the “Material Litigation”) or (ii)
purports to affect the legality, validity or enforceability of any Loan Document
or the consummation of the transactions contemplated thereby, and there shall
have been no material adverse change in the status, or financial effect on any
Loan Party or any of its Subsidiaries, of the Material Litigation from that
described on Schedule 4.01(f) hereto.
(f)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lender Parties) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lender Parties that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.


58



--------------------------------------------------------------------------------





(g)    Each Subsidiary Guarantor shall have complied with the requirements of
Section 5.02(p) and provided evidence of such compliance satisfactory to the
Administrative Agent.
(h)    The Borrower shall have paid all accrued fees of the Administrative Agent
and the Lender Parties and all reasonable, out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent).
SECTION 3.17    Conditions Precedent to Each Borrowing and Increase. The
obligation of each Lender to make an Advance on the occasion of each Borrowing
(including the initial Borrowing and any Delayed Draw) and the right of the
Borrower to request a Commitment Increase shall be subject to the satisfaction
of the conditions set forth in Section 3.01 (to the extent not previously
satisfied pursuant to that Section) and such further conditions precedent that
on the date of such Borrowing or increase (a), the following statements shall be
true and the Administrative Agent shall have received for the account of such
Lender, (w) a Notice of Borrowing dated the date of such Borrowing or increase,
(x) all items described in the definition of “Unencumbered Asset Designation
Package” herein (to the extent not previously delivered with respect to each
Unencumbered Asset pursuant to Section 5.01(k) or this Section 3.02), (y) in the
case of an addition of any Person as an Additional Guarantor, all Guarantor
Deliverables (to the extent not previously delivered pursuant to Section
5.01(k), Section 5.01(x) or this Section 3.02), and (z) a certificate signed by
a Responsible Officer of the Borrower, dated the date of such Borrowing or
increase, stating that:
(i)    the representations and warranties contained in each Loan Document are
true and correct on and as of such date, before and after giving effect to (A)
such Borrowing or increase, and (B) in the case of any Borrowing, the
application of the proceeds therefrom, as though made on and as of such date;
(ii)    no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing or increase or (B) in the case of any Borrowing
from the application of the proceeds therefrom; and
(iii)    for each Advance, (A) the Total Unencumbered Asset Value equals or
exceeds Consolidated Unsecured Indebtedness of the Parent Guarantor that will be
outstanding after giving effect to such Advance, and (B) before and after giving
effect to such Advance, the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04(b), together with supporting information in
form satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants; and
(b)    the Administrative Agent shall have received such other approvals or
documents as any Lender Party through the Administrative Agent may reasonably
request in order to confirm (i) the accuracy of the Loan Parties’
representations and warranties contained in the Loan Documents, (ii) the Loan
Parties’ timely compliance with the terms, covenants and agreements set forth in
the Loan Documents, (iii) the absence of any Default and (iv) the rights and
remedies of the Lender Parties or the ability of the Loan Parties to perform
their Obligations.


59



--------------------------------------------------------------------------------





SECTION 3.18    Determinations Under Section 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
SECTION 4.16    Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:
(a)    Organization and Powers; Qualifications and Good Standing. Each Loan
Party and each of its Subsidiaries and each general partner or managing member,
if any, of each Loan Party (i) is a corporation, limited liability company or
partnership duly incorporated, organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (ii) is duly qualified and in good standing as a foreign
corporation, limited liability company or partnership in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed except where the failure to so qualify
or be licensed could not reasonably be expected to result in a Material Adverse
Effect and (iii) has all requisite corporate, limited liability company or
partnership power and authority (including, without limitation, all governmental
licenses, permits and other approvals) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable. The Parent Guarantor directly
or indirectly owns all of the general partnership interests and more than 60% of
the limited partnership interests in the Borrower. All Equity Interests in the
Borrower that are directly or indirectly owned by the Parent Guarantor are owned
free and clear of all Liens. The Parent Guarantor is organized in conformity
with the requirements for qualification as a REIT under the Internal Revenue
Code, and its method of operation enables it to meet the requirements for
qualification and taxation as a REIT under the Internal Revenue Code. The
taxpayer identification number for each Loan Party as of the date of this
Agreement is set forth on Schedule 4.01(a) hereto.
(b)    Subsidiaries. Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued,


60



--------------------------------------------------------------------------------





are fully paid and non-assessable and to the extent owned by such Loan Party or
one or more of its Subsidiaries, and with respect to the Subsidiary Guarantors,
TRS Holdco and the TRS Lessees, are owned by such Loan Party or Subsidiaries
free and clear of all Liens, except for Liens created under the Loan Documents.
(c)    Due Authorization; No Conflict. The execution and delivery by each Loan
Party and of each general partner or managing member (if any) of each Loan Party
of each Loan Document to which it is or is to be a party, and the performance of
its obligations thereunder and the other transactions contemplated by the Loan
Documents, are within the corporate, limited liability company or partnership
powers of such Loan Party, general partner or managing member, have been duly
authorized by all necessary corporate, limited liability company or partnership
action, and do not (i) contravene the charter or bylaws, operating agreement,
partnership agreement or other governing document of such Loan Party, general
partner or managing member, (ii) violate any law, rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award, (iii) conflict with or result in the breach of, or constitute a default
or require any payment to be made under, any Material Contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties, or
any general partner or managing member of any Loan Party or (iv) except for the
Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which could reasonably be expected to result in a
Material Adverse Effect.
(d)    Authorizations and Consents. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body or any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party or any general partner or
managing member of any Loan Party of any Loan Document to which it is or is to
be a party or for the consummation the transactions contemplated by the Loan
Documents, or (ii) the exercise by the Administrative Agent or any Lender Party
of its rights under the Loan Documents, except for authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect.
(e)    Binding Obligation. This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party and general partner or managing member (if any) of each Loan Party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
and general partner or managing member (if any) of each Loan Party thereto,
enforceable against such Loan Party, general partner or managing member, as the
case may be, in accordance with its terms.
(f)    Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if


61



--------------------------------------------------------------------------------





any) of any Loan Party, including any Environmental Action, pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect (other than the
Material Litigation) or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the transactions contemplated by the Loan
Documents, and there has been no material adverse change in the status, or
financial effect on any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, of the Material
Litigation from that described on Schedule 4.01(f) hereto.
(g)    Financial Condition. The Consolidated balance sheets of the Parent
Guarantor as at December 31, 2016 and the related Consolidated statements of
income and Consolidated statements of cash flows of the Parent Guarantor for the
fiscal year then ended, accompanied by unqualified opinions of Ernst & Young,
LLP, independent public accountants, copies of which have been furnished to each
Lender Party, fairly present the Consolidated financial condition of the Parent
Guarantor as at such date and the Consolidated results of operations of the
Parent Guarantor for the periods ended on such date, all in accordance with
generally accepted accounting principles applied on a consistent basis. Since
December 31, 2016 there has been no Material Adverse Change.
(h)    Forecasts. The Consolidated forecasted balance sheets, statements of
income and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(a)(x) or 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor’s best estimate of its future financial performance.
(i)    Full Disclosure. No information, exhibit or report furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender Party in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not misleading. The Loan Parties have disclosed to the
Administrative Agent, in writing, any and all existing facts that have or may
have (to the extent any of the Loan Parties can now reasonably foresee) a
Material Adverse Effect, provided however, that the Loan Parties are not
obligated to report on the potential Material Adverse Effect of any general
economic condition.
(j)    Margin Regulations. No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance will be used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.
(k)    Certain Governmental Regulations. Neither any Loan Party nor any of its
Subsidiaries nor any general partner or managing member of any Loan Party, as
applicable, is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended. Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner or managing member of any Loan Party, as
applicable: (i) is


62



--------------------------------------------------------------------------------





primarily engaged, directly or through a wholly-owned subsidiary or
subsidiaries, in a business or businesses other than that of (A) investing,
reinvesting, owning, holding or trading in securities or (B) issuing face-amount
certificates of the installment type; (ii) is not engaged in, does not propose
to engage in and does not hold itself out as being engaged in the business of
(A) investing, reinvesting, owning, holding or trading in securities or (B)
issuing face-amount certificates of the installment type; (iii) does not own or
propose to acquire investment securities (as defined in the Investment Company
Act of 1940, as amended) having a value exceeding forty percent (40%) of the
value of such company’s total assets (exclusive of government securities and
cash items) on an unconsolidated basis; (iv) has not in the past been engaged in
the business of issuing face-amount certificates of the installment type; and
(v) does not have any outstanding face-amount certificates of the installment
type. Neither the making of any Advances, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.
(l)    Materially Adverse Agreements. Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).
(m)    [Intentionally Omitted].
(n)    Existing Debt. Set forth on Schedule 4.01(n) hereto is a complete and
accurate list of all Existing Debt, showing as of the date hereof the obligor
and the principal amount outstanding thereunder, the maturity date thereof and
the amortization schedule therefor.
(o)    Liens. Set forth on Schedule 4.01(o) hereto is a complete and accurate
list of (i) all Liens on the property or assets of any Loan Party or any of its
Subsidiaries that directly or indirectly own any Unencumbered Asset, and (ii)
all Liens with a principal balance in excess of $250,000 on the property or
assets of any Loan Party or any of its Subsidiaries securing Debt for Borrowed
Money; in each case showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto, provided however, that
easements and other real property restrictions, covenants and conditions of
record (exclusive of Liens securing Debt) shall not be listed on Schedule
4.01(o).
(p)    Real Property. (q) Set forth on Part I of Schedule 4.01(p) hereto is a
complete and accurate list of all Real Property owned in fee by any Loan Party
or any of its Subsidiaries, showing as of the date hereof, and as of each other
date such Schedule 4.01(p) is required to be supplemented hereunder, the street
address, state, record owner and book value thereof. Each such Loan Party or
Subsidiary has good, marketable and insurable fee simple title to such Real
Property, free and clear of all Liens, other than existing Liens and Liens
permitted under Section 5.02(a).
(i)    Set forth on Part II of Schedule 4.01(p) hereto is a complete and
accurate list of all leases of Real Property under which any Loan Party or any
of its


63



--------------------------------------------------------------------------------





Subsidiaries is the lessee, including, without limitation, the Operating Leases,
showing as of the date hereof, and as of each other date such Schedule 4.01(p)
is required to be supplemented hereunder, the street address, state, lessor,
lessee, expiration date and annual rental cost thereof. Each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms.
(ii)    Each Unencumbered Asset is operated and managed by an Approved Manager
pursuant to a Management Agreement listed on Part III of Schedule 4.01(p).
(iii)    Each Unencumbered Asset is subject to a Franchise Agreement with an
Approved Franchisor as listed on Part IV of Schedule 4.01(p).
(iv)    Each Unencumbered Asset satisfies all Unencumbered Asset Pool
Conditions.
(r)    Environmental Matters. (s) Except as otherwise set forth on Part I of
Schedule 4.01(q) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of each Loan Party
and its Subsidiaries, no circumstances exist that could be reasonably likely to
(A) form the basis of an Environmental Action against any Loan Party or any of
its Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.
(i)    Except as otherwise set forth on Part II of Schedule 4.01(q) hereto, none
of the properties currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries is listed or, to the knowledge of each Loan Party and
its Subsidiaries, proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or is adjacent to any such listed
property; there are no underground or above ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries; there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries except for any non-friable
asbestos-containing material that is being managed pursuant to, and in
compliance with, an operations and maintenance plan and that does not currently
require removal, remediation, abatement or encapsulation under Environmental
Law; and, to the knowledge of each Loan Party and its Subsidiaries, Hazardous
Materials have not been released, discharged or disposed of in any material
amount or in violation of any Environmental Law or Environmental Permit on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of each Loan Party and its Subsidiaries,
during the period of their ownership or operation thereof, on any property
formerly owned or operated by any Loan Party or any of its Subsidiaries.


64



--------------------------------------------------------------------------------





(ii)    Except as otherwise set forth on Part III of Schedule 4.01(q) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law; all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner not reasonably expected to result in a Material Adverse Effect; and,
with respect to any property formerly owned or operated by any Loan Party or any
of its Subsidiaries, all Hazardous Materials generated, used, treated, handled,
stored or transported by or, to the knowledge of each Loan Party and its
Subsidiaries, on behalf of any Loan Party or any of its Subsidiaries have been
disposed of in a manner that could not reasonably be expected to result in a
Material Adverse Effect.
(t)    Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance with the requirements of all laws, rules and regulations (including,
without limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.
(u)    Force Majeure. Neither the business nor the Assets of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could reasonably be expected to result in a Material Adverse
Effect.
(v)    Loan Parties’ Credit Decisions. Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.
(w)    Solvency. Each Specified Operating Lessee is, after capital contributions
by parent companies, Solvent. Each other Loan Party is, individually and
together with its Subsidiaries, Solvent. As of the Closing Date, there are no
Specified Operating Lessees.
(x)    Sarbanes-Oxley. No Loan Party has made any extension of credit to any of
its directors or executive officers in contravention of any applicable
restrictions set forth in Section 402(a) of Sarbanes-Oxley.


65



--------------------------------------------------------------------------------





(y)    ERISA Matters. (z) Set forth on Schedule 4.01(w) hereto is a complete and
accurate list of all Plans and Welfare Plans.
(i)    No ERISA Event has occurred within the preceding five plan years or is
reasonably expected to occur with respect to any Plan that has resulted in or is
reasonably expected to result in a material liability of any Loan Party or any
ERISA Affiliate.
(ii)    Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service, is complete and accurate and fairly presents the
funding status of such Plan as of the date of such Schedule B, and since the
date of such Schedule B there has been no material adverse change in such
funding status.
(iii)    Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
(iv)    Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
(aa)    Sanctioned Persons. None of the Loan Parties or any of their respective
Subsidiaries nor, to the knowledge any Responsible Officer of the Borrower, any
director, officer, agent, employee or Affiliate of any Loan Party or any of its
respective Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
or any successor to OFAC carrying out similar function or any sanctions under
similar laws or requirements administered by the United States Department of
State, the United States Treasury, the United Nations Security Council, the
European Union or Her Majesty’s Treasury (collectively, “Sanctions Laws”); and
the Borrower will not directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC or other Sanctions Laws (each such person a “Designated
Person”). Neither Borrower, any Guarantor, nor any Subsidiary, director or
officer of Borrower or Guarantor or, to the knowledge of Borrower, any
Affiliate, agent or employee of Borrower or any Guarantor, has engaged in any
activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction, including without limitation, any Sanctions Laws.
(bb)    EEA Financial Institutions. None of the Borrower, any Guarantor, nor
their respective Subsidiaries is an EEA Financial Institution.
ARTICLE V    
COVENANTS OF THE LOAN PARTIES


66



--------------------------------------------------------------------------------





SECTION 5.16    Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, or any
Lender Party shall have any Commitment hereunder, each Loan Party will:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable against its other creditors.
(c)    Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties in material compliance with the
requirements of all Environmental Laws; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is the subject of a Good Faith Contest.
(d)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.
(e)    Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrower that are not Loan Parties only, if
in the reasonable business judgment of such Subsidiary it is in its best
economic interest not to preserve and maintain such existence, legal structure,
legal name, rights, permits, licenses, approvals, privileges and franchises and
such failure is not reasonably likely to result in a Material Adverse Effect (it
being understood that the foregoing shall not prohibit, or be violated as a
result of any transaction by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(d) or (e) below).


67



--------------------------------------------------------------------------------





(f)    Visitation Rights. At any reasonable time and from time to time, permit
any of the Administrative Agent or Lender Parties, or any agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, any Loan Party
(but, in each case not more frequently than one time per year unless an Event of
Default shall have occurred and be continuing), and to discuss the affairs,
finances and accounts of any Loan Party and any of its Subsidiaries with any of
their general partners, managing members, officers or directors and with their
independent certified public accountants.
(g)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with GAAP.
(h)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
(i)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under the Loan Documents with
any of their Affiliates (other than transactions exclusively among or between
the Borrower and/or one or more of the Guarantors) on terms that are fair and
reasonable and no less favorable to such Loan Party or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate, provided however, that all transactions pursuant to any operating
leases that are in the standard form of operating lease used by the Borrower’s
Subsidiaries, shall be deemed fair and reasonable.
(j)    Covenant to Guarantee Obligations. (A) Concurrently with the delivery of
Unencumbered Asset Designation Package pursuant to Section 5.01(k) with respect
to a Proposed Unencumbered Asset owned or leased (including pursuant to an
Operating Lease) by a Subsidiary of a Loan Party or (B) within 10 days after the
formation or acquisition of any new direct or indirect Subsidiary of a Loan
Party which Subsidiary directly owns or leases an Unencumbered Asset (including
pursuant to an Operating Lease), cause to be delivered to Administrative Agent
with respect to such Subsidiary and any member, manager or general partner
thereof as Administrative Agent may request the items described in Section
3.01(a)(v)-(ix) with respect to such Persons, and cause each such Subsidiary to
duly execute and deliver to the Administrative Agent a Guaranty Supplement in
substantially the form of Exhibit D hereto, or such other guaranty supplement in
form and substance reasonably satisfactory to the Administrative Agent,
guaranteeing the other Loan Parties’ Obligations under the Loan Documents.
(k)    Unencumbered Asset Pool Additions. With the Borrower’s written notice to
the Administrative Agent that any Asset (a “Proposed Unencumbered Asset”) be
added as an Unencumbered Asset, deliver (or cause to be delivered) to the
Administrative Agent, at the Borrower’s expense, an Unencumbered Asset
Designation Package with respect to such Proposed Unencumbered Asset. Provided
that the Proposed Unencumbered Asset satisfies the Unencumbered


68



--------------------------------------------------------------------------------





Asset Pool Conditions and the Borrower, at its expense, delivers all applicable
Guarantor Deliverables, the Proposed Unencumbered Asset shall be deemed added as
an Unencumbered Asset to the Unencumbered Asset Pool.
(l)    Further Assurances.
(i)    Promptly upon request by the Administrative Agent, or any Lender Party
through the Administrative Agent, correct, and cause each Loan Party to promptly
correct, any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof.
(ii)    Promptly upon request by the Administrative Agent, or any Lender Party
through the Administrative Agent, do, execute, acknowledge, deliver, file, and
re-file such certificates, assurances and take such other actions as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
reasonably require from time to time in order (A) to carry out more effectively
the purposes of the Loan Documents, and (B) to assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Lender Parties
the rights granted or now or hereafter intended to be granted to the Lender
Parties under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
(m)    Performance of Material Contracts. Perform and observe, and cause each of
its Subsidiaries to perform and observe, all the material terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in material accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by the Administrative Agent, and, upon
reasonable request of the Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so.
Notwithstanding the above, nothing in this subsection (m) shall prohibit or
reduce the rights of any Loan Party or any of their Subsidiaries to enter into,
terminate, modify, amend, renew or otherwise deal with any Material Contract to
the extent the same does not cause an Unencumbered Asset to not meet the
Unencumbered Asset Pool Conditions and, in the aggregate, could not be
reasonably be expected to result in a Material Adverse Effect.
(n)    Compliance with Leases.
(i)    Make all payments and otherwise perform all material obligations in
respect of all leases of real property to which the Borrower or any of its
Subsidiaries is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated or any rights to renew such leases to be
forfeited or cancelled (except, in the case of the Borrower and Subsidiaries of
the Borrower only, if in the reasonable business judgment of such Subsidiary it
is in its best economic interest not to maintain such lease or prevent such
lapse, termination, forfeiture or cancellation and such


69



--------------------------------------------------------------------------------





failure to maintain such lease or prevent such lapse, termination, forfeiture or
cancellation is not in respect of a Qualifying Ground Lease or an Operating
Lease of an Unencumbered Asset and could not otherwise reasonably be expected to
result in a Material Adverse Effect), notify the Administrative Agent of any
default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so.
(ii)    With respect to any Qualifying Ground Lease related to any Unencumbered
Asset:
(A)    pay when due the rent and other amounts due and payable thereunder
(subject to applicable cure or grace periods);
(B)    timely perform and observe all of the material terms, covenants and
conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods);
(C)    do all things necessary to preserve and keep unimpaired such Qualifying
Ground Lease and its rights thereunder;
(D)    diligently and continuously enforce the material obligations of the
lessor or other obligor thereunder;
(E)    deliver to the Administrative Agent all default and other material
notices received by it or sent by it under the applicable Qualifying Ground
Lease;
(F)    upon the Administrative Agent’s reasonable written request and at
reasonable intervals, unless an Event of Default shall have occurred and be
continuing, in which case, upon written request at any time, provide to the
Administrative Agent any information or materials relating to such Qualifying
Ground Lease and evidencing the applicable Subsidiary Guarantor’s due observance
and performance of its material obligations thereunder;
(G)    in connection with the bankruptcy or other insolvency proceedings of any
ground lessor or other obligor, ratify the legality, binding effect and
enforceability of the applicable Qualifying Ground Lease within the applicable
time period therefor in such proceedings, notwithstanding any rejection by such
ground lessor or obligor or trustee, custodian or receiver related thereto;
(H)    at reasonable times and at reasonable intervals, deliver to the
Administrative Agent (or, subject to the requirements of the subject Qualifying
Ground Lease, cause the applicable lessor or other obligor to deliver to the
Administrative Agent), an estoppel certificate and consent


70



--------------------------------------------------------------------------------





agreement in relation to such Qualifying Ground Lease in form and substance
reasonably acceptable to the Administrative Agent, in its discretion, and, in
the case of the estoppel certificate, setting forth (i) the name of lessee and
lessor under the Qualifying Ground Lease (if applicable); (ii) that such
Qualifying Ground Lease is in full force and effect and has not been modified
except to the extent the Administrative Agent has received notice of such
modification; (iii) that no rental and other payments due thereunder are
delinquent as of the date of such estoppel; and (iv) whether such Person knows
of any actual or alleged defaults or events of default under the applicable
Qualifying Ground Lease;
provided, that each Loan Party hereby agrees to execute and deliver to the
Administrative Agent, within ten (10) days of any request therefor, such
documents, instruments, agreements, assignments or other conveyances reasonably
requested by the Administrative Agent in connection with or in furtherance of
any of the provisions set forth above or the rights granted to the
Administrative Agent in connection therewith.
(o)    [Intentionally Omitted]
(p)    Management Agreements. At all times cause each Unencumbered Asset to be
managed and operated by an Approved Manager.
(q)    Franchise Agreements. At all times cause each Hotel Asset to be subject
to a franchise agreement or similar arrangement with an Approved Franchisor.
(r)    Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times be organized in conformity with the requirements for qualification as a
REIT under the Internal Revenue Code, and at all times continue to qualify as a
REIT and elect to be treated as a REIT under all applicable laws, rules and
regulations.
(s)    Exchange Listing. In the case of the Parent Guarantor, at all times (i)
cause its common shares to be duly listed on the New York Stock Exchange, the
NYSE MKT or NASDAQ and (ii) timely file all reports required to be filed by it
in connection therewith.
(t)    Sarbanes-Oxley. Comply at all times with all applicable provisions of
Section 402(a) of Sarbanes-Oxley.
(u)    [Intentionally Omitted].
(v)    [Intentionally Omitted].
(w)    Operating Leases. Promptly (i) perform and observe all of the covenants
and agreements required to be performed and observed under the Operating Leases
and do all things necessary to preserve and to keep unimpaired the Loan Parties’
rights thereunder; (ii) notify the Administrative Agent of any default under the
Operating Leases of which any Loan Party is aware;


71



--------------------------------------------------------------------------------





(iii) deliver to the Administrative Agent a copy of any notice of default or
other notice received by the Loan Parties under the Operating Leases; and (iv)
enforce in all respects the performance and observance of all of the covenants
and agreements required to be performed or observed by the applicable lessor
under each Operating Lease.
(x)    Equal Treatment. (i) Cause the Facility to have equal support as the
Existing Credit Facility and any other Unsecured Indebtedness of any of the Loan
Parties (whether as borrower, co-borrower, guarantor or otherwise). Without
limiting the generality of the foregoing, the Loan Parties shall cause any other
Subsidiary or Joint Venture of any Loan Party that is a borrower or co-borrower,
guarantees, or otherwise becomes obligated in respect of any Unsecured
Indebtedness of any of the Loan Parties, whether as a borrower, co-borrower,
guarantor or otherwise (including, without limitation, pursuant to the Existing
Credit Agreement), to simultaneously duly execute and deliver to Administrative
Agent a Guaranty Supplement in substantially the form of Exhibit D hereto or
such other guaranty supplement in form and substance reasonably satisfactory to
the Administrative Agent, guaranteeing the Loan Parties’ Obligations under the
Loan Documents. Furthermore, Borrower shall cause any such Person to satisfy all
other representations, covenants and conditions in this Agreement with respect
to Guarantors. Furthermore, no Lien may be granted, suffered or incurred on any
property, assets or revenue in favor of the lenders, trustees or holders under
any Unsecured Indebtedness of any of the Loan Parties (including, without
limitation, the Existing Credit Agreement) without effectively providing that
all Obligations under the Loan Documents shall be secured equally and ratably
with such Unsecured Indebtedness pursuant to agreements in form and substance
reasonably satisfactory to Administrative Agent.
(ii)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
promptly release, a Person which has become a Guarantor solely pursuant to this
Section 5.01(x) from the Guaranty so long as: (a) no Default or Event of Default
shall then be in existence or would occur as a result of such release, (b)
Administrative Agent shall receive such written request at least five (5)
Business Days prior to the requested date of such release (or such shorter
period as may be acceptable to the Administrative Agent in its sole discretion),
and (c) such Person is no longer required to be a Guarantor pursuant to the
terms of Section 5.01(x)(i) or any other provision of this Agreement. Delivery
by the Borrower to the Administrative Agent of any such request for a release
shall constitute a representation by the Borrower that the matters set forth in
the preceding sentence (both as of the date of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. Notwithstanding the foregoing, the foregoing provisions shall not apply
to Parent Guarantor or any owner or lessee of an Unencumbered Asset, which may
only be released as otherwise provided in this Agreement.
SECTION 5.17    Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender Party shall have any Commitment hereunder, no Loan Party will, at any
time:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its assets of any character (including, without
limitation, accounts) whether now owned or hereafter


72



--------------------------------------------------------------------------------





acquired, or sign or file or suffer to exist, or permit any of its Subsidiaries
to sign or file or suffer to exist, under the Uniform Commercial Code of any
jurisdiction, a financing statement that names such Loan Party or any of its
Subsidiaries as debtor, or sign or suffer to exist, or permit any of its
Subsidiaries to sign or suffer to exist, any security agreement authorizing any
secured party thereunder to file such financing statement, or assign, or permit
any of its Subsidiaries to assign, any accounts or other right to receive
income, except, in the case of the Loan Parties (other than the Parent
Guarantor) and their respective Subsidiaries:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Liens;
(iii)    Liens described on Schedule 4.01(o) hereto;
(iv)    purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Indebtedness incurred solely
for the purpose of financing the acquisition of any such equipment to be subject
to such Liens, or Liens existing on any such equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Indebtedness secured by Liens permitted by this clause (iv) shall
not exceed the amount permitted under Section 5.02(b)(iii)(A);
(v)    Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iii)(B), provided that no such Lien shall extend to or cover any
Unencumbered Assets or assets other than the assets subject to such Capitalized
Leases;
(vi)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with any Loan Party or any Subsidiary
of any Loan Party or becomes a Subsidiary of any Loan Party, provided that such
Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with such Loan Party or such Subsidiary or so
acquired by such Loan Party or such Subsidiary;
(vii)    Liens securing Non-Recourse Debt permitted under Section
5.02(b)(iii)(E);


73



--------------------------------------------------------------------------------





(viii)    the replacement, extension or renewal of any Lien permitted by clause
(iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii)(C);
(ix)    Liens securing Permitted Recourse Debt permitted under Section
5.02(b)(vi), which Liens do not affect any direct or indirect ownership interest
in any Unencumbered Asset; and
(x)    Liens securing Debt of the Borrower and its Subsidiaries not expressly
permitted by clauses (i) through (viii) above, provided that such Liens do not
affect any Unencumbered Asset and the amount of Debt secured by such Liens shall
not exceed $5,000,000 in the aggregate outstanding at any one time.
(b)    Indebtedness. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Indebtedness,
except:
(i)    Indebtedness under the Loan Documents;
(ii)    in the case of any Loan Party or any Subsidiary of a Loan Party,
Indebtedness owed to any Loan Party or any wholly owned Subsidiary of any Loan
Party, provided that, in each case, such Indebtedness (y) shall be on terms
reasonably acceptable to the Administrative Agent and (z) shall be evidenced by
promissory notes in form and substance reasonably satisfactory to the
Administrative Agent, which promissory notes shall (unless payable to the
Borrower) by their terms be subordinated to the Obligations of the Loan Parties
under the Loan Documents;
(iii)    in the case of each Loan Party (other than the Parent Guarantor) and
its Subsidiaries,
(A)    Indebtedness secured by Liens permitted by Section 5.02(a)(iv) not to
exceed in the aggregate $5,000,000 at any time outstanding,
(B)    (1) Capitalized Leases not to exceed in the aggregate $5,000,000 at any
time outstanding, and (2) in the case of any Capitalized Lease to which any
Subsidiary of a Loan Party is a party, any Contingent Obligation of such Loan
Party guaranteeing the Obligations of such Subsidiary under such Capitalized
Lease,
(C)    the Existing Debt described on Schedule 4.01(n) hereto and any
Refinancing Debt extending, refunding or refinancing such Existing Debt,
(D)    Indebtedness in respect of Hedge Agreements entered into by the Borrower
and designed to hedge against fluctuations in interest rates or foreign exchange
rates incurred as required by this Agreement or incurred


74



--------------------------------------------------------------------------------





in the ordinary course of business and consistent with prudent business
practices, and
(E)    Non-Recourse Debt (including, without limitation, the JV Pro Rata Share
of Non-Recourse Debt of any Joint Venture) in respect of Assets, the incurrence
of which would not result in a Default under Section 5.04 or any other provision
of this Agreement;
(iv)    in the case of the Parent Guarantor and the Borrower, Indebtedness under
Customary Carve-Out Agreements;
(v)    endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(vi)    Permitted Recourse Debt;
(vii)    in the case of the Parent Guarantor and the Borrower, any Contingent
Obligations consisting of guarantees or indemnities of payment Obligations under
any Qualifying Ground Lease, any Franchise Agreements or other agreements
related to franchise licenses, management agreements or other agreements related
to hotel management contracts, title insurance indemnifications or guarantees,
or under any other documents, agreements or contracts approved by the
Administrative Agent; and
(viii)    any other Indebtedness not to exceed $10,000,000 in the aggregate at
any time outstanding in respect of all Loan Parties and their Subsidiaries and
which is not secured by any Lien on any Unencumbered Asset.
(c)    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried at the
Closing Date (after giving effect to the transactions contemplated by the Loan
Documents); or engage in, or permit any of its Subsidiaries to engage in, any
business other than ownership, development, licensing and management of Hotel
Assets in the United States consistent with the requirements of the Loan
Documents, and other business activities incidental thereto.
(d)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer
(except as permitted by Section 5.02(e)), lease (but not including entry into
Operating Leases between Subsidiary Guarantors and TRS Lessees) or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to,
any Person, or permit any of its Subsidiaries to do so; provided, however, that
(i) any Subsidiary of a Loan Party may merge or consolidate with or into, or
dispose of assets to, any other Subsidiary of such Loan Party (provided that if
one or more of such Subsidiaries is also a Loan Party, a Loan Party shall be the
surviving entity) or any other Loan Party other than the Parent Guarantor
(provided that such Loan Party or, in the case of any Loan Party other than the
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party is the surviving entity or (except in the case of a merger with the


75



--------------------------------------------------------------------------------





Borrower or the Parent Guarantor, which shall always be the surviving entity)
such other Person is the surviving party and shall promptly become a Loan Party
(provided further that the Parent Guarantor shall not merge with a Person that
is not a Loan Party unless such merger is with a Person that would be in
compliance with Section 5.01(r), and which is the general partner or other owner
of a Person simultaneously merging with Borrower or a Subsidiary of Borrower,
and the Parent Guarantor is the surviving entity), provided, in each case, that
no Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom and the requirements in Section 5.01(x)
and Section 5.02(p) shall still be complied with. Notwithstanding any other
provision of this Agreement, (y) any Subsidiary of a Loan Party (other than the
Borrower and any Subsidiary that is the direct owner of an Unencumbered Asset)
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and the
assets or proceeds from the liquidation or dissolution of such Subsidiary are
transferred to the Borrower or a Guarantor, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom, and (z) any Loan Party or Subsidiary of a
Loan Party shall be permitted to effect any Transfer of Assets through the sale
or transfer of direct or indirect Equity Interests in the Person (other than the
Borrower or the Parent Guarantor) that owns such Assets so long as Section
5.02(e) would otherwise permit the Transfer of all Assets owned by such Person
at the time of such sale or transfer of such Equity Interests. Upon the sale or
transfer of Equity Interests in any Person that is a Guarantor permitted under
clause (z) above, provided that no Default or Event of Default shall have
occurred and be continuing or would result therefrom, the Administrative Agent
shall, upon the request of the Borrower, release such Guarantor from the
Guaranty.
(e)    Sales, Etc. of Assets. (f) In the case of the Parent Guarantor, sell,
lease, transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any assets and
(i)    in the case of the Loan Parties (other than the Parent Guarantor), sell,
lease (other than by entering into Tenancy Leases), transfer or otherwise
dispose of, or grant any option or other right to purchase, lease (other than
any option or other right to enter into Tenancy Leases) or otherwise acquire, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
or grant any option or other right to purchase, lease or otherwise acquire (each
action described in clauses (i) and (ii) of this subsection (e), including,
without limitation, any Sale and Leaseback Transaction, being a “Transfer”), any
Asset or Assets (or any direct or indirect Equity Interests in the owner
thereof), in each case other than the following Transfers, which shall be
permitted hereunder only so long as no Default or Event of Default shall exist
or would result therefrom:
(A)    the Transfer of any Asset or Assets, including unimproved land, that are
not Unencumbered Assets from any Loan Party to another Loan Party (other than
the Parent Guarantor) or from a Subsidiary of a Loan Party to another Subsidiary
of such Loan Party or any other Loan Party (other than the Parent Guarantor),


76



--------------------------------------------------------------------------------





(B)    the Transfer of any Asset or Assets that are not Unencumbered Assets to
any Person that is not a Loan Party, provided that the Loan Parties shall be in
compliance with the covenants contained in Section 5.04 both immediately prior
to and on a pro forma basis immediately after giving effect to such Transfer, on
or prior to the date of such Transfer or designation, as the case may be,
(C)    the Transfer of any Unencumbered Asset or Unencumbered Assets to any
Person, or the designation of an Unencumbered Asset or Unencumbered Assets as a
non-Unencumbered Asset or non-Unencumbered Assets, in each case with the
intention that such Unencumbered Asset or Unencumbered Assets, upon consummation
of such Transfer or designation, shall no longer constitute an Unencumbered
Asset or Unencumbered Assets, provided that:
(1)    immediately after giving effect to such Transfer or designation, as the
case may be, the remaining Unencumbered Assets shall continue to satisfy the
requirements set forth in clauses (a) through (k) of the definition of
Unencumbered Asset Pool Conditions,
(2)    the Loan Parties shall be in compliance with the covenants contained in
Section 5.04 on a pro forma basis immediately after giving effect to such
Transfer or designation, and
(3)    on or prior to the date of such Transfer or designation, as the case may
be, the Borrower shall have delivered to the Administrative Agent (A) a
certificate signed by a Responsible Officer of the Borrower, stating that before
and after giving effect to such Transfer or designation, as the case may be, the
Parent Guarantor shall be in compliance with the covenants contained in Section
5.04(b), together with supporting information in form satisfactory to the
Administrative Agent showing the computations used in determining compliance
with such covenants, and (B) a certificate of the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Borrower
demonstrating compliance with the foregoing clauses (1) through (3) and
confirming that no Default or Event of Default shall exist on the date of such
Transfer or will result therefrom, together with supporting information in
detail reasonably satisfactory to the Administrative Agent, or
(D)    the Transfer of (1) obsolete or worn out FF&E in the ordinary course of
business or (2) inventory in the ordinary course of business, which FF&E or
inventory, as the case may be, is used or held in connection with an
Unencumbered Asset.


77



--------------------------------------------------------------------------------





Following (x) a Transfer of all Unencumbered Assets owned or leased by a
Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or (y) the
designation by a Subsidiary Guarantor of all Unencumbered Assets owned or leased
by it as non-Unencumbered Assets pursuant to Section 5.02(e)(ii)(C), the
Administrative Agent shall, upon the request of the Borrower and at the
Borrower’s expense, promptly release such Subsidiary Guarantor from the
Guaranty.
(g)    Investments. Make or hold, or permit any of its Subsidiaries to make or
hold, any Investment other than:
(i)    Investments by the Loan Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments in
wholly-owned Subsidiaries and, in the case of the Loan Parties (other than the
Parent Guarantor) and their Subsidiaries (and Joint Ventures in which such Loan
Parties and Subsidiaries hold any direct or indirect interest), Investments in
Assets (including by asset or Equity Interest acquisitions or investments in
Joint Ventures), in each case subject, where applicable, to the limitations set
forth in Section 5.02(f)(iv);
(ii)    Investments in Cash Equivalents;
(iii)    Investments consisting of intercompany Indebtedness permitted under
Section 5.02(b)(ii);
(iv)    Investments consisting of the following items:
(A)    Investments in unimproved land, Real Property that does not constitute
Hotel Assets, and Development Assets (including such assets that such Person has
contracted to purchase for development with or without options to terminate the
purchase agreement),
(B)    Investments in Joint Ventures of any Loan Party, and
(C)    Loans, advances and extensions of credit (including, without limitation,
mezzanine loans) to any Person;
(v)    Investments outstanding on the date hereof in Subsidiaries that are not
wholly-owned by any Loan Party;
(vi)    Investments by the Borrower in Hedge Agreements permitted under Section
5.02(b)(iii)(D);
(vii)    To the extent permitted by applicable law, loans or other extensions of
credit to officers, directors and employees of any Loan Party or any Subsidiary
of any Loan Party in the ordinary course of business, for travel, entertainment,
relocation and analogous ordinary business purposes, which Investments shall not
exceed at any time $1,000,000 in the aggregate for all Loan Parties;


78



--------------------------------------------------------------------------------





(viii)    Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
extended in the ordinary course of business in an aggregate amount for all Loan
Parties not to exceed at any time $5,000,000; and
(ix)    Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss.
(h)    Restricted Payments. In the case of the Parent Guarantor and the
Borrower, without the prior consent of the Required Lenders, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such (collectively, “Restricted Payments”), subject to certain redemption rights
of the holders of Equity Interests in the Borrower as more particularly
described in the constitutive documents of the Borrower and certain redemption
rights of the holders of certain preferred Equity Interests in the Parent
Guarantor as described in the articles supplementary that authorize the issuance
of the respective classes of such preferred shares, in each case as in effect on
the date hereof; provided, however, that so long as no Default or Event of
Default shall have occurred and be continuing, the Parent Guarantor and the
Borrower may make Restricted Payments without the prior consent of the Required
Lenders to holders of Equity Interests in the Parent Guarantor and the Borrower,
as applicable, to the extent the same would not result in a Default under
Section 5.04(a)(iii) (calculated on a pro forma basis as of the most recent Test
Date) or any other provision of this Agreement.
(i)    Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its limited
liability company agreement, partnership agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that (1) any amendment to
any such constitutive document that would be adverse to any of the Lender
Parties shall be deemed “material” for purposes of this Section; (2) any
amendment to any such constitutive document that would designate such Subsidiary
that is not a Loan Party as a “special purpose entity” or otherwise confirm such
Subsidiary’s status as a “special purpose entity” shall be deemed “not material”
for purposes of this Section; and (3) in the case of Subsidiaries of the
Borrower only, a Subsidiary may amend its constitutive documents if in the
reasonable business judgment of such Subsidiary it is in its best economic
interest to do so and such amendment is not otherwise prohibited by this
Agreement and could not reasonably be expected to result in a Material Adverse
Effect.
(j)    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.
(k)    Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.


79



--------------------------------------------------------------------------------





(l)    Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiaries to declare or pay dividends or other distributions in respect
of its Equity Interests or repay or prepay any Indebtedness owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Borrower or
any Subsidiary of the Borrower (whether through a covenant restricting
dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except (i) the Loan Documents, (ii) any agreement or instrument
evidencing Non-Recourse Debt or Permitted Recourse Debt, provided that the terms
of such Indebtedness, and of such agreement or instrument, do not restrict
distributions in respect of Equity Interests in Subsidiaries directly or
indirectly owning Unencumbered Assets, and (iii) any agreement in effect at the
time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower.
(m)    Amendment, Etc. of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract or give any consent, waiver or
approval thereunder, waive any default under or breach of any Material Contract,
agree in any manner to any other amendment, modification or change of any term
or condition of any Material Contract or take any other action in connection
with any Material Contract that would impair in any material respect the value
of the interest or rights of any Loan Party thereunder or that would impair or
otherwise adversely affect in any material respect the interest or rights, if
any, of the Administrative Agent or any Lender Party, or permit any of its
Subsidiaries to do any of the foregoing, in each case taking into account the
effect of any agreements that supplement or serve to substitute for, in whole or
in part, such Material Contract, and in the case of (i) a Material Contract not
affecting any Unencumbered Asset, in a manner that could reasonably be expected
to have a Material Adverse Effect, and (ii) a Material Contract affecting any
Unencumbered Asset, in a manner that could reasonably be expected to result in a
breach of the Unencumbered Asset Pool Conditions.
(n)    Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any Negative Pledge upon any of
its property or assets, except (i) in connection with any Existing Debt, (ii)
pursuant to the Loan Documents or (iii) in connection with (A) any Non-Recourse
Debt or Permitted Recourse Debt, provided that the terms of such Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, do not provide for or prohibit or condition the creation of any Lien
on any Unencumbered Assets and are otherwise permitted by the Loan Documents
(provided further that any restriction of the type described in the proviso in
the definition of “Negative Pledge” shall not be deemed to violate the foregoing
restriction), (B) any purchase money Indebtedness permitted under Section
5.02(b)(iii)(A) solely to the extent that the agreement or instrument governing
such Indebtedness prohibits a Lien on the property acquired with the proceeds of
such Indebtedness, (C) any Capitalized Lease permitted by Section
5.02(b)(iii)(B) solely to the extent that such Capitalized Lease prohibits a
Lien on the property subject thereto, or (D) any Indebtedness outstanding on the
date any Subsidiary of the Borrower becomes such a Subsidiary (so long as such
agreement was not entered into solely in contemplation of such Subsidiary
becoming a Subsidiary of the Borrower).


80



--------------------------------------------------------------------------------





(o)    Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrower and its Subsidiaries under Sections 5.01 and 5.02
without regard to any of the enumerated exceptions to such covenants), other
than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as sole general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity or subordinate debt Investments in the Borrower and its Subsidiaries,
provided each such Investment shall be on terms acceptable to the Administrative
Agent; (v) sales of Equity Interests of the Parent Guarantor not otherwise
prohibited by this Agreement and (vi) activities incidental to each of the
foregoing.
(p)    Development Assets Cap. If the aggregate budgeted costs attributable to
all Development Assets exceeds 15% of Total Asset Value, commence the
development of any Development Asset as to which development has not yet
commenced.
(q)    Subsidiary Guarantor Requirements. Cause or permit any Subsidiary
Guarantor to (i) incur Indebtedness other than trade payables in the ordinary
course of business or otherwise permitted by Section 5.02(b); or (ii) own any
Real Property other than Unencumbered Assets, provided, however, that during any
period in which Summit Hospitality I, LLC is a Subsidiary Guarantor or an
Additional Guarantor, the total outstanding Non-Recourse Debt of Summit
Hospitality I, LLC (A) shall consist only of Indebtedness outstanding on January
15, 2016 and (B) shall not at any time exceed $25,000,000 in the aggregate.
(r)    Multiemployer Plans. Neither any Loan Party nor any ERISA Affiliate will
contribute to or be required to contribute to any Multiemployer Plan.
(s)    Ground Leases. With respect to any Qualifying Ground Lease related to any
Unencumbered Asset:
(i)    waive, excuse or discharge any of the material obligations of the lessor
or other obligor thereunder;
(ii)    do, permit or suffer (1) any act, event or omission which would be
likely to result in a default or permit the applicable lessor or other obligor
to terminate or exercise any other remedy with respect to the applicable
Qualifying Ground Lease or (2) any act, event or omission which, with the giving
of notice or the passage of time, or both, would constitute a default or permit
the lessor or such other obligor to exercise any other remedy under the
applicable Qualifying Ground Lease;
(iii)    cancel, terminate, surrender, modify or amend any of the provisions of
any such Qualifying Ground Lease or agree to any termination, amendment,
modification or surrender thereof without the prior written consent of the
Administrative Agent;


81



--------------------------------------------------------------------------------





(iv)    permit or consent to the subordination of such Qualifying Ground Lease
to any mortgage or other leasehold interest of the premises related thereto; or
(v)    treat, in connection with the bankruptcy or other insolvency proceedings
of any ground lessor or other obligor, any Qualifying Ground Lease as
terminated, cancelled or surrendered pursuant to Bankruptcy Law without the
Administrative Agent’s prior written consent.
(t)    Transactions with Affiliates. Enter into any transaction with its
Affiliates except (i) with respect to Assets which are not Unencumbered Assets,
transactions occurring in the ordinary course of the business of owning and
operating hotels, the Lender Parties agree that operating leases, loans, and
guaranties of indebtedness are all in the ordinary course of business and (ii)
with respect to Unencumbered Assets, subject to the consent of the
Administrative Agent, not to be unreasonably withheld, transactions occurring in
the ordinary course of the business of owning and operating hotels, and in each
case in accordance with Section 5.01(i).
(u)    TRS Holdco and TRS Lessees. Permit TRS Holdco to enter into or conduct
any business, or engage in any activity (including, without limitation, any
action or transaction that is required or restricted with respect to the
Borrower and its Subsidiaries under Sections 5.01 and 5.02 without regard to any
of the enumerated exceptions to such covenants), other than (i) the holding of
the Equity Interests of the TRS Lessees; (ii) the performance of its duties as
sole member of the TRS Lessees; (iii) the performance of its Obligations
(subject to the limitations set forth in the Loan Documents) under each Loan
Document to which it is a party; (iv) the making of equity or subordinate debt
Investments in the TRS Lessees, provided each such Investment shall be on terms
reasonably acceptable to the Administrative Agent; and (v) activities incidental
to each of the foregoing.
(v)    Sanctioned Persons. Directly or indirectly use or permit or allow any of
its Subsidiaries to directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any Designated Person or in any manner that would
cause any of such persons to violate the United States Foreign Corrupt Practices
Act. None of the funds or assets of the Loan Parties that are used to pay any
amount due pursuant to this Agreement or the other Loan Documents shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws.
(w)    More Restrictive Agreements. Enter into or modify any agreements or
documents or permit or allow any of its Subsidiaries to enter into or modify any
agreements or documents in each case pertaining to any existing or future
Unsecured Indebtedness of such Loan Party or such Subsidiaries (including,
without limitation, the Existing Credit Agreement), if such agreements or
documents include covenants, whether affirmative or negative (or any other
provision which may have the same practical effect as any of the foregoing),
which are individually or in the aggregate more restrictive against the Loan
Parties or their respective Subsidiaries than those set forth in Sections
5.01(o), 5.02(f)(iv), 5.02(g), 5.02(m), 5.02(o) or 5.04 (and including for the
purposes hereof, all definitions used in or relating to such sections or
definitions) of this Agreement, unless the Loan Parties, the Administrative
Agent and the Required Lenders shall have


82



--------------------------------------------------------------------------------





simultaneously amended this Agreement to include such more restrictive
provisions. Each of the Loan Parties agrees to deliver to the Administrative
Agent copies of any agreements or documents (or modifications thereof)
pertaining to existing or future Unsecured Indebtedness of the Loan Parties and
their respective Subsidiaries as the Administrative Agent from time to time may
request.
SECTION 5.18    Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender Party shall have any Commitment hereunder, the Borrower will furnish to
the Administrative Agent and the Lender Parties in accordance with Section
9.02(b):
(a)    Default Notice. As soon as possible and in any event within five Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably expected to result in a Material Adverse Effect continuing
on the date of such statement, a statement of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor setting forth details of such
Default or such event, development or occurrence and the action that the Parent
Guarantor has taken and proposes to take with respect thereto.
(b)    Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Consolidated Subsidiaries, including
therein Consolidated and consolidating balance sheets of the Parent Guarantor
and its Subsidiaries as of the end of such Fiscal Year and Consolidated and
consolidating statements of income and a Consolidated and consolidating
statement of cash flows of the Parent Guarantor and its Subsidiaries for such
Fiscal Year (it being acknowledged that a copy of the annual audit report filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), in each case accompanied by (x) an
unqualified opinion acceptable to the Required Lenders of KPMG LLP, Ernst &
Young LLP or other independent public accountants of recognized standing
reasonably acceptable to the Administrative Agent, and (y) a report of such
independent public accountants as to the Borrower’s internal controls required
under Section 404 of the Sarbanes-Oxley Act of 2002, but only to the extent the
Borrower is subject to Section 404, in each case certified in a manner to which
the Required Lenders have not objected, together with (i) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
such accountants in determining, as of the end of such Fiscal Year, compliance
with the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the Parent
Guarantor shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP and (ii) a certificate of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.
(c)    Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarters of each Fiscal Year,
Consolidated and consolidating balance sheets of the Parent Guarantor and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and a Consolidated and consolidating


83



--------------------------------------------------------------------------------





statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated and consolidating statements of
income and a Consolidated and consolidating statement of cash flows of the
Parent Guarantor and its Subsidiaries for the period commencing at the end of
the previous Fiscal Year and ending with the end of such quarter, setting forth
in each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, Chief Financial Officer or Treasurer (or other Responsible Officer
performing similar functions) of the Parent Guarantor as having been prepared in
accordance with GAAP (it being acknowledged that a copy of the quarterly
financials filed by the Parent Guarantor with the Securities and Exchange
Commission shall satisfy the foregoing requirements), together with (i) a
certificate of such officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent Guarantor has taken and
proposes to take with respect thereto and (ii) a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the Parent
Guarantor in determining compliance with the covenants contained in Section
5.04, provided that in the event of any change in GAAP used in the preparation
of such financial statements, the Parent Guarantor shall also provide, if
necessary for the determination of compliance with Section 5.04, a statement of
reconciliation conforming such financial statements to GAAP.
(d)    [Intentionally Omitted].
(e)    Unencumbered Asset Financials. As soon as available and in any event
within 45 days after the end of each quarter, financial information in respect
of all Unencumbered Assets, in form and detail reasonably satisfactory to the
Administrative Agent.
(f)    Annual Budgets. As soon as available and in any event within than 45 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form reasonably satisfactory to the Administrative Agent,
of balance sheets, income statements and cash flow statements on a quarterly
basis for the then current Fiscal Year and on an annual basis for each Fiscal
Year thereafter until the Termination Date.
(g)    Material Litigation. Promptly after the commencement thereof, notice of
all actions, suits, investigations, litigation and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.01(f), and promptly after the
occurrence thereof, notice of any material adverse change in the status or the
financial effect on any Loan Party or any of its Subsidiaries of the Material
Litigation from that described on Schedule 4.01(f) hereto.
(h)    [Intentionally Omitted].
(i)    Real Property. As soon as available and in any event within 45 days after
the end of each fiscal quarter of each Fiscal Year, a report supplementing
Schedule 4.01(p) hereto, including an identification of all owned and leased
real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other


84



--------------------------------------------------------------------------------





changes in the information included in Section 4.01(p) as may be necessary for
such Schedule to be accurate and complete.
(j)    [Intentionally Omitted].
(k)    Environmental Conditions. Notice to the Administrative Agent (i) promptly
upon obtaining knowledge of any material violation of any Environmental Law
affecting any Asset or the operations thereof or the operations of any of its
Subsidiaries, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any Asset
which it reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any written notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Asset in compliance with Environmental Laws, (B)
Hazardous Materials contamination on, from or into any Asset, or (C)
investigation or remediation of off-site locations at which such Loan Party or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that any
expense or loss has been incurred by such Governmental Authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Materials with respect to which such Loan Party or any Joint Venture could
reasonably be expected to incur material liability or for which a Lien may be
imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Unencumbered Asset
or could reasonably be expected to result in a Lien against any Unencumbered
Asset.
(l)    Unencumbered Asset Value. Promptly after discovery of any setoff, claim,
withholding or defense asserted or effected against any Loan Party, or to which
any Unencumbered Asset is subject, which could reasonably be expected to (i)
have a material adverse effect on the value of an Unencumbered Asset, (ii) have
a Material Adverse Effect or (iii) result in the imposition or assertion of a
Lien against any Unencumbered Asset which is not a Permitted Lien, notice to the
Administrative Agent thereof.
(m)    Compliance with Unencumbered Asset Conditions. Promptly after obtaining
actual knowledge of any condition or event which causes any Unencumbered Asset
to fail to satisfy any of the Unencumbered Asset Pool Conditions (other than
those Unencumbered Asset Pool Conditions, if any, that have theretofore been
waived by the Administrative Agent and the Required Lenders with respect to any
particular Unencumbered Asset, to the extent of such waiver), notice to the
Administrative Agent thereof.
(n)    [Intentionally Omitted].


85



--------------------------------------------------------------------------------





(o)    Reconciliation Statements. If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g) and forecasts referred to in
Section 4.01(h), the Consolidated and consolidating financial statements and
forecasts of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) will differ in any material respect from the
Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and policies been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.
(p)    [Intentionally Omitted.]
(q)    Other Information. Promptly, such other information respecting, and which
is reasonably foreseeable to be material to, the business, condition (financial
or otherwise), operations, performance, properties or prospects of any Loan
Party or any of its Subsidiaries as the Administrative Agent, or any Lender
Party through the Administrative Agent, may from time to time reasonably
request.
SECTION 5.19    Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender Party shall have, at any time after the Initial Extension of Credit, any
Commitment hereunder, the Parent Guarantor will:
(a)    Parent Guarantor Financial Covenants.
(i)    Maximum Leverage Ratio. Maintain as of each Test Date a Leverage Ratio of
not greater than 6.50:1.00; provided, however, that on and after the date of any
Leverage Ratio Increase Election, the Parent Guarantor shall maintain as of each
Test Date occurring during the period ending not later than the last day of the
third (3rd) consecutive fiscal quarter ending after the date of such Leverage
Ratio Increase Election, a Leverage Ratio of not greater than 7.00:1.00;
provided further that (A) such Leverage Ratio Increase Elections may only occur
(1) prior to the Termination Date and (2) not more than two times during the
term of the Facility, and (B) such Leverage Ratio Increase Elections may not be
consecutive.
(ii)    Minimum Consolidated Tangible Net Worth. Maintain at all times a
Consolidated Tangible Net Worth of not less than the sum of (a) $1,105,342,000
plus (b) an amount equal to 75% of the net cash proceeds of all issuances or
sales of


86



--------------------------------------------------------------------------------





Equity Interests of the Parent Guarantor or any of its Subsidiaries consummated
after September 26, 2017.
(iii)    Maximum Dividend Payout Ratio. Maintain as of each Test Date, a
Dividend Payout Ratio of equal to or less than (A) 95% or (B) such greater
amount as may be required by applicable law to maintain status as a REIT for tax
purposes or to avoid the imposition of income or excise taxes.
(iv)    Minimum Consolidated Fixed Charge Coverage Ratio. Maintain as of each
Test Date a Consolidated Fixed Charge Coverage Ratio of not less than 1.50:1.00.
(v)    Maximum Secured Leverage Ratio. Maintain as of each Test Date a ratio of
Secured Indebtedness to Total Asset Value equal to not more than 45%.
(vi)    Maximum Secured Recourse Leverage Ratio. Maintain as of each Test Date a
ratio of Secured Recourse Indebtedness to Total Asset Value equal to not more
than 10%.
(b)    Unencumbered Asset Pool Financial Covenants.
(i)    Maximum Unsecured Leverage Ratio. Maintain at all times an Unsecured
Leverage Ratio equal to or less than 60%; provided, however, that on and after
the date of any Unsecured Leverage Ratio Increase Election, the Parent Guarantor
shall maintain as of each Test Date occurring during the period ending not later
than the last day of the third (3rd) consecutive fiscal quarter ending after the
date of such Unsecured Leverage Ratio Increase Election, an Unsecured Leverage
Ratio equal to or less than 65%; provided further that (A) such Unsecured
Leverage Ratio Increase Elections may only occur (1) prior to the Termination
Date and (2) not more than two times during the term of the Facility, and
(B) such Unsecured Leverage Ratio Increase Elections may not be consecutive.
(ii)    Minimum Unsecured Interest Coverage Ratio. Maintain as of each Test Date
a ratio of Unencumbered Adjusted NOI to Assumed Unsecured Interest Expense equal
to or greater than 2.00x.
(iii)    Minimum Unencumbered Properties. Maintain at all times at least twenty
(20) Unencumbered Assets in the Unencumbered Asset Pool.
To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets (including
in respect of revenues generated by such acquired or disposed of Assets), and
the incurrence or repayment of any Debt for Borrowed Money relating to such
Assets, that have occurred since the last day of the fiscal quarter of the
Parent Guarantor most recently ended. To the extent any calculations described
in Sections 5.04(a) or 5.04(b) are required to be made on a


87



--------------------------------------------------------------------------------





Test Date relating to an Advance, a merger permitted under Section 5.02(d), or a
Transfer permitted under Section 5.02(e)(ii)(C), such calculations shall be made
on a pro forma basis after giving effect to such Advance, merger, Transfer or
such other event, as applicable. All such calculations shall be reasonably
acceptable to the Administrative Agent.
ARTICLE VI    
EVENTS OF DEFAULT
SECTION 6.16    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    Failure to Make Payments When Due. (i) The Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable, (ii) the
Borrower shall fail to pay any interest on any Advance within three Business
Days after the same becomes due and payable or (iii) any Loan Party shall fail
to make any other payment under any Loan Document within five Business Days
after the same becomes due and payable.
(b)    Breach of Representations and Warranties. Any representation or warranty
made by any Loan Party (or any of its officers or the officers of its general
partner or managing member, as applicable) under or in connection with any Loan
Document shall prove to have been incorrect in any material respect when made or
deemed repeated; or
(c)    Breach of Certain Covenants. (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 2.14, 5.01(d), (e),
(f), (i), (j), (n) (to the extent such failure would permit the lessor under the
applicable Qualifying Ground Lease or Operating Lease to terminate such lease),
(r), (s), (t), (u), (v) or (x), 5.02, 5.03(a), (g), (k), (l), (m), (n), or 5.04,
or (ii) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.03(b), (c), (e), (f), (i), or (o) if such
failure described in this clause (ii) shall remain unremedied for 15 days after
the earlier of the date on which (A) a Responsible Officer becomes aware of such
failure or (B) written notice thereof shall have been given to the Borrower by
Administrative Agent or any Lender Party; or
(d)    Other Defaults under Loan Documents. Any Loan Party shall fail to perform
or observe any other term, covenant or agreement contained in any Loan Document
on its part to be performed or observed if such failure shall remain unremedied
for 30 days after the earlier of the date on which (i) a Responsible Officer
becomes aware of such failure or (ii) written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender Party; or
(e)    Cross Defaults. (i) Any Loan Party or any Subsidiary thereof shall fail
to pay any principal of, premium or interest on or any other amount payable in
respect of any Material Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise); or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Material Debt, if (A) the effect of such event
or condition is to permit the acceleration of the maturity of such Material Debt
or otherwise permit the holders thereof to cause such Material Debt to mature,
and (B) only with respect to Material Debt described in clause (a) or (b) of the
definition thereof, such event or condition shall remain


88



--------------------------------------------------------------------------------





unremedied or otherwise uncured for a period of 30 days; or (iii) the maturity
of any such Material Debt shall be accelerated or any such Material Debt shall
be declared to be due and payable or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Material Debt
shall be required to be made, in each case prior to the stated maturity thereof;
or (iv) without limiting the foregoing, the occurrence of any “Event of Default”
(as defined in any Existing Credit Agreement) under any Existing Credit
Agreement; or
(f)    Insolvency Events. Any Loan Party or any Subsidiary thereof shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any Subsidiary thereof shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); provided, however, that, if any of the events or circumstances
described in this subsection (f) occur or exist with respect to a Subsidiary of
the Borrower that is not a Loan Party (a “Debtor Subsidiary”), such event(s) or
circumstance(s) shall not constitute a Default or an Event of Default so long as
(i) such Debtor Subsidiary has no other Debt other than Non-Recourse Debt, (ii)
such event(s) or circumstance(s) have not resulted in, and will not result in,
any material liability, either individually or in the aggregate, to the Parent,
the Borrower or any of their Subsidiaries (exclusive of the Debtor Subsidiary),
and (iii) the total assets of such Debtor Subsidiary do not exceed $10,000,000
as of the date such event(s) occur or such circumstance(s) first exist; and (iv)
no court of competent jurisdiction has issued an order substantively
consolidating the assets and liabilities of such Debtor Subsidiary with those of
any other Person; or
(g)    Monetary Judgments. Any judgments or orders, either individually or in
the aggregate, for the payment of money in excess of $10,000,000 shall be
rendered against any Loan Party or any Subsidiary thereof and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party or Subsidiary and the insurer covering full
payment of such unsatisfied amount and (B) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or


89



--------------------------------------------------------------------------------





(h)    Non-Monetary Judgments. Any non-monetary judgment or order shall be
rendered against any Loan Party or Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect, and there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
(i)    Unenforceability of Loan Documents. Any material provision of any Loan
Document after delivery thereof pursuant to Section 3.01, 5.01(j) or 5.01(x)
shall for any reason (other than pursuant to the terms thereof) cease to be
valid and binding on or enforceable against any Loan Party which is party to it,
or any such Loan Party shall so state in writing; or
(j)    [Intentionally Omitted].
(k)    Change of Control. A Change of Control shall occur; or
(l)    ERISA Events. Any ERISA Event shall have occurred with respect to a Plan
and the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $10,000,000;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Loan Party under any Bankruptcy Law, (y) the Commitments of each Lender Party
and the obligation of each Lender Party to make Advances shall automatically be
terminated and (z) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Loan Parties.
SECTION 6.17    [Intentionally Omitted].
ARTICLE VII    
GUARANTY
SECTION 7.16    Guaranty; Limitation of Liability.
(a)    Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each


90



--------------------------------------------------------------------------------





other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise, in each case exclusive of all Excluded Swap
Obligations (such guaranteed Obligations being the “Guaranteed Obligations”),
and agrees to pay any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or any other Lender
Party in enforcing any rights under this Agreement or any other Loan Document.
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Lender Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. This Guaranty is and constitutes a
guaranty of payment and not merely of collection. Notwithstanding anything to
the contrary herein, the Lender Parties shall immediately release the guaranty
of any Guarantor at such time as the Guarantor has completed Transfers and/or
designations in compliance with Section 5.02(e) such that the Guarantor does not
own, directly or indirectly any one or more Unencumbered Assets.
(b)    Each Guarantor, the Administrative Agent and each other Lender Party and,
by its acceptance of the benefits of this Guaranty, each other Lender Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Voidable Transactions Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Guarantors, the Administrative Agent,
the other Lender Parties and, by their acceptance of the benefits of this
Guaranty, the other Lender Parties hereby irrevocably agree that the Obligations
of each Guarantor under this Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.
(c)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Lender Parties
under or in respect of the Loan Documents.
SECTION 7.17    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Lender Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether


91



--------------------------------------------------------------------------------





any action is brought against the Borrower or any other Loan Party or whether
the Borrower or any other Loan Party is joined in any such action or actions.
The liability of each Guarantor under this Guaranty shall be irrevocable,
absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:
(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;
(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
(f)    any failure of the Administrative Agent or any other Lender Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Lender Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Lender Party to disclose such information);
(g)    the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or
(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Lender Party that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any


92



--------------------------------------------------------------------------------





Lender Party or any other Person upon the insolvency, bankruptcy or
reorganization of the Borrower or any other Loan Party or otherwise, all as
though such payment had not been made.
SECTION 7.18    Waivers and Acknowledgments.
(a)    Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Administrative Agent or any other Lender Party protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Loan Party or any other Person or any
collateral.
(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any other Lender Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.
(d)    Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Lender Parties against such Guarantor of any
deficiency after such nonjudicial sale provided that such sale is conducted in
accordance with applicable law.
(e)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of the Administrative Agent or any other Lender Party to disclose to
such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Lender Party.
(f)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.
SECTION 7.19    Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party that arise from the
existence, payment, performance or enforcement


93



--------------------------------------------------------------------------------





of such Guarantor’s Obligations under or in respect of this Guaranty, this
Agreement or any other Loan Document, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of any Lender Party against the
Borrower, any other Loan Party or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, any other Loan Party, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Guaranteed Hedge Agreements shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the termination in whole of the Commitments and (c) the latest date of
expiration or termination of all Guaranteed Hedge Agreements, such amount shall
be received and held in trust for the benefit of the Lender Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. If (i) any Guarantor shall make payment to any Lender Party of all or
any part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash, (iii) the termination in whole of the Commitments shall have occurred
and (iv) all Guaranteed Hedge Agreements shall have expired or been terminated,
the Administrative Agent and the other Lender Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.
SECTION 7.20    Guaranty Supplements. Upon the execution and delivery by any
Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.
SECTION 7.21    Indemnification by Guarantors.
(a)    Without limitation on any other Obligations of any Guarantor or remedies
of the Administrative Agent or the Lender Parties under this Agreement, this
Guaranty or the other Loan Documents, each Guarantor shall, to the fullest
extent permitted by law, indemnify, defend


94



--------------------------------------------------------------------------------





and save and hold harmless the Administrative Agent, the Joint Lead Arrangers,
each other Lender Party and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.
(b)    Each Guarantor hereby also agrees that no Indemnified Party shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facility, the actual or
proposed use of the proceeds of the Advances, the Loan Documents or any of the
transactions contemplated by the Loan Documents.
SECTION 7.22    Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.
(a)    Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless required pursuant to Section 7.07(d), no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.
(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
(c)    Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lender Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other


95



--------------------------------------------------------------------------------





instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.
(d)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
SECTION 7.23    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (ii) the termination in whole of the Commitments and (iii) the
latest date of expiration or termination of all Guaranteed Hedge Agreements, (b)
be binding upon the Guarantors, their successors and assigns and (c) inure to
the benefit of and be enforceable by the Administrative Agent and the other
Lender Parties and their successors, transferees and assigns.
SECTION 7.24    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.09, or otherwise
in respect of the Guaranteed Obligations, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
ARTICLE VIII    
THE AGENTS
SECTION 8.16    Authorization and Action. Each Lender Party (in its capacity as
a Lender and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto. As to any matters not expressly provided
for by the Loan Documents (including, without limitation, enforcement or
collection of the Notes), the


96



--------------------------------------------------------------------------------





Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lender
Parties and all holders of Notes; provided, however, that the Administrative
Agent shall not be required to take any action that exposes the Administrative
Agent to personal liability or that is contrary to this Agreement or applicable
law, including without limitation, for the avoidance of doubt, any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law. The Administrative Agent agrees to
give to each Lender Party prompt notice of each notice given to it by the
Borrower pursuant to the terms of this Agreement. Notwithstanding anything to
the contrary in any Loan Document, no Person identified as a joint-syndication
agent, documentation agent, senior manager, joint-lead arranger or book-running
manager, in such Person’s capacity as such, shall have any obligations or duties
to any Loan Party, the Administrative Agent or any other Lender Party under any
of such Loan Documents. In its capacity as the Lender Parties’ contractual
representative, the Administrative Agent is a “representative” of the Lender
Parties as used within the meaning of “Secured Party” under Section 9-102 of the
Uniform Commercial Code.
SECTION 8.17    Agents’ Reliance, Etc. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Administrative Agent:
(a) may treat the payee of any Note as the holder thereof until the
Administrative Agent receives and accepts an Accession Agreement entered into by
an Acceding Lender as provided in Section 2.17 or an Assignment and Acceptance
entered into by the Lender that is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07; (b) may consult
with legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender Party and shall not be responsible to any Lender
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties.
SECTION 8.18    KeyBank and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, KeyBank shall have the same
rights and powers


97



--------------------------------------------------------------------------------





under the Loan Documents as any other Lender Party and may exercise the same as
though it were not an Agent; and the term “Lender Party” or “Lender Parties”
shall, unless otherwise expressly indicated, include KeyBank in its individual
capacity. KeyBank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, any Loan Party, any
Subsidiary of any Loan Party and any Person that may do business with or own
securities of any Loan Party or any such Subsidiary, all as if KeyBank were not
the Administrative Agent and without any duty to account therefor to the Lender
Parties.
SECTION 8.19    Lender Party Credit Decision. Each Lender Party acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. Nothing in this Agreement or any other Loan Document shall
require the Administrative Agent or any of its respective directors, officers,
agents or employees to carry out any “know your customer” or other checks in
relation to any Person on behalf of any Lender Party and each Lender Party
confirms to the Administrative Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Administrative Agent or any of its
respective directors, officers, agents or employees.
SECTION 8.20    Indemnification by Lender Parties.
(a)    Each Lender Party severally agrees to indemnify the Administrative Agent
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.
(b)    [Intentionally Omitted.]


98



--------------------------------------------------------------------------------





(c)    For purposes of this Section 8.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Commitments at such time. The failure of any Lender Party to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any amount required to be paid by the Lender Parties to the Administrative Agent
as provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse the Administrative Agent for its ratable share of such
amount, but no Lender Party shall be responsible for the failure of any other
Lender Party to reimburse the Administrative Agent for such other Lender Party’s
ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender Party contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.
SECTION 8.21    Successor Agent. The Administrative Agent may resign at any time
by giving 30 days’ prior written notice thereof to the Lender Parties and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Agent. If no successor Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within 30
days after the retiring Agent’s giving of notice of resignation, then the
retiring Agent may, on behalf of the Lender Parties, appoint a successor Agent,
which shall be a commercial bank organized under the laws of the United States
or of any State thereof and having a combined capital and surplus of at least
$250,000,000. Upon the acceptance of any appointment as an Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, discretion, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
the Loan Documents. If within 45 days after written notice is given of the
retiring Agent’s resignation under this Section 8.06 no successor Agent shall
have been appointed and shall have accepted such appointment, then on such 45th
day (i) the retiring Agent’s resignation shall become effective, (ii) the
retiring Agent shall thereupon be discharged from its duties and obligations
under the Loan Documents and (iii) the Required Lenders shall thereafter perform
all duties of the retiring Agent under the Loan Documents until such time, if
any, as the Required Lenders appoint a successor Agent as provided above. After
any retiring Agent’s resignation hereunder as an Agent shall have become
effective, the provisions of this Article VIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was an Agent under this
Agreement.
SECTION 8.22    Relationship of Agent and Lenders. The relationship between the
Administrative Agent and the Lenders, and the relationship among the Lenders, is
not intended by the parties to create, and shall not create, any trust, joint
venture or partnership relation between them.
SECTION 8.23    Plan Assets. Each Lender represents and warrants, for the
benefit of, the Administrative Agent, the Joint Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that such Lender is not using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Benefit Plans in connection with the Term Loans
or the Commitments. For the purposes of this Section 8.08, “Benefit Plan” means
any of (a) an “employee benefit plan” (as defined in ERISA) that is subject to
Title I of ERISA, (b) a “plan” as defined in


99



--------------------------------------------------------------------------------





Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
ARTICLE IX    
MISCELLANEOUS
SECTION 9.16    Amendments, Etc.
(a)    No amendment or waiver of any provision of this Agreement or the Notes or
any other Loan Document, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all of the Lenders, do any of the following at any time:
(i) modify the definition of Required Lenders or otherwise change the percentage
vote of the Lenders required to take any action under this Agreement or any
other Loan Document, (ii) release the Borrower with respect to the Obligations
or, except to the extent expressly permitted under this Agreement, reduce or
limit the obligations of any Guarantor under Article VII or release all or
substantially all of the Guarantors or otherwise limit all or substantially all
of the Guarantor’s liability with respect to the Guaranteed Obligations, (iii)
permit the Loan Parties to encumber the Unencumbered Assets, except as expressly
permitted in the Loan Documents, (iv) amend this Section 9.01, (v) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations
(except as set forth in Section 2.17), (vi) forgive or reduce the principal of,
or interest (other than default interest) on, the Obligations of the Loan
Parties under the Loan Documents or any fees or other amounts payable
thereunder, (vii) postpone or extend any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, or
(viii) extend the Termination Date in respect of the Facility; provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents.
(b)    In the event that any Lender (a “Non-Consenting Lender”) shall refuse to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Administrative Agent and the Required Lenders, then the Borrower shall
have the right, upon written demand to such Non-Consenting Lender and the
Administrative Agent given within 30 days after the first date on which such
consent was solicited in writing from the Lenders by the Administrative Agent (a
“Consent Request Date”), to cause such Non-Consenting Lender to assign its
rights and obligations under this Agreement (including, without limitation, its
Commitment or Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to an Eligible Assignee designated by the Borrower and approved
by the Administrative Agent (such approval not to be unreasonably withheld) (a
“Replacement Lender”), provided that (i) as of such Consent Request Date, no
Default or Event of Default shall have occurred and be continuing, and (ii) as
of the date of the Borrower’s written demand to replace such Non-Consenting
Lender, no Default or Event of Default shall have


100



--------------------------------------------------------------------------------





occurred and be continuing other than a Default or Event of Default that
resulted solely from the subject matter of the waiver or amendment for which
such consent was being solicited from the Lenders by the Administrative Agent.
The Replacement Lender shall purchase such interests of the Non-Consenting
Lender and shall assume the rights and obligations of the Non-Consenting Lender
under this Agreement upon execution by the Replacement Lender of an Assignment
and Acceptance delivered pursuant to Section 9.07. Any Lender that becomes a
Non-Consenting Lender agrees that, upon receipt of notice from the Borrower
given in accordance with this Section 9.01(b) it shall promptly execute and
deliver an Assignment and Acceptance with a Replacement Lender as contemplated
by this Section. If such Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement within a period of
time deemed reasonable by the Administrative Agent after the later of (i) the
date on which the Replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (ii) the date on which the
Non-Consenting Lender receives all payments required to be paid to it by this
Section 9.01(b), then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such assigning Lender.
SECTION 9.17    Notices, Etc.
(a)    All notices and other communications provided for hereunder shall be
either (x) in writing (including telecopier communication) and mailed,
telecopied or delivered by hand or by overnight courier service, (y) as and to
the extent set forth in Section 9.02(b) and in the proviso to this Section
9.02(a), in an electronic medium and delivered as set forth in Section 9.02(b)
or (z) as and to the extent expressly permitted in this Agreement, transmitted
by e-mail, provided that such e-mail shall in all cases include an attachment
(in PDF format or similar format) containing a legible signature of the person
providing such notice, if to the Borrower, at its address at 12600 Hill Country
Boulevard, Suite R-100, Austin, Texas 78738, Attention: Christopher Eng and to
Hagen, Wilka & Archer, LLP, 600 South Main Avenue, Suite 102, Sioux Falls, SD
57104, Attention: Jennifer L. Larsen or, if applicable, at ceng@shpreit.com and
jlarsen@hwalaw.com (and in the case of transmission by e-mail, with a copy by
U.S. mail to 12600 Hill Country Boulevard, Suite R-100, Austin, Texas 78738,
Attention: Christopher Eng and to Hagen, Wilka & Archer, LLP, 600 South Main
Avenue, Suite 102, Sioux Falls, SD 57104, Attention: Jennifer L. Larsen); if to
any Initial Lender, at its Domestic Lending Office or, if applicable, at the
telecopy number or e-mail address specified opposite its name on Schedule I
hereto (and in the case of a transmission by e-mail, with a copy by U.S. mail to
its Domestic Lending Office); if to any other Lender Party, at its Domestic
Lending Office or, if applicable, at the telecopy number or e-mail address
specified in the Assignment and Acceptance or Accession Agreement pursuant to
which it became a Lender Party (and in the case of a transmission by e-mail,
with a copy by U.S. mail to its Domestic Lending Office); if to the
Administrative Agent, at its address at 1200 Abernathy Road, Suite 1550,
Atlanta, Georgia 30328, Attention: Daniel Silbert, telecopier number (770)
510-2195, or, if applicable, at Daniel_Silbert@KeyBank.com (and in the case of a
transmission by e-mail, with a copy by U.S. mail to 1200 Abernathy Road, N.E.,
Suite 1550, Atlanta, Georgia 30328, Attention: Daniel Silbert) or, as to the
Borrower or the Administrative Agent, at such other address as shall be
designated by


101



--------------------------------------------------------------------------------





such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Administrative Agent. All notices, demands, requests,
consents and other communications described in this clause (a) shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, when deposited in the mails,
(iii) if delivered by posting to an Approved Electronic Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Approved Electronic Platform, website or other device (to the
extent permitted by Section 9.02(b) to be delivered thereunder), when such
notice, demand, request, consent and other communication shall have been made
generally available on such Approved Electronic Platform, Internet website or
similar device to the class of Person being notified (regardless of whether any
such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender Party,
the Administrative Agent shall deliver a copy of the Communications to such
Lender Party by e-mail or telecopier and (iv) if delivered by electronic mail or
any other telecommunications device, when receipt is confirmed by electronic
mail as provided in this clause (a); provided, however, that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof. Each Lender Party agrees (i) to notify
the Administrative Agent in writing of such Lender Party’s e-mail address to
which a notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender Party becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender Party) and (ii)
that any notice may be sent to such e-mail address.
(b)    Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
Daniel_Silbert@KeyBank.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower. Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.
(c)    Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ , Syndtrak or a substantially
similar electronic platform chosen by the Administrative Agent to be its


102



--------------------------------------------------------------------------------





electronic transmission system (the “Approved Electronic Platform”). Although
the Approved Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time and the Approved Electronic Platform
is secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lender Parties and each Loan Party acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Lender
Parties and each Loan Party hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
(d)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
(e)    Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
SECTION 9.18    No Waiver; Remedies. No failure on the part of any Lender Party
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 9.19    Costs and Expenses.
(a)    Each Loan Party agrees jointly and severally to pay on demand (i) all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents (including, without limitation,
(A) all due diligence, collateral review, syndication,


103



--------------------------------------------------------------------------------





transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses, (B) the reasonable fees and
expenses of counsel for the Administrative Agent with respect thereto
(including, without limitation, with respect to reviewing and advising on any
matters required to be completed by the Loan Parties on a post-closing basis),
with respect to advising the Administrative Agent as to their rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto and (C) the
reasonable fees and expenses of counsel for the Administrative Agent with
respect to the preparation, execution, delivery and review of any documents and
instruments at any time delivered pursuant to Sections 3.01, 3.02, 5.01(j),
5.01(k) or 5.01(x) and (ii) all reasonable out-of-pocket costs and expenses of
the Administrative Agent, the Joint Lead Arrangers and each Lender Party in
connection with any work-out or the enforcement (whether through negotiations,
legal proceedings or otherwise) of the Loan Documents, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent and each
Lender Party with respect thereto).
(b)    Each Loan Party agrees to indemnify, defend and save and hold harmless
each Indemnified Party from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facility, the actual or proposed use of
the proceeds of the Advances, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facility, the
actual or proposed use of the proceeds of the Advances, the Loan Documents or
any of the transactions contemplated by the Loan Documents.
(c)    If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day


104



--------------------------------------------------------------------------------





of the Interest Period for such Advance, as a result of a payment or Conversion
pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or 2.17(e), acceleration of the
maturity of the Notes pursuant to Section 6.01 or for any other reason, or if
the Borrower fails to make any payment or prepayment of an Advance for which a
notice of prepayment has been given or that is otherwise required to be made,
whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall,
upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party any amounts required to compensate such Lender Party for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or such failure to pay or prepay, as the case may be,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender Party to fund or maintain such Advance.
(d)    If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.
(e)    Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under any other Loan Document, the agreements and obligations
of the Borrower and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.
SECTION 9.20    Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other party to a Loan Document against any
and all of the Obligations of the Borrower or such other party now or hereafter
existing under the Loan Documents, irrespective of whether the Administrative
Agent or such Lender Party shall have made any demand under this Agreement or
any Note or Notes and although such obligations may be unmatured; provided,
however, that in the event that any Defaulting Lender shall exercise any such
right of set-off hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 9.10 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall promptly provide to the Administrative Agent a written
notice describing in reasonable detail the Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The Administrative Agent
and each Lender Party agrees promptly to notify the Borrower or such other party
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Administrative Agent and each Lender


105



--------------------------------------------------------------------------------





Party and their respective Affiliates under this Section 9.05 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that the Administrative Agent, such Lender Party and their respective
Affiliates may have. Notwithstanding the above, the Administrative Agent and
Lender Parties shall have no right to set off against deposits which are subject
to a security interest or rights of another lender, or which are held for the
benefit of any Person, including any Subsidiary, that is not party to a Loan
Document.
SECTION 9.21    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Administrative Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Guarantors named on
the signature pages hereto and the Administrative Agent and each Lender Party
and their respective successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lender Parties.
SECTION 9.22    Assignments and Participations; Replacement Notes.
(a)    Each Lender may (and, if demanded by the Borrower in accordance with
Section 9.01(b) will) assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of the Facility, (ii) except in the
case of an assignment to a Person that, immediately prior to such assignment,
was a Lender, an Affiliate of any Lender or a Fund Affiliate of any Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
aggregate amount of the Commitments being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (or such
lesser amount as shall be approved by the Administrative Agent and, so long as
no Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower), (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Borrower pursuant to Section 9.01(b) shall be an assignment of all rights and
obligations of the assigning Lender under this Agreement, (v) except in the case
of an assignment to a Person that, immediately prior to such assignment, was a
Lender, an Affiliate of any Lender or a Fund Affiliate of any Lender in which
case notice of such assignment shall be provided to the Administrative Agent and
the Borrower, no such assignments shall be permitted without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and (vi)
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, a processing and recordation fee of
$3,500; provided, however, that for each such assignment made as a result of a
demand by the Borrower pursuant to Section 9.01(b), the Borrower shall pay to
the Administrative Agent the applicable processing and recordation fee.


106



--------------------------------------------------------------------------------





(b)    Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12, 7.06,
8.05 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
(c)    By executing and delivering an Assignment and Acceptance, each Lender
Party assignor thereunder and each assignee thereunder confirm to and agree with
each other and the other parties thereto and hereto as follows: (i) other than
as provided in such Assignment and Acceptance, such assigning Lender Party makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender Party or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender.
(d)    The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment of, and principal amount of the Advances owing
to, each Lender Party from time to time (the “Register”). In addition, the
Administrative Agent shall maintain information in the Register regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower,


107



--------------------------------------------------------------------------------





the Administrative Agent and the Lender Parties may treat each Person whose name
is recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or the
Administrative Agent or any Lender Party at any reasonable time and from time to
time upon reasonable prior notice.
(e)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit E hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower. In
the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall, if requested by
the applicable Lender, execute and deliver to the Administrative Agent in
exchange for the surrendered Note or Notes a substitute Note to the order of
such Eligible Assignee in an amount equal to the Commitment assumed by it under
each Facility pursuant to such Assignment and Acceptance and, if any assigning
Lender has retained a Commitment hereunder under such Facility, a substitute
Note to the order of such assigning Lender in an amount equal to the Commitment
retained by it hereunder. Such substitute Note or Notes, if any, shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of Exhibit A
hereto.
(f)    [Intentionally Omitted.]
(g)    Each Lender Party may sell participations to one or more Persons (other
than any Loan Party or any of its Affiliates or any Defaulting Lender or any of
its Affiliates) in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it and the Note or Notes (if any) held by it)
in a minimum gross amount of $5,000,000; provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation. The
Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.10 and 2.12 (subject to the requirements and limitation therein,
including the requirements under Sections 2.12(f) and (g) (it being understood
that the documentation required under Sections 2.12(f) and (g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment, provided that, such
participant shall not be entitled to receive any greater


108



--------------------------------------------------------------------------------





payment under Section 2.10 or 2.12 than the applicable Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the participant acquired
the applicable participation. Each Lender Party that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender Party shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender Party shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(h)    Any Lender Party may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant any
information relating to the Loan Parties (or any of them) furnished to such
Lender Party by or on behalf of any Loan Party; provided, however, that prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any Information
received by it from such Lender Party on the same terms as provided in Section
9.11.
(i)    Notwithstanding any other provision set forth in this Agreement, any
Lender Party may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and the Note or Notes held by it), including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or any central bank of any other applicable jurisdiction.
(j)    Upon notice to the Borrower from the Administrative Agent or any Lender
of the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.
(k)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or


109



--------------------------------------------------------------------------------





subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of the Defaulting Lender of Advances not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Advances in accordance with the
Defaulting Lender’s Pro Rate Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this Section 9.07(k), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
SECTION 9.23    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.
SECTION 9.24    [Intentionally Omitted].
SECTION 9.25    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.
(ii)    any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second,
[reserved]; third, [reserved]; fourth, as the Borrower may request (so long as
no Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Advances under this Agreement; sixth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this


110



--------------------------------------------------------------------------------





Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Advances were made at a
time when the conditions set forth in Section 3.01 and 3.02, as applicable, were
satisfied (or waived in writing), such payment shall be applied solely to pay
the Advances of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any the Advances of such Defaulting Lender until such
time as all Advances are held by the Lenders pro rata in accordance with the
Commitments under the Facility. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 9.10(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    [Intentionally Omitted.]
(iv)    [Intentionally Omitted.]
(v)    [Intentionally Omitted.]
(b)    If the Borrower and the Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Advances to be held pro rata by the Lenders in
accordance with Pro Rata Share of the Commitments under the Facility, whereupon
such Lender will cease to be a Defaulting Lender; provided, however, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.
(c)    [Intentionally Omitted.]
(d)    [Intentionally Omitted.]
(e)    [Intentionally Omitted.]
SECTION 9.26    Confidentiality.


111



--------------------------------------------------------------------------------





(a)    Each of the Administrative Agent and the Lender Parties agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions at least as restrictive as those of this Section, (vii) to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement, (viii) to any actual
or prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (ix) to any rating agency, (x) the CUSIP Service Bureau or any
similar organization, (xi) with the consent of the Borrower or (xii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
such Lender Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Parent Guarantor or any of its Subsidiaries
without the Administrative Agent, such Lender Party or any of their respective
Affiliates having knowledge that a duty of confidentiality to the Parent
Guarantor or any of its Subsidiaries has been breached. For purposes of this
Section, “Information” means all information received from the Parent Guarantor
or any of its Subsidiaries (including the Fee Letter and any information
obtained based on a review of the books and records of the Parent Guarantor or
any of its Subsidiaries) relating to the Parent Guarantor or any of its
Subsidiaries or any of their respective businesses. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(b)    Certain of the Lender Parties may enter into this Agreement and take or
not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Parent Guarantor, any or its Subsidiaries or their respective
securities (“Restricting Information”). Other Lender Parties may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Each Lender Party acknowledges that United States federal and state securities
laws prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. None of the Administrative Agent or any of its respective
directors, officers, agents or employees shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions


112



--------------------------------------------------------------------------------





with a Lender Party or otherwise, make or be deemed to make any statement with
regard to or otherwise warrant that any such information or Communication does
or does not contain Restricting Information nor shall the Administrative Agent
or any of its respective directors, officers, agents or employees be responsible
or liable in any way for any decision a Lender Party may make to limit or to not
limit its access to Restricting Information. In particular, none of the
Administrative Agent or any of its respective directors, officers, agents or
employees (i) shall have, and the Administrative Agent, on behalf of itself and
each of its directors, officers, agents and employees, hereby disclaims, any
duty to ascertain or inquire as to whether or not a Lender Party has or has not
limited its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party, any Lender Party or any of
their respective Affiliates, directors, officers, agents or employees arising
out of or relating to the Administrative Agent or any of its respective
directors, officers, agents or employees providing or not providing Restricting
Information to any Lender Party, other than as found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent or any of its respective directors, officers, agents or
employees.
(c)    Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 9.11(a)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information” (and shall
not post such Communications to a portion of the Approved Electronic Platform
designated “Public Side Information”). Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its respective Affiliates based upon
such statement or designation, including any action as a result of which
Restricting Information is provided to a Lender Party that may decide not to
take access to Restricting Information. Nothing in this Section 9.11(c) shall
modify or limit a Person’s obligations under Section 9.11 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.


113



--------------------------------------------------------------------------------





(d)    Each Lender Party acknowledges that circumstances may arise that require
it to refer to Communications that might contain Restricting Information.
Accordingly, each Lender Party agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent. Each Lender Party agrees to
notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.
(e)    Each Lender Party acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lender Parties generally. Each Lender
Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. Each such
electing Lender Party acknowledges the possibility that, due to its election not
to take access to Restricting Information, it may not have access to any
Communications (including, without being limited to, the items required to be
made available to the Administrative Agent in Section 5.03 unless or until such
Communications (if any) have been filed or incorporated into documents which
have been filed with the Securities and Exchange Commission by the Parent). None
of the Loan Parties, the Administrative Agent or any Lender Party with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender Party or to use such Restricting Information
on behalf of such electing Lender Party, and shall not be liable for the failure
to so disclose or use, such Restricting Information.
(f)    Sections 9.11(b), (c), (d) and (e) are designed to assist the
Administrative Agent, the Lender Parties and the Loan Parties, in complying with
their respective contractual obligations and applicable law in circumstances
where certain Lender Parties express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lender Parties
hereunder or thereunder may contain Restricting Information. None of the
Administrative Agent or any of its respective directors, officers, agents or
employees warrants or makes any other statement with respect to the adequacy of
such provisions to achieve such purpose nor does the Administrative Agent or any
of its respective directors, officers, agents or employees warrant or make any
other statement to the effect that a Loan Party’s or Lender Party’s adherence to
such provisions will be sufficient to ensure compliance by such Loan Party or
Lender Party with its contractual obligations or its duties under applicable law
in respect of Restricting Information and each of the Lender Parties and each
Loan Party assumes the risks associated therewith.
SECTION 9.27    [Intentionally Omitted].
SECTION 9.28    Patriot Act Notification. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information


114



--------------------------------------------------------------------------------





that will allow such Lender or the Administrative Agent, as applicable, to
identify such Loan Party in accordance with the Patriot Act. The Parent
Guarantor and the Borrower shall, and shall cause each of their Subsidiaries to,
provide, to the extent commercially reasonable, such information and take such
actions as are reasonably requested by the Administrative Agent or any Lender in
order to assist the Administrative Agent and the Lenders in maintaining
compliance with the Patriot Act.
SECTION 9.29    Jurisdiction, Etc.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
City, County and State of New York and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any of
the other Loan Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
SECTION 9.30    GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL PURSUANT TO
NEW YORK GENERAL OBLIGATIONS LAW 5-1401 BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 9.31    WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
SECTION 9.32    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document,


115



--------------------------------------------------------------------------------





to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.33    Waiver of Claims. Borrower and Guarantors acknowledge, represent
and agree that neither Borrower nor any Guarantor as of the date hereof has any
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Loan Documents or the “Loan Documents” (as
defined with Original Credit Agreement), the administration or funding of the
Term Loan Advances or the “Term Loan Advances” (as defined in the Original
Credit Agreement), or with respect to any acts or omissions of Administrative
Agent or any Lender (whether under the Loan Documents or the “Loan Documents”
(as defined in the Original Credit Agreement)), or any past or present officers,
agents or employees of Administrative Agent or any Lender, and Borrower does
hereby expressly waive, release and relinquish any and all such defenses,
setoffs, claims, counterclaims and causes of action, if any.
SECTION 9.34    CONSENT TO AMENDMENT AND RESTATEMENT; EFFECT OF AMENDMENT AND
RESTATEMENT. Pursuant to Section 9.01 of the Original Credit Agreement, KeyBank
as Administrative Agent under, and as defined in, the Original Credit Agreement
and each Lender under, and as defined in, the Original Credit Agreement hereby
consents to the amendment and restatement of the Original Credit Agreement
pursuant to the terms of this Agreement, and the execution of the other Loan
Documents. The Lenders authorize Administrative Agent to enter into the other
Loan Documents. The parties hereto acknowledge and agree that entering into this
Agreement, and the other Loan Documents, does not constitute a novation of the
Original Credit Agreement or the other Loan Documents (as defined in the
Original Credit Agreement) or a novation, termination, extinguishment or
discharge of the “Obligations” under the Original Credit Agreement or such other
Loan Documents, which remain outstanding as of the Closing Date. All interest
and fees accrued and unpaid under the Original Credit Agreement as of


116



--------------------------------------------------------------------------------





the date of this Agreement shall be due and payable in the amount determined
pursuant to the Original Credit Agreement for periods prior to the Closing Date
on the next payment date for such interest or fee set forth in this Agreement.
[Balance of page intentionally left blank]




117



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BORROWER:
SUMMIT HOTEL OP, LP,
a Delaware limited partnership
By: SUMMIT HOTEL GP, LLC,
a Delaware limited liability company,
its general partner
By: SUMMIT HOTEL PROPERTIES, INC.,
a Maryland corporation,
its sole member
By: /s/ Christopher Eng
Name: Christopher Eng
Title: Secretary


 
PARENT GUARANTOR:
SUMMIT HOTEL PROPERTIES, INC.,
a Maryland corporation,
By: /s/ Christopher Eng
Name: Christopher Eng
Title: Secretary







Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






SUBSIDIARY GUARANTORS:


Summit Hospitality I, LLC,
Summit Hospitality VI, LLC,
Summit Hospitality VIII, LLC,
Summit Hospitality IX, LLC,
Summit Hospitality 17, LLC,
Summit Hospitality 18, LLC,
Summit Hospitality 25, LLC,
Summit Hospitality 057, LLC,
Summit Hospitality 060, LLC,
Summit Hospitality 084, LLC,
Summit Hospitality 100, LLC,
Summit Hospitality 114, LLC,
Summit Hospitality 117, LLC,
Summit Hospitality 118, LLC,
Summit Hospitality 119, LLC,
Summit Hospitality 121, LLC,
Summit Hospitality 122, LLC,
Summit Hospitality 123, LLC,
Summit Hospitality 126, LLC,
Summit Hospitality 127, LLC,
Summit Hospitality 128, LLC,
Summit Hospitality 129, LLC,
Summit Hospitality 130, LLC,
Summit Hospitality 131, LLC,
Summit Hospitality 132, LLC,
Summit Hospitality 134, LLC,
Summit Hospitality 135, LLC,
Summit Hospitality 136, LLC,
Summit Hospitality 137, LLC,
Summit Hospitality 138, LLC,
Summit Hospitality 139, LLC,
Summit Hospitality 140, LLC,
Summit Hospitality 141, LLC,
Summit Hospitality 142, LLC,
Summit Hospitality 143, LLC,
Summit Hospitality 144, LLC,
Summit Hospitality 145, LLC,
San Fran JV, LLC,
each a Delaware limited liability company




By:     /s/ Christopher Eng
   Name: Christopher Eng
   Title: Secretary


Carnegie Hotels, LLC,
a Georgia limited liability company




By    /s/ Christopher Eng
   Name: Christopher Eng
   Title: Secretary 


Summit Hotel TRS 003, LLC
Summit Hotel TRS 005, LLC
Summit Hotel TRS 023, LLC
Summit Hotel TRS 026, LLC
Summit Hotel TRS 030, LLC
Summit Hotel TRS 037, LLC
Summit Hotel TRS 044, LLC
Summit Hotel TRS 045, LLC
Summit Hotel TRS 057, LLC
Summit Hotel TRS 060, LLC
Summit Hotel TRS 062, LLC
Summit Hotel TRS 065, LLC
Summit Hotel TRS 066, LLC
Summit Hotel TRS 084, LLC
Summit Hotel TRS 088, LLC
Summit Hotel TRS 089, LLC
Summit Hotel TRS 090, LLC
Summit Hotel TRS 094, LLC
Summit Hotel TRS 095, LLC
Summit Hotel TRS 096, LLC
Summit Hotel TRS 099, LLC
Summit Hotel TRS 100, LLC
Summit Hotel TRS 102, LLC
Summit Hotel TRS 113, LLC
Summit Hotel TRS 114, LLC
Summit Hotel TRS 117, LLC
Summit Hotel TRS 118, LLC
Summit Hotel TRS 119, LLC
Summit Hotel TRS 121, LLC
Summit Hotel TRS 122, LLC
Summit Hotel TRS 123, LLC
Summit Hotel TRS 126, LLC
Summit Hotel TRS 127, LLC
Summit Hotel TRS 128, LLC
Summit Hotel TRS 129, LLC
Summit Hotel TRS 130, LLC
Summit Hotel TRS 131, LLC
Summit Hotel TRS 132, LLC
Summit Hotel TRS 134, LLC
Summit Hotel TRS 135, LLC
Summit Hotel TRS 136, LLC
Summit Hotel TRS 137, LLC
Summit Hotel TRS 138, LLC
Summit Hotel TRS 139, LLC
Summit Hotel TRS 140, LLC
Summit Hotel TRS 141, LLC
Summit Hotel TRS 142, LLC
Summit Hotel TRS 143, LLC
Summit Hotel TRS 144, LLC
Summit Hotel TRS 145, LLC
By: Summit Hotel TRS, Inc.,
   a Delaware corporation, the sole  
   member of each of the above referenced Delaware limited liability companies


By:    /s/ Christopher Eng
      Name: Christopher Eng
      Title: Secretary





Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------








 
ADMINISTRATIVE AGENT AND INITIAL LENDER:
KEYBANK NATIONAL ASSOCIATION
By: /s/ Daniel L. Silbert
Name: Daniel L. Silbert
Title: Sr. Vice President







Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
INITIAL LENDERS:


REGIONS BANK, as a Lender
By: /s/ T. Barrett Vawter
Name: T. Barrett Vawter
Title: Vice President


 
RAYMOND JAMES BANK, N.A., as a Lender
By: /s/ Matt Stein
Name: Matt Stein
Title: Senior Vice President


 
BRANCH BANKING AND TRUST COMPANY, as a Lender
By: /s/ Ahaz Armstrong
Name: Ahaz Armstrong
Title: Senior Vice President


 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
By: /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Senior Vice President


 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Joseph J. Seroke
Name: Joseph J. Seroke
Title: Vice President









Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
AMERICAN BANK, N.A., as a Lender
By: /s/ Phillip A. Wright
Name: Phillip A. Wright
Title: Senior Commercial Lender


 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Scott C. DeJong
Name: Scott C. DeJong
Title: Senior Vice President









Signature Page to First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






Schedule I
Commitments and Applicable Lending Offices
Name of Initial Lender
Term Loan Commitment
Domestic Lending Office
Eurodollar Lending Office
KeyBank National Association
$34,000,000.00
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia 30328
Attn: Daniel Silbert
Tel: (770) 510-2096
Fax: (770) 510-2195
Email: Daniel_Silbert@keybank.com


1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia 30328
Attn: Daniel Silbert
Tel: (770) 510-2096
Fax: (770) 510-2195
Email: Daniel_Silbert@keybank.com


Regions Bank
$33,000,000.00
1717 McKinney Avenue
Suite 1200
Dallas, Texas 75202
Tel: (469) 608-2787
Fax: (469) 608-2842
Email: Barrett.vawter@regions.com


1717 McKinney Avenue
Suite 1200
Dallas, Texas 75202
Tel: (469) 608-2787
Fax: (469) 608-2842
Email: Barrett.vawter@regions.com


Raymond James Bank, N.A.
$33,000,000.00
710 Carillon Parkway
St. Petersburg, Florida 33716
Tel: (727) 567-7919
Fax: 1-866-205-1396
Email: James.armstrong@raymondjames.com


710 Carillon Parkway
St. Petersburg, Florida 33716
Tel: (727) 567-7919
Fax: 1-866-205-1396
Email: James.armstrong@raymondjames.com


Branch Banking and Trust Company
$33,000,000.00
200 West Second Street
16th Floor
Winston Salem, NC 27101
Tel: (336) 733-2741
Fax: (252) 234-0736
Email: ESEARLS@BBANDT.COM


200 West Second Street
16th Floor
Winston Salem, NC 27101
Tel: (336) 733-2741
Fax: (252) 234-0736
Email: ESEARLS@BBANDT.COM


Capital One, National Association
$33,000,000.00
1680 Capital One Drive, 10th Floor
McLean, VA 22102
Attn: Yakovia Jackson
Tel: (703) 720-6764
Fax: (703) 720-2032
Email: Yakovia.Jackson@capitalone.com


1680 Capital One Drive, 10th Floor
McLean, VA 22102
Attn: Yakovia Jackson
Tel: (703) 720-6764
Fax: (703) 720-2032
Email: Yakovia.Jackson@capitalone.com


PNC Bank, National Association
$33,000,000.00
500 First Ave. (Mailstop P7-PFSC04-V)
Pittsburgh, PA 15219
Attn: Melissa Krauss
Tel: (412) 807-7115
Fax: (888) 614-9134
Email: melissa.krauss@pnc.com


500 First Ave. (Mailstop P7-PFSC04-V)
Pittsburgh, PA 15219
Attn: Melissa Krauss
Tel: (412) 807-7115
Fax: (888) 614-9134
Email: melissa.krauss@pnc.com


American Bank, N.A.
$16,000,000.00
600 Congress Avenue, Suite 1850
Austin, Texas 78701
Attention: Phillip A. Wright
Telecopy Number: (512) 495-1560
Telephone Number: (512) 306-5567
Email: pwright@americanbank.com 


600 Congress Avenue, Suite 1850
Austin, Texas 78701
Attention: Phillip A. Wright
Telecopy Number: (512) 495-1560
Telephone Number: (512) 306-5567
Email: pwright@americanbank.com 


U.S. Bank National Association
$10,000,000.00
777 E. Wisconsin Avenue
MK-WI-J3SR
Milwaukee, Wisconsin 53202
Tel: (414) 765-5459
Fax: (414) 765-5547
Email: Scott.dejong@usbank.com


777 E. Wisconsin Avenue
MK-WI-J3SR
Milwaukee, Wisconsin 53202
Tel: (414) 765-5459
Fax: (414) 765-5547
Email: Scott.dejong@usbank.com





Sch. I - 1



--------------------------------------------------------------------------------






keybanksummitimage1.gif [keybanksummitimage1.gif]




Sch. II - 1



--------------------------------------------------------------------------------






Schedule III - Approved Managers
Count
Management Company
1
Aimbridge Hospitality
1
American Liberty Hospitality, Inc.
1
Courtyard Management Corporation
1
Crestline Hotels and Resorts and affiliates
1
Fillmore Hospitality and affiliates
1
IHG Management (Maryland), LLC
1
Intercontinental Hotels Group Resources, Inc.
1
Intermountain Management, LLC
1
Interstate Management Company, LLC
1
Kana Hotels, Inc.
1
OTO Development, LLC
1
Park Place Hospitality
1
Pillar Hotels and Resorts, LP
1
Residence Inn by Marriott, Inc.
1
Sage Hospitality and affiliates
1
Select Hotels Group, LLC
1
Springhill SMC Corporation
1
Stonebridge Realty Advisors, Inc.
1
White Lodging Services Corporation
19
 











Sch. III - 1



--------------------------------------------------------------------------------






SCHEDULE IV
[RESERVED]






Sch. IV - 1



--------------------------------------------------------------------------------






Schedule 4.01(a) – Taxpayer Identification Numbers
keybanksummitimage2.gif [keybanksummitimage2.gif]


Sch. 4.01(a) - 1



--------------------------------------------------------------------------------





keybanksummitimage3.gif [keybanksummitimage3.gif]


Sch. 4.01(a) - 2



--------------------------------------------------------------------------------





keybanksummitimage4.gif [keybanksummitimage4.gif]


Sch. 4.01(a) - 3



--------------------------------------------------------------------------------






Schedule 4.01(b) – Subsidiaries
keybanksummitimage5.gif [keybanksummitimage5.gif]


Sch. 4.01(b) - 1



--------------------------------------------------------------------------------





keybanksummitimage6.gif [keybanksummitimage6.gif]


Sch. 4.01(b) - 2



--------------------------------------------------------------------------------





keybanksummitimage7.gif [keybanksummitimage7.gif]


Sch. 4.01(b) - 3



--------------------------------------------------------------------------------





keybanksummitimage8.gif [keybanksummitimage8.gif]


Sch. 4.01(b) - 4



--------------------------------------------------------------------------------






Schedule 4.01(f) - Material Litigation
NONE




Sch. 4.01(f) - 1



--------------------------------------------------------------------------------






keybanksummitimage9.gif [keybanksummitimage9.gif]


Sch. 4.01(n) - 1



--------------------------------------------------------------------------------





keybanksummitimage10.gif [keybanksummitimage10.gif]






Sch. 4.01(n) - 2



--------------------------------------------------------------------------------






keybanksummitimage11.gif [keybanksummitimage11.gif]


Sch. 4.01(o) - 1



--------------------------------------------------------------------------------






keybanksummitimage12.gif [keybanksummitimage12.gif]


Sch. 4.01(p) - 1



--------------------------------------------------------------------------------





keybanksummitimage13.gif [keybanksummitimage13.gif]


Sch. 4.01(p) - 2



--------------------------------------------------------------------------------






keybanksummitimage14.gif [keybanksummitimage14.gif]

keybanksummitimage15.gif [keybanksummitimage15.gif]





keybanksummitimage16.gif [keybanksummitimage16.gif]



Schedule 4.01(q) – Environmental Matters
NONE



Schedule 4.01(w) – Plans and Welfare Plans
NONE



EXHIBIT A to the
CREDIT AGREEMENT
FORM OF NOTE
NOTE
$___________    Dated: _____________, _____
FOR VALUE RECEIVED, the undersigned, SUMMIT HOTEL OP, LP, a Delaware limited
partnership (the “Borrower”), HEREBY PROMISES TO PAY __________________ (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Credit Agreement referred to below) the aggregate principal amount of the Term
Loan Advances owing to the Lender by the Borrower pursuant to the First Amended
and Restated Credit Agreement dated as of February 15, 2018 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms not otherwise defined herein shall have their
respective meanings set forth in the Credit Agreement) among the Borrower, the
Lender, certain other Lender Parties party thereto, Summit Hotel Properties,
Inc., the Subsidiary Guarantors party thereto, KeyBank National Association, as
Administrative Agent for the Lender and such other Lender Parties and the Joint
Lead Arrangers party thereto, on the Termination Date.
The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Term Loan Advance of the Lender from the date of such Term Loan
Advance, until such principal amount is paid in full, at such interest rates,
and payable at such times, as are specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to KeyBank National Association, as Administrative Agent, at 127 Public
Square, Cleveland, Ohio 44114, in same day funds. The Term Loan Advances owing
to the Lender by the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Note.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (a) provides
for the making of one or more Term Loan Advances by the Lender to or for the
benefit of the Borrower in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from the Term Loan Advances being evidenced by this Note,
and (b) contains provisions for acceleration of the maturity hereof upon the
happening of an Event of Default and also for prepayments on account of
principal hereof prior to the Termination Date upon the terms and conditions
therein specified.
[This Note is issued in replacement of that certain, among others, Note dated
_______, in the principal face amount of $_______, made by the undersigned
Borrower to the order of Lender (the “Prior Note”) and shall supersede and
replace the Prior Note in all respects.]
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



THIS NOTE SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5‑1401, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SUMMIT HOTEL OP, LP,
a Delaware limited partnership
By: SUMMIT HOTEL GP, LLC,
a Delaware limited liability company,
its general partner
By: SUMMIT HOTEL PROPERTIES, INC.,
a Maryland corporation,
its sole member
By:   
Name:
Title:






TERM LOAN ADVANCES AND
PAYMENTS OF PRINCIPAL
Date
Amount of Term Loan Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT B to the
CREDIT AGREEMENT
FORM OF NOTICE
OF BORROWING
NOTICE OF BORROWING
__________, ____
KeyBank National Association,
as Administrative Agent
under the Credit Agreement
referred to below
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attention: Michael Colbert
Ladies and Gentlemen:
The undersigned, SUMMIT HOTEL OP, LP, a Delaware limited partnership, refers to
the First Amended and Restated Credit Agreement dated as of February 15, 2018
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms not otherwise defined herein
shall have their respective meanings set forth in the Credit Agreement), among
the undersigned, Summit Hotel Properties, Inc., the Subsidiary Guarantors party
thereto, the Lender Parties party thereto, KeyBank National Association, as
Administrative Agent for the Lender Parties and the Joint Lead Arrangers party
thereto, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.02(a) of the Credit Agreement:
(i)
The Business Day of the Proposed Borrowing is ___________ ____, ____.

(ii)
[Reserved]

(iii)
[The Type of Advances comprising the Proposed Borrowing is [Base Rate Advances]
[Eurodollar Rate Advances].]

(iv)
The aggregate amount of the Proposed Borrowing is [$___________].

(v)
[The initial Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Borrowing is ____ month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)
The representations and warranties contained in each Loan Document are true and
correct on and as of the date of the Proposed Borrowing, before and after giving
effect to (1) such Proposed Borrowing and (2) the application of the proceeds
therefrom, as though made on and as of the date of the Proposed Borrowing;

(B)
No Default or Event of Default has occurred and is continuing, or would result
from (1) such Proposed Borrowing or (2) from the application of the proceeds
therefrom;

(C)
(1) the Total Unencumbered Asset Value equals or exceeds Consolidated Unsecured
Indebtedness of the Parent Guarantor, and (2) before and after giving effect to
the Proposed Borrowing, the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04, and

(D)
Attached hereto as Schedule A is supporting information showing the computations
used in determining compliance with the covenants contained in Section 5.04.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.
 
SUMMIT HOTEL OP, LP,
a Delaware limited partnership
By: SUMMIT HOTEL GP, LLC,
a Delaware limited liability company,
its general partner
By: SUMMIT HOTEL PROPERTIES, INC.,
a Maryland corporation,
its sole member
By:   
Name:
Title:








SCHEDULE A
[ATTACH FINANCIAL COVENANT CALCULATIONS]





EXHIBIT C to the
CREDIT AGREEMENT
[RESERVED]





EXHIBIT D to the
CREDIT AGREEMENT
FORM OF
GUARANTY SUPPLEMENT
GUARANTY SUPPLEMENT
___________, ____
KeyBank National Association,
as Administrative Agent
under the Credit Agreement
referred to below
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia 30328
Attention: Daniel Silbert
First Amended and Restated Credit Agreement dated as of February 15, 2018 (as in
effect on the date hereof and as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Summit Hotel OP, LP, as Borrower, Summit Hotel Properties,
Inc., the Subsidiary Guarantors party thereto, the Lender Parties party thereto,
KeyBank National Association, as Administrative Agent for the Lender Parties and
the Joint Lead Arrangers party thereto.
Ladies and Gentlemen:
Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”).
Capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement.
Section 1.    Guaranty; Limitation of Liability.
(a)    The undersigned hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of the Borrower and each other Loan Party now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise in each
case exclusive of all Excluded Swap Obligations (such guaranteed Obligations
being the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent or any other Lender Party in enforcing any rights under
this Guaranty Supplement, the Guaranty, the Credit Agreement or any other Loan
Document. Without limiting the generality of the foregoing, the undersigned’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Lender Party under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
(b)    The undersigned, and by its acceptance of the benefits of this Guaranty
Supplement, the Administrative Agent and each other Lender Party, hereby
confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act, the Uniform Voidable Transactions Act, or any similar foreign,
federal or state law to the extent applicable to this Guaranty Supplement, the
Guaranty and the Obligations of the undersigned hereunder and thereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Lender
Parties and the undersigned hereby irrevocably agree that the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty not constituting a
fraudulent transfer or conveyance.
(c)    The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by law, such amounts to each other
Subsidiary Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Lender Parties under or in respect of the Loan Documents.
Section 2.    Obligations Under the Guaranty. The undersigned hereby agrees, as
of the date first above written, to be bound as a Subsidiary Guarantor by all of
the terms and conditions of the Credit Agreement and the Guaranty to the same
extent as each of the other Subsidiary Guarantors thereunder. The undersigned
further agrees, as of the date first above written, that each reference in the
Credit Agreement to an “Additional Guarantor”, a “Loan Party” or a “Subsidiary
Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Subsidiary Guarantor” or a “Loan
Party” shall also mean and be a reference to the undersigned.
Section 3.    Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 4.01 of the Credit Agreement to
the same extent as each other Subsidiary Guarantor; provided, however, that, to
the extent there have been any changes in factual matters related to the
addition of the undersigned as a Subsidiary Guarantor or the addition of any
Asset owned by the undersigned as an Unencumbered Asset warranting updated
Schedules to the Credit Agreement (so long as such changes in factual matters
shall in no event comprise a Default or an Event of Default under the Credit
Agreement), such updated Schedules are attached as Exhibit A hereto.
Section 4.    Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.
Section 5.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a) THIS GUARANTY SUPPLEMENT SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5‑1401 BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
(b)    The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any federal court of the United States of America sitting in City,
County, and State of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty Supplement, the
Guaranty, the Credit Agreement or any of the other Loan Documents to which it is
or is to be a party, or for recognition or enforcement of any judgment, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
The undersigned agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty
Supplement or the Guaranty or the Credit Agreement or any other Loan Document
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Guaranty Supplement, the Credit Agreement, the
Guaranty thereunder or any of the other Loan Documents to which it is or is to
be a party in the courts of any other jurisdiction.
(c)    The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Credit Agreement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in any New York State or federal court. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.
(d)    THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
 
Very truly yours,
[NAME OF ADDITIONAL GUARANTOR]
By:   
Name:
Title:




EXHIBIT E to the
CREDIT AGREEMENT
FORM OF
ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE
Reference is made to the First Amended and Restated Credit Agreement dated as of
February 15, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms not
otherwise defined herein shall have their respective meanings set forth in the
Credit Agreement) among Summit Hotel OP, LP, a Delaware limited partnership, as
Borrower, Summit Hotel Properties, Inc., the Subsidiary Guarantors party
thereto, the Lender Parties party thereto, KeyBank National Association, as
Administrative Agent for the Lender Parties and the Joint Lead Arrangers party
thereto.
Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:
1.    Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Facility specified on Schedule 1
hereto. After giving effect to such sale and assignment, such Assignee’s
Commitments and the amount of the Advances owing to such Assignee will be as set
forth on Schedule 1 hereto.
2.    Such Assignor (a) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and (d) attaches
the Note or Notes (if any) held by such Assignor and requests that the
Administrative Agent exchange such Note or Notes for a new Note or Notes payable
to the order of such Assignee in an amount equal to the Commitments assumed by
such Assignee pursuant hereto or new Notes payable to the order of such Assignee
in an amount equal to the Commitments assumed by such Assignee pursuant hereto
and such Assignor in an amount equal to the Commitments retained by such
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.
3.    Such Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.01 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Administrative Agent, any Assignor or any other Lender
Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (d) represents and warrants that its name set
forth on Schedule 1 hereto is its legal name; (e) confirms that it is an
Eligible Assignee; (f) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (g) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender Party; and (h) attaches any U.S.
Internal Revenue Service forms required under Section 2.12 of the Credit
Agreement.
4.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.
5.    Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, as of the Effective Date,
(a) such Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender Party thereunder and (b) such Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement (other than its rights and obligations
under the Loan Documents that are specified under the terms of such Loan
Documents to survive the payment in full of the Obligations of the Loan Parties
under the Loan Documents to the extent any claim thereunder relates to an event
arising prior to the Effective Date of this Assignment and Acceptance) and, if
this Assignment and Acceptance covers all of the remaining portion of the rights
and obligations of such Assignor under the Credit Agreement, such Assignor shall
cease to be a party thereto.
6.    Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to such Assignee. Such Assignor and such Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the Notes
for periods prior to the Effective Date directly between themselves.
7.    THIS ASSIGNMENT AND ACCEPTANCE SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5‑1401, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
8.    This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the person executing this Assignment and
Acceptance) shall be effective as delivery of an original executed counterpart
of this Assignment and Acceptance.
IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.



SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE
ASSIGNORS:
 
 
 
 
 
Term Loan Facility
 
 
 
 
 
Percentage interest assigned
%
%
%
%
%
Term Loan Commitment assigned
$
$
$
$
$
Aggregate outstanding principal amount of Term Loan Advances assigned
$
$
$
$
$
Principal amount of Note payable to Assignor
$
$
$
$
$



ASSIGNEES:
 
 
 
 
 
Term Loan Facility
 
 
 
 
 
Percentage interest assumed
%
%
%
%
%
Term Loan Commitment assumed
$
$
$
$
$
Aggregate outstanding principal amount of Term Loan Advances assumed
$
$
$
$
$
Principal amount of Note payable to Assignee
$
$
$
$
$








Effective Date (if other than date of acceptance by Administrative Agent):

__________, ____
 
Assignors


 
____________________________, as Assignor
[Type or print legal name of Assignor]
By   
Title:
Dated: __________ __, ________


 
____________________________, as Assignor
[Type or print legal name of Assignor]
By   
Title:
Dated: __________ __, ________


 
____________________________, as Assignor
[Type or print legal name of Assignor]
By   
Title:
Dated: __________ __, ________


 
____________________________, as Assignor
[Type or print legal name of Assignor]
By   
Title:
Dated: __________ __, ________


 
____________________________, as Assignor
[Type or print legal name of Assignor]
By   
Title:
Dated: __________ __, ________


 
Assignees


 
____________________________, as Assignee
[Type or print legal name of Assignor]
By   
Title:
Dated: __________ __, ________
E-mail address for notices


 
Domestic Lending Office:








 
Eurodollar Lending Office:








 
____________________________, as Assignee
[Type or print legal name of Assignor]
By   
Title:
Dated: __________ __, ________
E-mail address for notices


 
Domestic Lending Office:






 
Eurodollar Lending Office:








 
____________________________, as Assignee
[Type or print legal name of Assignor]
By   
Title:
Dated: __________ __, ________
E-mail address for notices


 
Domestic Lending Office:








 
Eurodollar Lending Office:








 
____________________________, as Assignee
[Type or print legal name of Assignor]
By   
Title:
Dated: __________ __, ________
E-mail address for notices





Accepted [and Approved] this _____
day of ______________, _____


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
By:   
Name:
Title:








 
Approved this ____ day
of _____________, _____
SUMMIT HOTEL OP, LP,
a Delaware limited partnership
By: SUMMIT HOTEL GP, LLC, a Delaware limited liability company, its general
partner
By: SUMMIT HOTEL PROPERTIES, INC., a Maryland corporation, its sole member
By:   
Name:
Title:


 






EXHIBIT F-1 to the
CREDIT AGREEMENT
FORM OF
OPINION OF KLEINBERG, KAPLAN, WOLFF & COHEN, P.C.
(See Attached)



EXHIBIT F-2 to the
CREDIT AGREEMENT
FORM OF
OPINION OF VENABLE LLP
(See Attached)





EXHIBIT F-3 to the
CREDIT AGREEMENT
FORM OF
OPINION OF HAGEN, WILKA & ARCHER, LLP
(See Attached)



EXHIBIT F-4 to the
CREDIT AGREEMENT
FORM OF
OPINION OF ARNALL GOLDEN GREGORY LLP
(See Attached)



EXHIBIT F-5 to the
CREDIT AGREEMENT
FORM OF
DELAWARE OPINION
(See Attached)



EXHIBIT G to the
CREDIT AGREEMENT
FORM OF
SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE
Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of February 15, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Summit Hotel OP, LP, as
borrower, and KeyBank National Association, as administrative agent, and the
other parties party thereto.
Pursuant to the provisions of Section 2.12(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER PARTY]
By:    
Name:
Title:
Date: ______________, 20___




Sch. 4.01(p) - 3

